 



STANDARD FORM OF OFFICE LEASE
The Real Estate Board of New York, Inc.
AGREEMENT OF LEASE, made as of this 21st day of June 2006, between FIFTH AND
38TH LLC, a Delaware limited liability company having an office at c/o Murray
Hill Properties LLC, 1140 Avenue of the Americas, New York, New York 10036,
party of the first part, hereinafter referred to as OWNER, and ATARI, INC.,
having an address at 417 Fifth Avenue, New York, New York 10016, party of the
second part, hereinafter referred to as TENANT,
WITNESSETH: Owner hereby leases to Tenant and Tenant hereby hires from Owner,
(a) the entire seventh (7th) and eighth (8th) floors of the building (the
“Building”) known as 417 Fifth Avenue in the Borough of Manhattan, City, County
and State of New York, consisting of approximately 70,000 rentable square feet
(the “Office Space”) and (b) certain portions of the basement of the Building,
consisting initially of approximately 2,500 square feet but subject to increase
pursuant to Section 49D hereof (the “Basement Space”), each as more particularly
identified on Exhibit A attached hereto (but excluding elements of the Building
that penetrate through the floor, all janitor or electrical closets and all
mechanical/electrical rooms), hereinafter referred to collectively as the
“Demised Premises” or the “demised premises”, together with the non-exclusive
right to use, in common with other tenants of the Building, all appurtenances,
areas and facilities intended generally for the common use of tenants in the
Building, for a term (“Term”) to commence on the “Commencement Date” (as defined
in Article 37) and to end on the “Expiration Date” (as defined in Article 37)
(unless extended or sooner terminated as hereinafter provided), both dates
inclusive, at an annual rental rate set forth in Article 37,
which Tenant agrees to pay in lawful money of the United States, which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, without previous demand therefor, at the office of Owner
or such other place as Owner may designate, without any setoff or deduction
whatsoever, (except as otherwise expressly set forth in this Lease).
     If the Expiration Date occurs on a day other than the last day of a
calendar month, then the Fixed Annual Rent for such calendar month shall be
prorated based on the applicable number of days.
     The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:
Rent:
          1. Tenant shall pay the rent as above and as hereinafter provided.
Occupancy:
          2. Tenant shall use and occupy the demised premises only for general
and executive offices and a product display room (the “Permitted Uses”). Subject
to the other terms of this Lease, Permitted Uses shall also include uses
reasonably and customarily ancillary to general and executive office use,
including without limitation the following: (a) customary computer and other
electronic and technological support systems, electronic data processing
equipment and business machines, including computer networks and printing and
duplicating equipment used in connection with administrative, executive and
general office use; (b) file storage; (c) standard office-style kitchens (i.e.,
a coffee maker, microwave, small refrigerator and vending machines) solely for
the use by Tenant’s and its permitted subtenant’s officers, directors, employees
and guests; and (d) any private bathrooms or showers installed in the Demised
Premises prior to the date hereof. In no event shall the Demised Premises be
used for manufacturing or direct retail sales to the public. Notwithstanding the
foregoing or any other provision of this Lease to the contrary, Tenant shall be
responsible for complying with all Laws (as defined herein) applicable to its
use of the Demised Premises (provided, however, that Tenant shall not be
required to make any structural alterations to the Demised Premises or Building
required by such Laws except as set forth in Article 50) and for obtaining, at
Tenant’s sole cost and expense, all consents, approvals and permits (including,
without limitation, any amendment to the certificate of occupancy for the
Building and any public assembly permit) required by reason of any such use.
Owner makes no representation to Tenant as to the suitability of the Demised
Premises for any particular use, but Owner shall be responsible for maintaining
a certificate of occupancy for the Building that permits the Demised Premises to
be used for office use.
Tenant Alterations:
          3. Except as otherwise expressly set forth in this Lease, Tenant shall
make no changes in or to the demised premises of any nature without Owner’s
prior written consent. Tenant shall, before making any alterations, additions,
installations or improvements, at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof, and shall deliver promptly
duplicates of all such permits, approvals and certificates to Owner, and Tenant
agrees to carry, and will cause Tenant’s contractors and sub-contractors to
carry, such worker’s compensation, general liability, personal and property
damage insurance as is specified in this Lease. If any mechanic’s lien is filed
against the demised premises, or the building of which the same forms a part,
for work claimed to have been done for, or materials furnished to, Tenant,
whether or not done pursuant to this article, the same shall be discharged by
Tenant within thirty days after notice thereof, at Tenant’s expense, by payment
or filing a bond as permitted by law or otherwise. All fixtures and all
paneling, partitions, railings and like installations, installed in the demised
premises at any time, either by Tenant or by Owner on Tenant’s behalf, shall,
upon installation, become the property of Owner and shall remain upon and be
surrendered with the demised premises. Nothing in this article shall be
construed to give Owner title to, or to prevent Tenant’s removal of, trade
fixtures, moveable office furniture and equipment, but upon removal of same from
the demised premises or upon removal, of other installations as may be required
by Owner pursuant to the terms hereof. Tenant shall immediately, and at its
expense, repair any damage to the demised premises or the building due to such
removal. Notwithstanding the foregoing, Tenant will (upon request of Owner given
no more than ninety (90) days prior to the Expiration Date) be required to
remove any safes, vaults, raised computer floors, library and file storage
systems, antennas, dishes and internal stairways to the extent not existing in
the Demised Premises as of the Commencement Date (collectively, the
“Non-Standard Alterations”). Except for Non-Standard Alterations, Tenant shall
have no obligation to remove any alterations or restore the Demised Premises.
Tenant’s obligation to remove Non-Standard Alterations, if so requested by
Owner, shall survive the termination of this Lease. All property permitted or
required to be removed by Tenant at the end of the term remaining in the demised
premises after Tenant’s removal shall be deemed abandoned and may, at the
election of Owner, either be retained as Owner’s property or may be removed from
the demised premises by Owner, at Tenant’s expense.
Maintenance and Repairs:
          4. Except as to those repair and replacement obligations which are the
responsibility of Owner under this Lease, Tenant shall, throughout the term of
this lease, take good care of the demised premises and the fixtures and
appurtenances therein. Tenant shall be responsible for all damage or injury to
the demised premises or any other part of the building and the systems and
equipment thereof, whether requiring structural or nonstructural repairs caused
by, or resulting from, carelessness, omission, neglect or improper conduct of
Tenant, Tenant’s subtenants, agents, employees, invitees or licensees, or which
arise out of any work, (except for work performed by Owner or its contractors or
other agents) labor, service or equipment done for, or supplied to, Tenant or
any subtenant, or arising out of the installation, use or operation of the
property or equipment of Tenant or any subtenant. Tenant shall also repair all
damage to the building and the demised premises caused by the moving of Tenant’s
fixtures, furniture and equipment. Tenant shall promptly make, at Tenant’s
expense, all repairs in and to the demised premises for which Tenant is
responsible, and, if such repairs are structural or affect building systems,
Tenant shall use only contractors approved by Owner (such consent not to be
unreasonably withheld) for such repairs. Any other repairs in or to the building
or the facilities and systems thereof, for which Tenant is responsible, shall be
performed by Owner at the Tenant’s expense. Owner shall maintain in good working
order and repair the exterior and the structural portions of the building,
including the structural portions of the demised premises, and the public
portions of the building interior and the building plumbing, electrical, heating
and ventilating systems (to the extent such systems presently exist) serving the
demised premises including, without limitation, the structural, exterior and
curtain walls, common areas, sanitary, mechanical, plumbing, electrical,
sprinkler and fire safety systems, and other base building systems of the
Building. All such repairs shall be made in a good and workerlike manner and
performed with reasonable diligence and in a manner reasonably intended to
minimize interference with the conduct of Tenant’s business and access to the
Demised Premises; provided that Owner shall not be required to employ
contractors or labor at overtime or other premium pay rates unless Tenant, at
Tenant’s request and expense, shall bear the cost thereof. Tenant agrees to give
prompt notice of any defective condition in the demised premises for which Owner
may be responsible hereunder. Except as expressly set forth in Section 41B,
there shall be no allowance to Tenant for diminution of rental value and no
liability on the part of Owner by reason of inconvenience, annoyance or injury
to business arising from Owner or others making repairs, alterations, additions
or improvements in or to any portion of the building or the demised premises, or
in and to the fixtures, appurtenances or equipment thereof. Except as expressly
set forth in Section 41B, it is specifically agreed that Tenant shall not be
entitled to any setoff or reduction of rent by reason of any failure of Owner to
comply with the covenants of this or any other article of this lease. Except as
expressly set forth in Section 41B, Tenant agrees that Tenant’s sole remedy at
law in such instance will be by way of an action for damages for breach of
contract. The provisions of this Article 4 shall not apply in the case of fire
or other casualty, which are dealt with in Article 9 hereof.
Window Cleaning:
          5. Tenant will not clean nor require, permit, suffer or allow any
window in the demised premises to be cleaned from the outside in violation of
Section 202 of the Labor Law or any other applicable law, or of the Rules of the
Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.
Requirements of Law, Fire Insurance, Floor Loads:
          6. Prior to the commencement of the lease term, if Tenant is then in
possession, and at all times thereafter, Tenant, at Tenant’s sole cost and
expense, shall promptly comply with all present and future laws, orders and
regulations of all state, federal, municipal and local governments, departments,
commissions and boards and any direction of any public officer pursuant to law,
and all orders, rules and regulations of the New York Board of Fire
Underwriters, Insurance Services Office, or any similar body which shall impose
any violation, order or duty upon Owner or Tenant with respect to the demised
premises, whether or not arising out of Tenant’s particular use or manner of use
thereof, (including Tenant’s permitted use) or, with respect to the building if
arising out of Tenant’s particular use or manner of use of the demised premises
or the building (as opposed to the mere use of the Demised Premises for office
uses) as and to the extent provided in Article 50 hereof. Nothing herein shall
require Tenant to make structural repairs or alterations or pay the cost of any
unless Tenant has, by its particular (as opposed to the mere use of the Demised
Premises for office uses) manner of use of the demised premises or method of
operation therein, violated any such laws, ordinances, orders, rules,
regulations or requirements with respect thereto. Tenant may, after securing
Owner to Owner’s reasonable satisfaction against all damages, interest,
penalties and expenses, including, but not limited to, reasonable attorneys
fees, by cash deposit or by surety bond in an amount and in a company
satisfactory to Owner, contest and appeal any such laws, ordinances, orders,
rules, regulations or requirements provided same is done with all reasonable
promptness and provided such appeal shall not subject Owner to prosecution for a
criminal offense, or constitute a default under any lease or mortgage under
which Owner may be obligated, or cause the demised premises or any part thereof
to be condemned or vacated, Tenant

 



--------------------------------------------------------------------------------



 



shall not do or permit any act or thing to be done in or to the demised premises
which is contrary to law, or which will invalidate or be in conflict with public
liability, fire or other policies of insurance at any time carried by or for the
benefit of Owner with respect to the demised premises or the building of which
the demised premises form a part, or which shall or might subject Owner to any
liability or responsibility to any person, or for property damage, Tenant shall
not keep anything in the demised premises, except as now or hereafter permitted
by the Fire Department, Board of Fire Underwriters, Fire Insurance Rating
Organization or other authority having jurisdiction, and then only in such
manner and such quantity so as not to increase the rate for fire insurance
applicable to the building, nor use the demised premises in a manner which will
increase the insurance rate for the building or any property located therein
over that in effect prior to the commencement of Tenant’s occupancy. Tenant
shall pay all costs, expenses, fines, penalties, or damages, which may be
imposed upon Owner by reason of Tenant’s failure to comply with the provisions
of this article, and if by reason of such failure the fire insurance rate shall,
at the beginning of this lease, or at any time thereafter, be higher than it
otherwise would be, then, Tenant shall reimburse Owner, as additional rent
hereunder, for that portion of all fire insurance premiums thereafter paid by
Owner which shall have been charged because of such failure by Tenant. In any
action or proceeding wherein Owner and Tenant are parties, a schedule or
“make-up” of rate for the building or the demised premises issued by the New
York Fire Insurance Exchange, or other body making fire insurance rates
applicable to said premises shall be conclusive evidence of the facts therein
stated and of the several items and charges in the fire insurance rates then
applicable to said premises. Tenant shall not place a load upon any floor of the
demised premises exceeding the floor load per square foot area which it was
designed to carry and which is allowed by law. Owner reserves the right to
reasonably prescribe the weight and position of all safes, business machines and
mechanical equipment. Such installations shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient, in Owner’s reasonable
judgement, to absorb and prevent vibration, noise and annoyance.
Subordination:
          7.
Property Loss, Damage Reimbursement Indemnity:
          8. Owner or its agents shall not be liable for any damage to property
of Tenant or of others entrusted to employees of the building, nor for loss of
or damage to any property of Tenant by theft or otherwise, nor for any injury or
damage to persons or property resulting from any cause of whatsoever nature,
unless caused by, or due to, the negligence or willful misconduct of Owner, its
agents, servants or employees or contractors. Owner or its agents will not be
liable for any such damage caused by other tenants or persons in, upon or about
said building, or caused by operations in construction of any private, public or
quasi public work. Except as expressly set forth in Section 41B, if at any time
any windows of the demised premises are temporarily closed, darkened or bricked
up (or permanently closed, darkened or bricked up, if required by law) for any
reason whatsoever including, but not limited to, Owner’s own acts, Owner shall
not be liable for any damage Tenant may sustain thereby, and Tenant shall not be
entitled to any compensation therefor, nor abatement or diminution of rent, nor
shall the same release Tenant from its obligations hereunder, nor constitute an
eviction.
Destruction, Fire and Other Casualty:
          9. (a)  If the demised premises or any part thereof shall be damaged
by fire or other casualty, Tenant shall give immediate notice thereof to Owner,
and this lease shall continue in full force and effect except as hereinafter set
forth. (b) If the demised premises are partially damaged or rendered partially
unusable by fire or other casualty or are rendered inaccessible or unusable in
whole or in part for the normal conduct of Tenant’s business (including damage
to building systems which materially and adversely affects access to or the
tenantability of the Demised Premises), then (subject to the provisions of
Section 41B), the damages thereto shall be repaired by, and at the expense of,
Owner, and the rent and other items of additional rent, until such repair shall
be substantially completed, shall be apportioned from the day following the
casualty, according to the part of the demises premises which is usable and
accessible (c) If the demised premises are totally damaged or rendered wholly
unusable or inaccessible or unusable for the normal conduct of Tenant’s business
(including damage to the building systems which materially and adversely affects
access to or the tenantability of the Demised Premises) by fire or other
casualty, then the rent and other items of additional rent, as hereinafter
expressly provided, shall be proportionately paid up to the time of the
casualty, and thenceforth shall cease until the date when the demised premises,
building services and access to the Demised Premises shall have been repaired
and restored by Owner (or if sooner reoccupied in part by Tenant for the conduct
of its business then rent shall be apportioned as provided in subsection (b)
above), subject to Owner’s right to elect not to restore the same as hereinafter
provided and subject to the provisions of Section 41B, (d) If the demised
premises are rendered wholly unusable or (whether or not the demised premises
are damaged in whole or in part) if the building shall be so damaged that Owner
shall decide to demolish it or to rebuild it and provided that Owner shall
terminate all other office tenants of the Building then, in any of such events,
Owner may elect to terminate this lease by written notice to Tenant, given
within ninety (90) days after such fire or casualty, or thirty (30) days after
adjustment of the insurance claim for such fire or casualty, whichever is
sooner, specifying a date for the expiration of the lease, which date shall not
be less than thirty (30) nor more than sixty (60) days after the giving of such
notice, and upon the date specified in such notice the term of this lease shall
expire as fully and completely as if such date were the date set forth above for
the termination of this lease, and Tenant shall forthwith quit, surrender and
vacate the demised premises without prejudice however, to Landlord’s rights and
remedies against Tenant under the lease provisions in effect prior to such
termination, and any rent owing shall be paid up to such date, and any payments
of rent made by Tenant which were on account of any period subsequent to such
date shall be returned to Tenant. Unless Owner shall serve a termination notice
as provided for herein, Owner shall make the repairs and restorations under the
conditions of (b) and (c) hereof, with all reasonable expedition, subject to
delays due to adjustment of insurance claims, labor troubles and causes beyond
Owner’s control. After any such casualty, Tenant shall cooperate with Owner’s
restoration by removing from the demised premises as promptly as reasonably
possible, all of Tenant’s salvageable inventory and moveable equipment,
furniture, and other property, Tenant’s liability for rent shall resume five
(5) days after written notice from Owner that the demised premises are
substantially ready for Tenant’s occupancy, (e) Nothing contained hereinabove
shall relieve Tenant from liability, if any, that may exist as a result of
damage from fire or other casualty. Notwithstanding the foregoing, including
Owner’s obligation to restore under subparagraph (b) above, each party shall
look first to any insurance in its favor before making any claim against the
other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible, and
to the extent permitted by law, Owner and Tenant each hereby releases and waives
all right of recovery with respect to subparagraphs (b), (d), and (e) above,
against the other or any one claiming through or under each of them by way of
subrogation or otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage to the demised premises and/or to any
personal property, equipment, trade fixtures, goods and merchandise located
therein. The foregoing release and waiver shall be in force only if both
releasors’ insurance policies contain a clause providing that such a release or
waiver shall not invalidate the insurance. If, and to the extent, that such
waiver can be obtained only by the payment of additional premiums, then the
party benefiting from the waiver shall pay such premium within ten days after
written demand or shall be deemed to have agreed that the party obtaining
insurance coverage shall be free of any further obligation under the provisions
hereof with respect to waiver of subrogation. Tenant acknowledges that Owner
will not carry insurance on Tenant’s furniture and/or furnishings or any
fixtures or equipment, improvements, or appurtenances removable by Tenant, and
agrees that Owner will not be obligated to repair any damage thereto or replace
the same, (f) Tenant hereby waives the provisions of Section 227 of the Real
Property Law and agrees that the provisions of this article shall govern and
control in lieu thereof. If a casualty causing at least fifty percent (50%) of
the Demised Premises to be untenantable or inaccessible shall occur and as a
result thereof such portion of the Premises shall be unoccupied by Tenant or the
permitted occupants thereof (a “Material Casualty”) and Owner shall not elect to
terminate this Lease as provided in this Article 9, Owner shall send a notice to
Tenant within sixty (60) days after such casualty setting forth Owner’s estimate
of the length of time necessary to restore the Demised Premises to a tenantable
and accessible condition (to the extent of Owner’s obligations therefor as set
forth in Section 44F). If Owner’s estimate exceeds two hundred seventy
(270) days from the date of the Material Casualty, then Tenant may elect to
terminate this Lease upon written notice to Landlord within thirty (30) days
after receipt of Landlord’s notice. If Tenant does not elect to terminate this
Lease, and the Demised Premises is not so restored within such two hundred
seventy (270) day period, then Tenant shall have the right to terminate this
Lease upon notice to Landlord given at any time after such two hundred seventy
(270) day period, provided the applicable restoration has not been substantially
completed on the date of such notice. In addition, if during the last twelve
(12) months of the Term a casualty causing at least thirty-three percent (33%)
of the Demised Premises to be untenantable or inaccessible shall occur and as a
result thereof such portion of the Premises shall be unoccupied by Tenant or the
permitted occupants thereof, then Tenant shall have the right to terminate this
Lease by written notice to Owner within thirty (30) days after such casualty.
Eminent Domain:
          10. If the whole or any part of the demised premises shall be acquired
or condemned by Eminent Domain for any public or quasi public use or purpose,
then, and in that event, the term of this lease shall cease and terminate from
the date of title vesting in such proceeding, and Tenant shall have no claim for
the value of any unexpired term of said lease, and assigns to Owner, Tenant’s
entire interest in any such award. Tenant shall have the right to make an
independent claim to the condemning authority for the value of Tenant’s moving
expenses and personal property, trade fixtures and equipment, provided Tenant is
entitled pursuant to the terms of the lease to remove such property, trade
fixture and equipment at the end of the term, and provided further such claim
does not reduce Owner’s award.
Assignment, Mortgage, Etc.:
          11. Except as otherwise expressly provided in Article 48 below,
Tenant, for itself, its heirs, distributees, executors, administrators, legal
representatives, successors and assigns, expressly covenants that it shall not
assign, mortgage or encumber this agreement, nor underlet, or suffer or permit
the demised premises or any part thereof to be used by others, without the prior
written consent of Owner in each instance. If this lease be assigned, or if the
demised premises or any part thereof be underlet or occupied by anybody other
than Tenant, Owner may, after default by Tenant, beyond applicable notice and
cure periods collect rent from the assignee, undertenant or occupant, and apply
the net amount collected to the rent herein reserved, but no such assignment,
underletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, undertenant or occupant as tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. The consent by Owner to an assignment or
underletting shall not in any wise be construed to relieve Tenant from obtaining
the express consent in writing of Owner to any further assignment or
underletting when such consent is required under this Lease.
Electric Current:
          12. Rates and conditions in respect to submetering or rent inclusion,
as the case may be, to be added in RIDER attached hereto. Tenant covenants and
agrees that at all times its use of electric current shall not exceed the
capacity of existing feeders to the building or the risers or wiring
installation, and Tenant may not use any electrical equipment which, in Owner’s
opinion, reasonably exercised, will overload such installations or interfere
with the use thereof by other tenants of the building. The change at any time of
the character of electric service shall in no wise make Owner liable or
responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.
Access to Premises:
          13. Owner or Owner’s agents shall have the right (but shall not be
obligated) to enter the demised premises in any emergency at any time, and, at
other reasonable times, upon reasonable advance notice to examine the same and
to make such repairs, replacements and improvements as Owner may deem necessary
and reasonably desirable to the demised premises or to any other portion of the
building or which Owner may elect to perform. Tenant shall permit Owner, upon
reasonable advance notice, to use and maintain and replace pipes and conduits in
and through the demised premises and to erect new pipes and conduits therein,
provided they are concealed within the walls, floor, or ceiling. Subject to
Section 41B, Owner may, during the progress of any work in the demised premises,
take all necessary materials and equipment into said premises without the same
constituting an eviction, nor shall the Tenant be entitled to any abatement of
rent while such work is in progress, nor to any damages by reason of loss or
interruption of business or otherwise, and provided further that (a) Owner shall
not unreasonably interfere with or interrupt the business operations of Tenant
within the Demised Premises; (b) Owner shall not thereby reduce Tenant’s usable
space (except to a de minimis extent); (c) Owner shall box in any of the same
installed adjacent to existing walls, floors or ceilings, with construction
materials substantially similar to those existing at the time in the affected
areas of the Demised Premises; and (d) Owner shall repair all damage caused by
the same and restore such areas of the Demised Premises to the prior existing
condition except as provided in this sentence. Throughout the term hereof, Owner
shall have the right to enter the demised premises at reasonable hours (provided
Owner shall use commercially reasonable efforts to minimize the disruption of
Tenant’s use or occupancy of the Demised Premises). for the purpose of showing
the same to prospective purchasers or mortgagees of the building, and during the
last six months of the term, for the purpose of showing the same to prospective
tenants. If Tenant is not present to open and permit an entry into the demised
premises, Owner or Owner’s agents may enter the same whenever such entry may be
necessary or permissible by master key or forcibly, and provided reasonable care
is exercised to safeguard Tenant’s property, such entry shall not render Owner
or its agents liable therefor, nor in any event shall the obligations of Tenant
hereunder be affected. In connection with any such entry, except in the case of
an emergency, Owner shall give Tenant reasonable prior written notice and, if
required by Tenant, Owner shall be accompanied by a representative of Tenant
provided such representative is made available. All work done during the course
of such entry must be done by Owner in a good and workerlike manner, with due
diligence and in an manner reasonably intended to minimize the interference with
Tenant’s ability to use the Demised Premises as contemplated by this Lease. If
during the last month of the term Tenant shall have removed all or substantially
all of Tenant’s property therefrom, Owner may immediately enter, alter, renovate
or redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation, and such act shall have no
effect on this lease or Tenant’s obligations hereunder.

 



--------------------------------------------------------------------------------



 



Vault, Vault Space, Area:
          14. No vaults, vault space or area, whether or not enclosed or
covered, not within the property line of the building, is leased hereunder,
anything contained in or indicated on any sketch, blue print or plan, or
anything contained elsewhere in this lease to the contrary notwithstanding.
Owner makes no representation as to the location of the property line of the
building. All vaults and vault space and all such areas not within the property
line of the building, which Tenant may be permitted to use and/or occupy, is to
be used and/or occupied under a revocable license, and if any such license be
revoked, or if the amount of such space or area be diminished or required by any
federal, state or municipal authority or public utility, Owner shall not be
subject to any liability, nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such revocation, diminution or
requisition be deemed constructive or actual eviction. Any tax, fee or charge of
municipal authorities for such vault or area shall be paid by Tenant.
Occupancy:
          15. Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the building of which the
demised premises are a part. Tenant has inspected the demised premises and
accepts them as is, subject to the riders annexed hereto with respect to Owner’s
work, if any. In any event, Owner makes no representation as to the condition of
the demised premises, except as expressly set forth in this Lease, and Tenant
agrees to accept the same subject to violations, whether or not of record, that
do not materially adversely affect Tenant’s use or occupancy of the Demised
Premises. Owner shall not amend the certificate of occupancy during the term of
this Lease to preclude the use of the Demised Premises for office use or to
reduce the number of persons who may lawfully occupy the Demised Premises.
Bankruptcy:
          16. (a) Anything elsewhere in this lease to the contrary
notwithstanding, this lease may be cancelled by Owner by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events: (1) the commencement of a case in bankruptcy or
under the laws of any state naming Tenant as the debtor (provided that, if same
is involuntary, it is not dismissed within forty-five (45) days after the
commencement of such proceeding) or (2) the making by Tenant of an assignment or
any other arrangement for the benefit of creditors under any state statute.
Neither Tenant nor any person claiming through or under Tenant, or by reason of
any statute or order of court, shall thereafter be entitled to possession of the
premises demised but shall forthwith quit and surrender the demised premises. If
this lease shall be assigned in accordance with its terms, the provisions of
this Article 16 shall be applicable only to the party then owning Tenant’s
interest in this lease.
          (b) it is stipulated and agreed that in the event of the termination
of this lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any
other provisions of this lease to the contrary, be entitled to recover from
Tenant as and for liquidated damages, an amount equal to the difference between
the rent reserved hereunder for the unexpired portion of the term demised and
the fair and reasonable rental value of the demised premises for the same
period. In the computation of such damages the difference between any
installment of rent becoming due hereunder after the date of termination, and
the fair and reasonable rental value of the demised premises for the period for
which such installment was payable, shall be discounted to the date of
termination at the rate of four percent (4%) per annum. If such demised premises
or any part thereof be re-let by the Owner for the unexpired term of said lease,
or any part thereof, before presentation of proof of such liquidated damages to
any court, commission or tribunal, the amount of rent reserved upon such
re-letting shall be deemed to be the fair and reasonable rental value for the
part or the whole of the demised premises so re-let during the term of the
re-letting. Nothing herein contained shall limit or prejudice the right of the
Owner to prove for and obtain as liquidated damages, by reason of such
termination, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, such
damages are to be proved, whether or not such amount be greater, equal to, or
less than, the amount of the difference referred to above.
Default:
          17. (1) If Tenant defaults in fulfilling any of the covenants of this
lease; or if any execution or attachment shall be issued against Tenant or any
of Tenant’s property, whereupon the demised premises shall be taken or occupied
by someone other than Tenant; or if this lease be rejected under $365 of Title
11 of the U.S. Code (Bankruptcy Code); then, in any one or more of such events,
upon Owner serving a written thirty (30) days (or, for any monetary default,
five (5) days) notice upon Tenant specifying the nature of said default, and
upon the expiration of said five (5) days in the case of a monetary default or
thirty (30) days (as to non-monetary defaults), if Tenant shall have failed to
comply with or remedy such default, or if the said default or omission
complained of shall be a non-monetary default and of a nature that the same
cannot be completely cured or remedied within said thirty (30) period, and if
Tenant shall not have diligently commenced curing such default within such
thirty (30) period, and shall not thereafter with reasonable diligence and in
good faith, proceed to remedy or cure such default, then Owner may serve a
written five (5) days notice of cancellation of this lease upon Tenant, and upon
the expiration of said five (5) days this lease and the term thereunder shall
end and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
lease and the term thereof, and Tenant shall then quit and surrender the demised
premises to Owner, but Tenant shall remain liable as hereinafter provided.
          (2) If the notice provided for in (1) hereof shall have been given,
and the term shall expire as aforesaid; then, and in any of such events, Owner
may without notice, re-enter the demised premises either by force or otherwise,
and dispossess Tenant by summary proceedings or otherwise, and the legal
representative of Tenant or other occupant of the demised premises, and remove
their effects and hold the demised premises as if this lease had not been made,
and Tenant hereby waives the service of notice of intention to re-enter or to
institute legal proceedings to that end. If Tenant shall make default hereunder
prior to the date fixed as the commencement of any renewal or extension of this
lease, Owner may cancel and terminate such renewal or extension agreement by
written notice.
Remedies of Owner and Waiver of Redemption:
          18. In case of any such default, re-entry, expiration and/or
dispossess by summary proceedings or other wise, (a) the rent shall become due
thereupon and be paid up to the time of such re-entry, dispossess and/or
expiration, (b) Owner may re-let the demised premises or any part or parts
thereof, either in the name of Owner or otherwise, for a term or terms, which
may at Owner’s option be less than or exceed the period which would otherwise
have constituted the balance of the term of this lease, and may grant
concessions or free rent or charge a higher rental than that in this lease,
and/or (c) Tenant or the legal representatives of Tenant shall also pay to Owner
as liquidated damages for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and/or covenanted to be paid and the net amount, if any, of the rents
collected on account of the lease or leases of the demised premises for each
month of the period which would otherwise have constituted the balance of the
term of this lease. The failure of Owner to re-let the demised premises, or any
part or parts thereof, shall not release or affect Tenant’s liability for
damages. In computing such liquidated damages there shall be added to the said
deficiency such reasonable expenses as Owner may incur in connection with
re-letting, such, as legal expenses, reasonable attorneys fees, brokerage,
advertising and for keeping the demised premises in good order or for preparing
the same for re-letting. Any such liquidated damages shall be paid in monthly
installments by Tenant on the rent day specified in this lease, and any suit
brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Owner to collect the deficiency for any
subsequent month by a similar proceeding. Owner, in putting the demised premises
in good order or preparing the same for re-rental may, at Owner’s option, make
such alterations, repairs, replacements, and/or decorations in the demised
premises as Owner, in Owner’s sole judgement, considers advisable and necessary
for the purpose of re-letting the demised premises, and the making of such
alterations, repairs, replacements, and/or decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Owner shall
in no event be liable in any way whatsoever for failure to re-let the demised
premises, or in the event that the demised premises are re-let, for failure to
collect the rent thereof under such re-letting, and in no event shall Tenant be
entitled to receive any excess, if any, of such net rents collected over the
sums payable by Tenant to Owner hereunder. In the event of a breach or
threatened breach by Tenant of any of the covenants or provisions hereof, Owner
shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity as if re-entry, summary proceedings and other remedies were not
herein provided for, Mention in this lease of any particular remedy, shall not
preclude Owner or Tenant from any other remedy, in law or in equity (except to
the extent such remedy is expressly precluded by this Lease). Tenant hereby
expressly waives any and all rights or redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Owner obtaining possession of the demised
premises, by reason of the violation by Tenant of any of the covenants and
conditions of this lease, or otherwise.
Fees and Expenses:
          19. If Tenant shall default in the observance or performance of any
term or covenant on Tenant’s part to be observed or performed under, or by
virtue of, any of the terms or provisions in any article of this lease, after
notice, if required, and upon expiration of any applicable grace period, if any,
(except in an emergency), then, unless otherwise provided elsewhere in this
lease, Owner may immediately, or at any time thereafter and without notice,
perform the obligation of Tenant thereunder. If Owner, in connection with the
foregoing, or in connection with any default by Tenant in the covenant to pay
rent hereunder, makes any expenditures or incurs any obligations for the payment
of money, including but not limited to reasonable attorneys’ fees, in
instituting, prosecuting or defending any action or proceeding, and prevails in
any such action or proceeding, then Tenant will reimburse Owner for such sums so
paid, or obligations incurred, with interest and costs. The foregoing expenses
incurred by reason of Tenant’s default shall be deemed to be additional rent
hereunder, and shall be paid by Tenant to Owner within ten (10) days of
rendition of any bill or statement to Tenant therefor. If Tenant’s lease term
shall have expired at the time of making of such expenditures or incurring of
such obligations, such sums shall be recoverable by Owner, as damages.
Building Alterations and Management:
          20. Owner shall have the right at any time without the same
constituting an eviction and without incurring liability to Tenant therefor, to
change the arrangement and/or location of public entrances, passageways, doors,
doorways, corridors, elevators, stairs, toilets or other public parts or the
building, and to change the name, number or designation by which the building
may be known provided Tenant’s access to the Demised Premises is not adversely
affected thereby except to a de minimis extent. There shall be no allowance to
Tenant for diminution of rental value and no liability on the part of Owner by
reason of inconvenience, annoyance or injury to business arising from Owner or
other Tenants making any repairs in the building or any such alterations,
additions and improvements provided the same is performed with due diligence and
in a manner reasonably intended to minimize interference with Tenant’s use and
enjoyment of the Demised Premises, furthermore, Tenant shall not have any claim
against Owner by reason of Owner’s imposition of such reasonable controls of the
manner of access to the building by Tenant’s social or business visitors as the
Owner may deem necessary for the security of the building and its occupants.
No Representations Owner:
          21. Neither Owner nor Owner’s agents have made any representations or
promises with respect to the by physical condition of the building, the land
upon which it is erected or the demised premises, the rents, leases, expenses of
operation or any other matter or thing affecting or related to the demised
premises, except as herein expressly set forth, and no rights, easements or
licenses are acquired by Tenant by implication or otherwise, except as expressly
set forth in the provisions of this lease. Tenant has inspected the building and
the demised premises and is thoroughly acquainted with their condition and
agrees to take the same “as-is”, and acknowledges that the taking of possession
of the demised premises by Tenant shall be conclusive evidence that the said
premises and the building of which the same form a part were in good and
satisfactory condition at the time such possession was so taken, except as to
latent defects. All understandings and agreements heretofore made between the
parties hereto are merged in this contract, which alone fully and completely
expresses the agreement between Owner and Tenant, and any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.
End of Term:
          22. Upon the expiration or other termination of the term of this
lease, Tenant shall quit and surrender to Owner the demised premises,
“broom-clean”, in good order and condition, damage by casualty or condemnation,
ordinary wear and damages which Tenant is not required to repair as provided
elsewhere in this lease excepted, and Tenant shall remove all its property to
the extent required hereunder. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this lease. If the
last day of the term of this lease or any renewal thereof, falls on Sunday, this
lease shall expire at noon on the preceding Saturday, unless it be a legal
holiday, in which case it shall expire at noon on the preceding business day.
Quiet Enjoyment:
          23. Owner covenants and agrees with Tenant that as long as Tenant is
not in default, beyond any applicable notice and grace periods, in observing and
performing all the terms, covenants and conditions, on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the premises
hereby demised, subject, never-





--------------------------------------------------------------------------------



 



theless, to the terms and conditions of this lease including, but not limited
to, Article 31 hereof, and to the ground leases, underlying leases and mortgages
hereinbefore mentioned.
Failure to Give Possession:
          24. Tenant acknowledges that Tenant is currently in possession of the
entirety of the Demised Premises pursuant to the Existing Lease (as defined in
Article 63 below). The provisions of this article are intended to constitute “an
express provision to the contrary” within the meaning of Section 223-a of the
New York Real Property Law.
No Waiver:
          25. The failure of Owners or Tenant, as the case may be, to seek
redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this lease or of any of the Rules or Regulations, set
forth or hereafter adopted by Owner, shall not prevent a subsequent act which
would have originally constituted a violation from having all the force and
effect of an original violation. The receipt by Owner or the payment by Tenant
of rent and/or additional rent with knowledge of the breach of any covenant of
this lease shall not be deemed a waiver of such breach, and no provision of this
lease shall be deemed to have been waived by Owner or Tenant, as the case may
be, unless such waiver be in writing signed by Owner or Tenant, as the case may
be. No payment by Tenant or receipt by Owner of a lesser amount than the monthly
rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated rent, nor shall any endorsement or statement of any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Owner may accept such check or payment without prejudice to
Owner’s right to recover the balance of such rent or pursue any other remedy in
this lease provided. No act or thing done by Owner or Owner’s agents during the
term hereby demised shall be deemed an acceptance of a surrender of the demised
premises, and no agreement to accept such surrender shall be valid unless in
writing signed by Owner. No employee of Owner or Owner’s agent shall have any
power to accept the keys of said premises prior to the termination of the lease,
and the delivery of the keys to any such agent or employee shall not operate as
a termination of the lease or a surrender of the demised premises.
Waiver of Trial by Jury:
          26. It is mutually agreed by and between Owner and Tenant that the
respective parties hereto shall, and they hereby do, waive trial by jury in any
action proceeding or counterclaim brought by either of the parties hereto
against the other (except for personal injury or property damage) on any matters
whatsoever arising out of, or in any way connected with, this lease, the
relationship of Owner and Tenant, Tenant’s use of, or occupancy of, the demised
premises, and any emergency statutory or any other statutory remedy.
Inability to Perform:
          27. This Except as otherwise expressly provided in this Lease, this
lease and the obligation of Tenant to pay rent hereunder and perform all of the
other covenants and agreements hereunder on part of Tenant to be performed shall
in no wise be affected, impaired or excused because Owner is unable to fulfill
any of its obligations under this lease, or to supply, or is delayed in
supplying, any service expressly or impliedly to be supplied, or is unable to
make, or is delayed in making, any repair, additions, alterations, or
decorations, or is unable to supply, or is delayed in supplying, any equipment,
fixtures, or other materials, if Owner is prevented or delayed from so doing by
reason of strike or labor troubles or any cause whatsoever including, but not
limited to, government preemption or restrictions or by reason of any rule,
order or regulation of any department or subdivision thereof of any government
agency, or by reason of the conditions which have been or are affected, either
directly or indirectly, by war or other emergency.
Bills and Notices:
          28. (Intentionally Omitted)
Services Provided by Owners:
          29. As long as this lease shall be in full force and effect, Owner
shall provide (at Owner’s cost and expense) (a) an adequate quantity of hot and
cold water for cleaning, drinking, and core lavatory purposes (including the
supply of water to pantry areas in the Demised Premises, but excluding any
cafeteria or restaurant), 24 hours a day, 7 days a week, to the Demised Premises
(it being understood and agreed that if Tenant requires water for any other
purpose in the Demised Premises or in quantities in excess of that required for
normal office occupancy and Owner (acting reasonably) consents to such use or if
Tenant uses or consumes water for any other purposes or in unusual quantities
(of which fact Owner shall be the sole judge), Owner may install a water meter
at Tenant’s expense, which Tenant shall thereafter maintain at Tenant’s expense
in good working order and repair, to register such water consumption, and Tenant
shall pay for water consumed as shown on said meter as additional rent, but only
to the extent of such excess water usage, within twenty (20) days after Tenant’s
receipt of bills therefor, in an amount equal to 105% of the charge actually
paid by Owner to the entity furnishing such quantities of water; and;
(b) cleaning service for the demised premises on business days at Owner’s
expense (including, but not limited to, trash removal and exterior window
washing) as more particularly described in the Cleaning Specification annexed
hereto as Exhibit B to this Lease (subject to Section 57B), and for the common
areas of the Building, the Building’s exterior and the sidewalks; (c) Subject to
Section 41B hereof, Owner reserves the right to stop services of the heating,
elevators, plumbing, air-conditioning, electric, power systems or cleaning or
other services, if any, when necessary by reason of accident, or for repairs,
alterations, replacements or improvements necessary or desirable in the
reasonable judgment of Owner, or by reason of fire, storm, explosion, strike,
lockout, labor dispute, casualty, lack or failure of sources or supply of fuel,
act of God, act of a public enemy, riot, interference by civil or military
authorities, or by reason of any other cause beyond Owner’s control, or for
emergency or for inspection or cleaning, for as long as may be reasonably
required by reason thereof. If the building of which the demised premises are a
part supplies manually operated elevator service, Owner at any time may
substitute automatic control elevator service and proceed diligently with
alterations necessary therefor without in any wise affecting this lease or the
obligations of Tenant hereunder.
Captions:
          30. The Captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this lease nor
the intent of any provisions thereof.
Definitions:
          31. The term “office,” or “offices”, wherever used in this lease,
shall not be construed to mean premises used as a store or stores, for the sale
or display, at any time, of goods, wares or merchandise, of any kind, or as a
restaurant, shop, booth, bootblack or other stand, barber shop, or for other
similar purposes, or for manufacturing. The term “Owner” means a landlord or
lessor, and as used in this lease means only the owner, or the mortgagee in
possession for the time being, of the land and building (or the owner of a lease
of the building or of the land and building) of which the demised premises form
a part, so that in the event of any sale or sales of said land and building, or
of said lease, or in the event of a lease of said building, or of the land and
building, the said Owner shall be, and hereby is, entirely freed and relieved of
all covenants and obligations of Owner hereunder, accruing after any such sale
or lease of the entire Building or assignment of such lease and it shall be
deemed and construed without further agreement between the parties or their
successors in interest, or between the parties and the purchaser, at any such
sale, or the said lessee of the building, or of the land and building, that the
purchaser or the lessee of the building has assumed and agreed to carry out any
and all covenants and obligations of Owner, hereunder. The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning. The term "Lease" whenever used in this Lease shall mean the pre-printed
portion of this Lease together with these inserts and the Rider attached
thereto.
Adjacent Excavation-Shoring:
          32. If an excavation shall be made upon land adjacent to the demised
premises, or shall be authorized to be made. Tenant shall afford to the person
causing or authorized to cause such excavation, a license to enter upon the
demised premises for the purpose of doing such work as said person shall deem
necessary to preserve the wall or the building, of which demised premises from a
part, from injury or damage, and to support the same by proper foundations,
without any claim for damages or indemnity against Owner, or diminution or
abatement of rent.
Rules and Regulations:
          33. Tenant and Tenant’s servants, employees, agents, visitors, and
licensees shall observe faithfully, and comply strictly with, the Rules and
Regulations and such other and further reasonable Rules and Regulations as Owner
or Owner’s agents may from time to time adopt. At least ten (10) days prior
written notice in accordance with Article 58 of any additional Rules or
Regulations shall be given. In case Tenant disputes the reasonableness of any
additional Rules or Regulations hereafter made or adopted by Owner or Owner’s
agents, the parties hereto agree to submit the question of the reasonableness of
such Rules or Regulations for decision to the New York office of the American
Arbitration Association, whose determination shall be final and conclusive upon
the parties hereto. The right to dispute the reasonableness of any additional
Rules or Regulations upon Tenant’s part shall be deemed waived unless the same
shall be asserted by service of a notice, in writing, upon Owner, within fifteen
(15) days after the giving of notice thereof. Nothing in this lease contained
shall be construed to impose upon Owner any duty or obligation to enforce the
Rules and Regulations or terms, covenants or conditions in any other lease, as
against any other tenant, and Owner shall not be liable to Tenant for violation
of the same by any other tenant, its servants, employees, agents, visitors or
licensees. Owner shall enforce the Rules and Regulations against Tenant and the
other occupants of the Building in a non-discriminatory manner. In the event of
any conflict or inconsistency between the provisions of this Lease and of any of
the Rules and Regulations, the provisions of this Lease shall control.
Security:
          34. Tenant has deposited with Owner the sum required by Article 59 as
security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this lease; it is agreed that in the event Tenant
defaults (beyond applicable notice and cure periods) in respect of any of the
terms, provisions and conditions of this lease, including, but not limited to,
the payment of rent and additional rent, Owner may use, apply or retain the
whole or any part of the security so deposited to the extent required for the
payment of any rent and additional rent, or any other sum as to which Tenant is
in default, or for any sum which Owner may expend or may be required to expend
by reason of Tenant’s default in respect of any of the terms, covenants and
conditions of this lease, including but not limited to, any damages or
deficiency in the re-letting of the demised premises, whether such damages or
deficiency accrued before or after summary proceedings or other re-entry by
Owner. In the event that Tenant shall fully and faithfully comply with all of
the terms, provisions, covenants and conditions of this lease, the security
shall be returned to Tenant within forty-five (45) days after the date fixed as
the end of the lease and after delivery of entire possession of the demised
premises to Owner. In the event of a sale of the land and building, or leasing
of the building, of which the demised premises form a part, Owner shall transfer
the security to the vendee or lessee, and owner shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look to the new Owner





--------------------------------------------------------------------------------



 



solely for the return of said security, and it is agreed that the provisions
hereof shall apply to every transfer or assignment made of the security to a new
Owner. Tenant further covenants that it will not assign or encumber, or attempt
to assign or encumber, the monies deposited herein as security, and that neither
Owner nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.
Estoppel Certificates:
     35. (Intentionally Omitted)
Successors and Assigns:
     36. The covenants, conditions and agreements contained in this lease shall
bind and inure to the benefit of Owner and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
provided in this lease, their assigns. Tenant shall look only to Owner’s estate
and interest in the land and building, for the satisfaction of Tenant’s remedies
for the collection of a judgment (or other judicial process) against Owner in
the event of any default by Owner hereunder, and no other property or assets of
such Owner (or any partner, member, officer or director thereof, disclosed or
undisclosed), shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under, or with respect to, this lease,
the relationship of Owner and Tenant hereunder, or Tenant’s use and occupancy of
the demised premises.
[SEE ATTACHED RIDER HEREBY MADE A PART HEREOF]
          IN WITNESS WHEREOF the parties hereto have duly executed this Lease as
of the day and year first above written.



          LANDLORD:  FIFTH AND 38TH LLC, a Delaware limited liability
     company
      By:   /s/ Michael Green         Name:   Michael Green        Title:  
President      TENANT:  ATARI, INC.
      By:   /s/ BRUNO BONNELL         Name:   BRUNO BONNELL        Title:  
Chairman, CEO & Chief Creative Officer     

             
TENANT ACKNOWLEDGMENT:
             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     On the 20 day of June, in the year 2006, before me, the undersigned, a
notary public in and for said State, personally appeared Bruno Bonnell,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

            /s/ NANCY SEAMAN       Notary Public
      NANCY SEAMAN
Notary Public, State Of New York
No. 01SE6074886
Qualified in Nassau County
Commission Expires May 27, 2008    





--------------------------------------------------------------------------------



 



IMPORTANT-PLEASE READ
RULES AND REGULATIONS ATTACHED TO AND
MADE A PART OF THIS LEASE
IN ACCORDANCE WITH ARTICLE 33.
1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises,
and for delivery of merchandise and equipment in a prompt and efficient manner
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
Tenant or by jobbers or others in the delivery or receipt of merchandise, any
hand trucks, except those equipped with rubber tires and sideguards. If said
premises are situated on the ground floor of the building, Tenant thereof shall
further, at Tenant’s expense, keep the sidewalk and curb in front of said
premises clean and free from ice, snow, dirt and rubbish.
2. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, whether or not caused by
the Tenant, or its clerks, agents, employees or visitors.
3. No carpet, rug or other article shall be hung or shaken out of any window of
the building and Tenant shall not sweep or throw, or permit to be swept or
thrown, from the demised premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the building, and Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish, or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.
4. No awnings or other projections shall be attached to the outside walls of the
building without the prior written consent of Owner.
5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premise if the
same is visible from the outside of the demised premises, without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant. Interior signs on doors and
directory tablet shall be inscribed, painted or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.
6. Tenant shall not mark, paint, drill into, or in any way deface, any part of
the demised premises or the building of which they form a part, except in
connection with normal decoration of the Demised Premises or any Alteration
permitted hereunder. No boring, cutting or stringing of wires shall be
permitted, except with the prior written consent of Owner, and as Owner may
direct. Tenant shall not lay linoleum, or other similar floor covering, so that
the same shall come in direct contact with the floor of the demised premises,
and, if linoleum or other similar floor covering is desired to be used, an
interlining of builder’s deadening felt shall be first affixed to the floor, by
a paste or other material, soluble in water, the use of cement or other similar
adhesive material being expressly prohibited.
7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys, so
furnished, Tenant shall pay to Owner the cost thereof.
8. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours and in a manner reasonably approved by Owner. Owner reserves the
right to inspect all freight to be brought into the building and to exclude from
the building all freight which violates any of these Rules and Regulations of
the lease, or which these Rules and Regulations are a part.
9. Canvassing, soliciting and peddling in the building is prohibited and Tenant
shall cooperate to prevent the same.
10. Owner reserves the right to exclude from the building all persons who do not
present a pass to the building signed by Owner. Owner will furnish passes to
persons for whom Tenant requests same in writing. Tenant shall be responsible
for all persons for whom he requests such pass, and shall be liable to Owner for
all acts of such persons. Tenant shall not have a claim against Owner by reason
of Owner excluding from the building any person who does not present such pass.
11. Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s reasonable opinion tends to impair the reputation of the building or its
desirability as a building for offices, and upon written notice from Owner,
Tenant shall refrain from or discontinue such advertising.
12. Tenant shall not bring or permit to be brought or kept in or on the demised
premises, any inflammable, combustible, explosive, or hazardous fluid, material,
chemical or substance, except such ordinary quantities as are customarily
maintained in office premises or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors, to permeate in, or
emanate from, the demised premises.
13. If the building contains central air conditioning and ventilation, Tenant
agrees to keep all windows closed at all times and to abide by all rules and
regulations issued by Owner with respect to such services. Tenant shall
cooperate with Owner in obtaining maximum effectiveness of the cooling system by
lowering and closing venetian blinds and/or drapes and curtains when the sun’s
rays fall directly on the windows of the demised premises.
14. Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the building without Owner’s prior written
consent. If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with the
Administrative Code of the City of New York and all other laws and regulations
applicable thereto, and shall be done during such hours as Owner may designate.
15. Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations, of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Such separate receptacles may, at Owner’s option,
be removed from the demised premises in accordance with a collection schedule
prescribed by law. Tenant shall remove, or cause to be removed by a contractor
acceptable to Owner, at Owner’s sole discretion, such items as Owner may
expressly designate. (2) Owner’s Rights in Event of Noncompliance. Owner has the
option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or (b)
which consists of such items as Owner may expressly designate for Tenant’s
removal, and to require Tenant to arrange for such collection at Tenant’s sole
cost and expense, utilizing a contractor satisfactory to Owner. Tenant shall pay
all costs, expenses, fines, penalties, or damages that may be imposed on Owner
or Tenant by reason of Tenant’s failure to comply with the provisions of this
Building Rule 15, and, at Tenant’s sole cost and expense, shall indemnity,
defend and hold Owner harmless (including reasonable legal fees and expenses)
from and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Owner.





--------------------------------------------------------------------------------



 



    7

ADDITIONAL RULES AND REGULATIONS ATTACHED TO AND MADE A
PART OF THIS LEASE IN ACCORDANCE WITH ARTICLE 33
          No tenant shall obtain for use upon the demised premises ice, drinking
water, towel and other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons reasonably approved by
Owner and at hours and under regulations fixed by Owner. Canvassing, soliciting
and peddling in the building is prohibited and each tenant shall cooperate to
prevent the same.
          Any person whose presence in the building at any time shall, in the
reasonable judgment of Owner, be prejudicial to the safety, character, security,
reputation or interests of the building or the tenants of the building may be
denied access to the building or may be ejected from the building. In the event
of invasion, riot, public excitement or other commotion, Owner may prevent all
access to the building during the continuance of the same by closing the doors
or otherwise, for the safety of tenants and the protection of property in the
building.
          The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels, or other articles be placed on the window sills.
          No showcases, merchandise, furniture or other articles shall be put in
front of or affixed to any part of the exterior of the building, nor placed in
the common halls, corridors or vestibules without the prior written consent of
Owner.
          No bicycles, vehicles or animals, other than seeing-eye dogs, of any
kind shall be brought into or kept in or about the building and/or the demised
premises.
          No tenant shall engage or pay any employees on the demised premises,
except those actually working for such tenant on the demised premises, nor
advertise for laborers giving an address at the demised premises.
          Each tenant, before closing and leaving the demised premises at any
time, shall close all windows in the demised premises.
          The demised premises shall not be used for lodging or sleeping or for
any immoral or illegal purpose.
          The requirements of tenants will be attended to only upon application
at the office of the building. Employees of Owner shall not perform any work or
do anything outside of the regular duties, unless under special instructions
from the office of Owner.
          Each tenant shall, at the expense of such tenant, provide light, power
and water for the agents, contractors and employees of Owner, while doing
janitor service or other cleaning in the demised premises and while making
repairs or alterations in or to the demised premises.

 



--------------------------------------------------------------------------------



 



    8

          Whenever any tenant shall submit to Owner any plan, agreement or other
document for the consent or approval of Owner, such tenant shall pay to Owner,
on demand, a processing fee in the amount of the reasonable third party
out-of-pocket fees for the review thereof, including the services of any
architect, engineer or attorney employed by Owner to review such plan, agreement
or document.
          Owner reserves the right to rescind, alter, waive or add, as to one or
more or all tenants, any reasonable rule or regulation at any time prescribed
for the building when, in the reasonable judgment of Owner, Owner deems it
necessary or desirable for the reputation, safety, character, security, care,
appearance or interest of the building, or the preservation of good order
therein, or the operation or maintenance of the building, or the equipment
thereof, or the comfort of tenants or others in the building. No rescission,
alteration, waiver or addition of any rule or regulation in respect of one
tenant shall operate as a rescission, alteration or waiver in respect of any
other tenant. However, Owner shall not enforce any of the Rules and Regulations
in such manner as to discriminate against Tenant or anyone claiming under or
through Tenant.
          No noise, including, but not limited to, music, the playing of musical
instruments, recording, radio or television, which, in the reasonable judgment
of Owner, might disturb other tenants in the building, shall be made or
permitted by any tenant. Nothing shall be done or permitted by any tenant which
would impair or interfere with the use or enjoyment by any other tenant or any
other space in the building. Tenant shall not be precluded from customary and
reasonable noise during reasonable periods of performance of alterations,
provided Tenant shall cause its contractors to use their best efforts to
minimize such noise during business hours on business days.
          In the event of any conflict between the Lease and these Rules and
Regulations, the provisions of the Lease shall prevail.

 



--------------------------------------------------------------------------------



 



RIDER TO AGREEMENT OF LEASE DATED AS OF JUNE 21, 2006 BETWEEN FIFTH AND 38TH
LLC, AS OWNER, AND ATARI, INC., AS TENANT.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN ANY PROVISION OF THIS
RIDER AND ANY PROVISION OF THE PRINTED FORM OF LEASE TO WHICH THIS RIDER IS
ATTACHED (OR THE INSERTS THERETO), THE PROVISION OF THIS RIDER SHALL GOVERN.
          37. Basic Provisions: The definitions set forth above, herein and in
this Article 37 are an integral part of this Lease and all of the terms hereof
are incorporated into this Lease. In addition to the other terms which are
elsewhere defined in this Lease, the following capitalized terms, whenever used
in this Lease, shall have the meanings set forth in this Article, and only such
meanings, unless such meanings are expressly contradicted, limited or expanded
elsewhere herein:
               A. “ADA” shall mean the Americans with Disabilities Act of 1990
(42 U.S.C. § 12101 et seq.), as amended from time to time.
               B. “Additional Insureds” shall mean Owner, Fifth and 38th Mezz
LLC, Big Apple Funding LLC, MHP 417 Fifth Avenue LLC, GEBAM, Inc., Murray Hill
Properties Real Estate Investment II L.P., Murray Hill GP, LLC and Murray Hill
Properties LLC and any additional or other parties as Owner may designate from
time to time upon not less than ten (10) Business Days prior written notice to
Tenant.
               C. “Brokers” shall mean Murray Hill Properties LLC and CB Richard
Ellis, Inc.
               D. “Business Day” shall mean any day excluding Saturdays, Sundays
and all days observed as holidays by either the federal or New York State
governments and/or any of the labor unions servicing the Building, from time to
time.
               E. “Business Hours” shall mean 8:00 a.m. to 6:00 p.m. on Business
Days.
               F. “Commencement Date” shall mean July 1, 2006.
               G. “CPI” shall mean the Consumer Price Index for All Urban
Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, New York, N.Y. — Northeastern N.J. Area, All Items (1982-84
= 100), or any successor or substitute index thereto, appropriately adjusted.
               H. “CPI Increase” shall mean the percent of increase, if any, in
the CPI for the month in which the applicable date occurs over the CPI for the
month in which the Commencement Date occurs.
               I. “Expiration Date” shall mean the day preceding the fifteen
(15) year anniversary of the Commencement Date, or such other date upon which
the



--------------------------------------------------------------------------------



 



2

Term shall cease and expire pursuant to the provisions of this Lease (pursuant
to Article 17 or Article 60 or otherwise).
               J. “Fixed Annual Rent” (subject to the Credit, as set forth in
Section 46C) shall be:
                    (i) With respect to the Office Space:
                         (1) from the Commencement Date through and including
June 30, 2011, Two Million Three Hundred Eighty Thousand and 00/100 Dollars
($2,380,000.00) per annum ($198,333.33 per month);
                         (2) from July 1, 2011 through and including June 30,
2016, Two Million Six Hundred Sixty-six Thousand and 00/100 Dollars
($2,660,000.00) per annum ($221,666.67 per month); and
                         (3) from July 1, 2016 through and including the
Expiration Date, Two Million Nine Hundred Forty Thousand and 00/100 Dollars
($2,940,000.00) per annum ($245,000.00 per month).
                    (ii) With respect to the Basement Space, from the
Commencement Date through and including the Expiration Date, at a rate per annum
equal to Ten Dollars ($10.00) per rentable square foot of Basement Space demised
at such time.
               K. “Person” (whether or not capitalized) shall mean any
individual, sole proprietorship, corporation, partnership, limited liability
company, unincorporated organization, mutual company, joint stock company,
trust, estate, union or other entity.
               L. “Rent Commencement Date” shall mean July 1, 2007.
               M. “Tenant’s Percentage” shall mean 17.00%.
          38. Escalation Payments.
               A. Real Estate Tax Increase Payment.
                    (1) For each Tax Year (hereinafter defined) during the Term
after the Base Tax Year, Tenant shall pay, as Additional Rent (hereinafter
defined), the Tax Payment (hereinafter defined) for such Tax Year.
                    (2) Tax Definitions:
                         (a) The term “Real Estate Taxes” shall mean (i) the sum
of the real estate taxes and assessments, Business Improvement District taxes,
charges and assessments, and special assessments imposed upon the Building and
the plot of land on which the Building stands (the “Land”) and



--------------------------------------------------------------------------------



 



3

any rights or interests appurtenant thereto payable by Owner during any Tax Year
and (ii) reasonable attorneys’ fees, court, or other administrative costs and
disbursements incurred by Owner in connection with any reduction in Real Estate
Taxes which is obtained prior to the date such Real Estate Taxes are payable. If
at any time during the Term the methods of taxation prevailing at the time of
the commencement thereof shall be altered so that in lieu of or as an addition
to or as a substitute for the whole or any part of the real estate taxes,
assessments, levies, impositions or charges now levied, assessed or imposed,
there shall be levied, assessed or imposed a tax, assessment, levy, imposition
or charge wholly or partially as a capital levy or on the rents, licenses or
other charges received with respect to the Demised Premises, the Land or the
Building, then all such taxes, assessments, levies, impositions or charges
payable shall be deemed to be included within the term “Real Estate Taxes” for
the purposes hereof. A copy of the tax bill of The City of New York or other
taxing authority imposing Real Estate Taxes on the Land or the Building shall be
sufficient evidence of the amount of Real Estate Taxes and (to the extent
available to Owner) shall be delivered to Tenant together with the Tax
Statement. Notwithstanding the fact that the aforesaid Additional Rent is
measured by Real Estate Taxes, such amount is Additional Rent and shall be paid
by Tenant as provided herein regardless of the fact that Tenant may be exempt,
in whole or in part, from the payment of any Real Estate Taxes for any reason
whatsoever. Real Estate Taxes also shall not include any penalties or interest
that derive from Owner’s failure to pay Real Estate Taxes to the applicable
governmental authority on a timely basis, except to the extent (if any) that
Landlord incurred such penalties or interest because Tenant failed to make a Tax
Payment hereunder when due.
                         (b) The term “Base Real Estate Taxes” shall mean the
Real Estate Taxes for the Base Tax Year.
                         (c) The term “Base Tax Year” shall the twelve
(12) month period commencing on July 1, 2007 and ending on June 30, 2008.
                         (d) The term “Tax Year” shall mean each twelve
(12) month fiscal period commencing on July 1 and ending on June 30 of the
following year, any portion of which fiscal period occurs during the Term.
                         (e) The term “Tax Payment” shall mean Tenant’s
Percentage of the amount by which the Real Estate Taxes payable for a Tax Year
exceed the Base Real Estate Taxes, whether such increase results from a higher
tax rate or an increase in the assessed valuation of the Land or the Building,
or both, or from any other cause or reason whatsoever.
                    (3) With respect to each Tax Year after the Base Tax Year
occurring in whole or in part during the Term, Tenant shall pay to Owner the Tax
Payment in the manner described in this Section 38A(3) and in accordance with
Section 38C. At any time after the date which is sixty (60) days prior to the
commencement of each such Tax Year, Owner may furnish to Tenant a written
statement (a “Tax



--------------------------------------------------------------------------------



 



4

Statement”) setting forth the amount of Real Estate Taxes for such Tax Year, the
amount of Base Real Estate Taxes and the amount of the Tax Payment for such Tax
Year. Tenant shall pay the Tax Payment for each such Tax Year to Owner as
Additional Rent in two (2) semi-annual installments, the first (i.e., with
respect to the first half of the Tax Year) within thirty (30) days after receipt
by Tenant of such Tax Statement (together with a copy of the applicable tax
bill) and the second (i.e., with respect to the second half of the Tax Year) not
later than thirty (30) days prior to the date on which the payment of Real
Estate Taxes with respect to the second half of the Tax Year is due to the
taxing authority (it being understood that the second installment shall reflect
any corrected amount of Real Estate Taxes set forth on any corrected Tax
Statement, such that Tenant shall pay the entire Tax Payment, as so corrected,
for the applicable Tax Year).
                    (4) Only Owner shall be entitled to institute tax reduction
or other proceedings to reduce the assessed valuation of the Land or the
Building. Should Owner be successful in any such reduction proceedings and
obtain a rebate for any Tax Year for which Tenant has paid the Tax Payment,
Owner, after deducting the expenses incurred in obtaining such rebate (but only
to the extent not already included in Taxes) including, without limitation,
attorneys’ fees, court, or other administrative costs and disbursements, shall
credit Tenant’s Percentage of such rebate against the next monthly installments
of the Fixed Annual Rent payable under this Lease (or, if this Lease shall
terminate prior to the full application of such credit, then Owner shall pay any
remaining portion of Tenant’s Percentage of such rebate to Tenant). In the event
that the assessed valuation which had been utilized in computing the Base Real
Estate Taxes is reduced (as a result of settlement, final determination of legal
proceedings or otherwise) then (i) the Base Real Estate Taxes shall be
retroactively adjusted to reflect such reduction, (ii) all Tax Payments
theretofore made by Tenant shall be recalculated based on the reduced amount of
Base Real Estate Taxes and (iii) all amounts due from Tenant to Owner by reason
of such recalculation shall be payable by Tenant to Owner within thirty
(30) days after the rendition of a bill therefor.
                    (5) If the Building or Land is subject to any tax abatement
during the Base Tax Year or any succeeding Tax Year, the Taxes for the Base Tax
Year and each succeeding Tax Year shall be determined as if such abatement were
not applicable and the Building and Land were fully assessed.
                    (6) If any assessment may be paid in installments, only the
installment(s) actually paid in a particular Tax Year shall be included in Real
Estate Taxes for such Tax Year.
               B. Operating Expense Increase Payment.
                    (ii) For each Operating Year (as hereinafter defined) during
the Term, Tenant shall pay, as Additional Rent, the Operating Payment (as
hereinafter defined) for such Operating Year, in accordance with the further
provisions of this Section 38B.



--------------------------------------------------------------------------------



 



5

                    (iii) For purposes hereof, the following definitions shall
apply:
                         (1) The term “Operating Year” shall mean calendar year
2007 and each succeeding calendar year thereafter occurring in whole or in part
during the Term.
                         (2) The term “Wage Rate” shall mean the undiscounted
regular hourly wage rate (excluding, however, fringe benefits) payable to or in
respect of Porters (as hereinafter defined) of Class A office buildings in New
York County, in effect as of January 1 of the Operating Year in question,
pursuant to agreement(s) (herein individually or collectively called
“Agreement”) between the Real Estate Advisory Board on Labor Relations,
Incorporated (“RAB”) and Local 32B-32J of the Service Employees International
Union, AFL-CIO (“Local 32B-32J”) (or, if either or both of such entities is not
in existence or acting in respect of such matters, then, by any successor(s) or
substitute(s) performing similar functions).
                         (3) The term “Class A office buildings” shall mean the
class of office buildings defined as such under the current Agreement with Local
32B-32J.
                         (4) The term “regular hourly wage rate” shall include
all payments of every kind (excluding, however, fringe benefits) then payable to
or in respect of Porters, computed on the basis of the total annual amount
payable to or in respect of Porters pursuant to the Agreement, provided,
however, if any union agreement shall require the regular employment of Porters
on days or during hours when overtime or other premium pay rates are in effect,
then the “regular hourly wage rate,” as used above and subject to the other
adjustments provided for herein, shall be deemed to mean the actual weekly wage
rate, divided by the actual hours in a calendar week during which Porters are
required to be employed (if, for example, as of the Commencement Date, an
agreement between RAB and Local 32B-32J shall require the regular employment of
Porters for forty (40) hours during a calendar week at a minimum hourly wage
rate of $3.00 for the first thirty (30) hours, and premium or overtime hourly
wage rate of $4.50 for the remaining ten (10) hours, the minimum regular hourly
wage rate under this Article, as of the Commencement Date, shall be deemed to be
the total weekly wage rate of $135.00 divided by the total number of required
hours of employment, forty (40), or $3.375). If no Agreement shall be in effect
as of any such January 1 with reference to which the regular hourly wage rate
for Porters is to be determined, then the applicable computations and payments
under this Lease shall be made upon the basis of the regular hourly wage rate
(determined in accordance with the preceding provisions of this Article) being
paid by Owner or by the contractor performing the cleaning services for Owner on
such January 1 to or in respect of Porters, and thereafter appropriate
retroactive adjustment shall be made when the regular hourly wage rate payable
to or in respect of such Porters is determined pursuant to Agreement. For the
purposes hereof, if the regular hourly wage rate of Porters shall increase
during any Operating Year the regular hourly wage rate “in effect as of January
1” of such Operating Year shall be adjusted for the



--------------------------------------------------------------------------------



 



6

portion of the year for which the increase shall be effective. The Wage Rate and
Base Wage Rate shall be calculated by dividing the annual undiscounted cost for
a Porter receiving the regular hourly wage rate, by 2,080 hours for each full
calendar year involved. In calculating the regular hourly wage rate Owner shall
apply such procedures and practices as are generally applied in such
calculations by the owners of Class A office buildings in the midtown area of
the County, City and State of New York, and any dispute or controversy as to or
relating to the calculation of the “Wage Rate” shall be determined by
arbitration, which arbitration shall be by three independent arbitrators each of
whom shall have at least ten years’ experience in the supervision of the
operation and management of Class A office buildings in New York County.
                         (5) The term “Porters” shall mean that classification
of employee engaged in the general maintenance and operation of office buildings
currently classified as “others” in the current Agreement, or failing such
classification in any subsequent Agreement, the most nearly comparable
classification in such Agreement.
                         (6) The term “Base Wage Rate” shall mean the Wage Rate
in effect as of January 1, 2007.
                         (7) The term “Wage Rate Multiple” shall mean 70,000.
                         (8) In the event that the Wage Rate in effect as of
January 1 of any Operating Year commencing January 1, 2008 shall exceed the Base
Wage Rate, Tenant shall pay to Owner, as Additional Rent for such Operating
Year, an amount (the “Operating Payment”) equal to the product obtained by
multiplying (a) the number of cents (including any fraction of a cent) by which
the Wage Rate exceeds the Base Wage Rate, by (b) the Wage Rate Multiple. By or
after the start of the Operating Year commencing January 1, 2007 and by or after
the start of each Operating Year thereafter, Owner shall furnish to Tenant a
statement relating to such Operating Year and a statement of the Base Wage Rate,
showing the escalation, if any, which shall be due hereunder from Tenant to
Owner and the additional rent then payable by Tenant to Owner shall be paid as
provided below (each such statement, an “Escalation Statement”). The obligation
of Tenant to pay additional rent pursuant to this Section 38B is not predicated
upon the rendition by Owner of any cleaning service to the Premises or upon the
employment by Owner of Porters or cleaners or by the application to Owner or to
the Building of the collective bargaining agreements referred to above. Tenant
acknowledges that the payment of Additional Rent to Owner pursuant to the
provisions of this Section 38B is intended to be an escalation payment to
provide additional rent to Owner and is not a measurement of actual increased
costs incurred by Owner in the operation of the Building.
                    (iv) Any such adjustment payable by reason of the provisions
of this Section 38B shall commence to be payable in equal monthly installments,
as of the first day of the period commencing on or after January 1, 2008 for
which the Wage Rate shall exceed the Base Wage Rate, and after Owner shall
furnish



--------------------------------------------------------------------------------



 



7

Tenant with an Escalation Statement relating to such Operating Year, all monthly
installments of rental shall reflect one-twelfth (1/12) of the annual amount of
such adjustment until a new adjustment becomes effective pursuant to the
provisions of this Section 38B; provided, however, that if said Escalation
Statement is furnished to Tenant after the commencement or effective date of any
change in the Wage Rate, there shall be due from Tenant to Owner within thirty
(30) days after such Escalation Statement, an amount equal to the portion of
such adjustment allocable to the period prior to the date upon which said
Escalation Statement is furnished to Tenant. In the event that the Wage Rate
shall be changed or shall change more frequently than once a year, the
adjustment hereunder shall similarly be made by Owner in a supplemental
Escalation Statement furnished by Owner to Tenant, so as to reflect such change
in the monthly installments due hereunder, and to reflect the effective date of
each such change.
               C. All Escalation Payments.
                    (1) Subject to Tenant’s rights as set forth herein to
dispute the correctness of any statement, bill or demand furnished by Owner with
respect to any item of Additional Rent provided for in this Article 38, Tenant’s
obligation to make any payment provided for in this Article 38 shall be absolute
and not conditioned on the happening of any act, thing or occurrence, including
without limitation the time or timeliness at or with which such statement, bill
or demand is furnished to or made upon Tenant. Owner’s failure during the Term
to prepare and deliver any statements or bills required to be delivered to
Tenant hereunder, or Owner’s failure to make a demand under this Article 38 or
under any other provisions of this Lease shall not in any way be deemed to be a
waiver of, or cause Owner to forfeit or surrender its rights to collect, any
Additional Rent which may have become due pursuant to this Article 38 during the
Term. Except as otherwise expressly set forth above, Tenant’s liability for the
Additional Rent due under this Article 38 and Owner’s obligation to make
payments and refunds to Tenant hereunder, shall continue unabated during the
remainder of the Term and shall survive the expiration or sooner termination of
this Lease.
                    (2) In no event shall any adjustment of any payments payable
by Tenant in accordance with the provisions of this Article 38 result in a
decrease in Fixed Annual Rent nor shall any adjustment of any Additional Rent
payable by Tenant pursuant to any provision of this Article 38 result in a
decrease in any other Additional Rent payable by Tenant pursuant to any other
provision of this Article 38 or any other provisions of this Lease, it being
agreed and understood that the payment of Additional Rent under this Article 38
is an obligation supplemental to Tenant’s obligations to pay Fixed Annual Rent
and any Additional Rent pursuant to any other provision of this Lease.
                    (3) Notwithstanding any provision hereof to the contrary, if
a Tax Year or an Operating Year shall end after the expiration or termination of
the Term, the Additional Rent payable by Tenant in respect thereof shall be
prorated to correspond to that portion of such year occurring within the Term.



--------------------------------------------------------------------------------



 



8

                    (4) Owner’s failure to render any Tax Statement or
Escalation Statement with respect to any Tax Year or Operating Year shall not
prejudice Owner’s right to thereafter render a Tax Statement or Escalation
Statement with respect thereto or with respect to any subsequent Tax Year or
Operating Year, nor shall the rendering of a Tax Statement or Escalation
Statement prejudice Owner’s right to thereafter render a corrected Tax Statement
or Escalation Statement for that Tax Year or Operating Year. Nothing herein
contained shall restrict Owner from issuing a Tax Statement at any time there is
an increase in Real Estate Taxes during any Tax Year or any time thereafter.
Notwithstanding any provision of this Article 38 to the contrary, if Owner
renders a Tax Statement or Escalation Statement (or correction thereto) to
Tenant with respect to any Tax Year or Operating Year more than twenty-four
(24) months after the last day thereof (except with respect to any amounts for
which Owner is first billed after the last day of such Operating Year or Tax
Year and for which Owner bills Tenant within sixty (60) days after Owner’s
receipt of such bill), then Tenant shall not be obligated to pay any such
amounts (or corrected amounts) set forth therein that was not included in a
previous Tax Statement or Escalation Statement (or correction thereto).
                    (5) Each Tax Statement and each Escalation Statement shall
be conclusive and binding upon Tenant unless (i) Tenant shall notify Owner (on
or before the date that is the later of (x) the date which is ninety (90) days
after the end of the applicable fiscal or calendar year to which such Tax
Statement relates and (y) the date which is ninety (90) days after Tenant’s
receipt of such Escalation Statement, as applicable), that Tenant disputes the
correctness thereof and stating in general terms how such statement is claimed
to be incorrect. Pending the determination of such dispute, Tenant shall pay to
Owner (as and when otherwise payable to Owner under this Article 38) all Tax
Payments and operating payments (whether disputed or undisputed) in accordance
with the applicable Tax Statement or Escalation Statement (and, promptly
following the determination of such dispute, Owner shall refund or credit any
overpayment by Tenant).
                    (6) At Tenant’s request, Owner shall provide Tenant with a
copy of any tax bill in question, together with a copy of such backup
information as shall be reasonably necessary so as to permit Tenant to determine
the accuracy of Owner’s calculation of the Tax Statement. Tenant and its
representatives shall agree to treat all such information in a confidential
manner.
                    (7) Tenant shall pay to Owner upon demand, as Additional
Rent, any occupancy tax or rent tax now in effect or hereafter enacted, which
Owner is now or hereafter is required to pay with respect to the Demised
Premises or this Lease.
          39. Electric Current.
               A. Tenant’s use of electric energy in the Demised Premises shall
not at any time exceed the capacity of any of the electrical conductors and
equipment in or otherwise serving the Demised Premises, as set forth in
Section 39D. Should Owner consent to the installation of additional risers or
other equipment required



--------------------------------------------------------------------------------



 



9

by Tenant above the present capacity of the connections, risers, switches,
wiring installations or other electrical facilities serving the Demised
Premises, which consent shall not be unreasonably withheld or delayed, same
shall be provided by Owner and the reasonable cost of such installation thereof
shall be paid by Tenant upon Owner’s demand. If Owner provides additional
electricity above the capacity of the existing transformers serving the Demised
Premises through a high voltage riser, Tenant shall pay a one-time reasonable
fee reasonably determined by Owner for the right to each 200 additional amps. If
Owner provides such additional electricity, Tenant shall, at its sole cost and
expense, step down the voltage in the riser.
               B. For purposes of this Article 39:
                    (i) “Tenant’s consumption” shall mean the kilowatt hours of
electric current consumed in the Office Space (exclusive of the HVAC System (as
hereinafter defined)), as measured by submeters through which the electric
current supplied to the Office Space is drawn, during the Term, commencing
immediately upon the Commencement Date (or, if later, the installation and
activation of the applicable submeter).
                    (ii) “Rate” shall mean the amount per kilowatt hour
(including energy and demand) that is charged by the public utility company
supplying electric current to the Building, at the average cost per kilowatt
hour at which Owner then purchases electricity utilized in the Building for the
same period from the utility company, taking into consideration time of day
rates, volume and other applicable discounts. The Rate shall include taxes,
energy charges, demand charges, fuel adjustment charges, rate adjustment charges
and other charges actually imposed in connection therewith.
                    (iii) “Tenant’s Cost” shall mean one hundred three percent
(103%) of an amount determined by applying the Rate to Tenant’s consumption
demand and hours of use.
               C. (i) Submeters shall measure the supply of electrical energy
furnished to the Office Space, exclusive of the HVAC System. Owner, at Owner’s
sole cost and expense shall keep all such submeters in good working order and
repair and if more than one (1) submeter is used then Tenant shall have the
right to install, at its own sole cost and expense, a totalizer so that same
approximates a single meter charge. Owner shall, from time to time, furnish
Tenant with a statement indicating the appropriate period during which the
Tenant’s consumption was measured and the amount of Tenant’s Cost payable by
Tenant to Owner for furnishing electrical current. Within thirty (30) days after
receipt of each such statement, Tenant shall pay the amount of Tenant’s Cost set
forth thereon to Owner as Additional Rent. If any tax is imposed upon Owner’s
receipts from the sale or resale of electrical energy to Tenant by any federal,
state, city or local authority, the pro-rata share of such tax allocable to the
electrical energy service received by Tenant shall be passed onto and paid by
Tenant as Additional Rent if and to the extent permitted by law (but without
duplication of the amounts payable pursuant to Section 39B above). If at any
time any submeter is out of



--------------------------------------------------------------------------------



 



10

service or requires repair, Tenant shall pay for electricity with respect to the
portion of the Demised Premises covered by such inoperable submeter at a charge
reasonably estimated by an independent engineer designated by Owner and approved
by Tenant (such approval not to be unreasonably withheld or delayed) based on
prior readings of the particular inoperable submeter during comparable periods
(or otherwise fairly and appropriately adjusted), provided that pending receipt
of such estimate Tenant shall pay for electricity at a charge reasonably
estimated by Owner (with credit or debit, as applicable, after receipt of the
engineer’s estimate).
                    (ii) With respect to the Basement Space, Tenant shall pay to
Owner an annual charge for electricity (the “Basement Electricity Fee”) using a
factor of One Dollar ($1.00) per rentable square foot of such space, which
factor was based on certain mutually-acceptable theoretical assumptions
incorporating approximate estimates of the probable consumption of electrical
energy in such space assuming the use thereof in accordance with this Lease and
the cost of furnishing such electrical energy as of the date of this Lease. At
any time and from time to time during the Term (but no more often than once per
six (6) months), Owner may have the Basement Electricity Fee then in effect
adjusted as reasonably determined by an independent engineer designated by Owner
and approved by Tenant (such approval not to be unreasonably withheld or
delayed) to take into account any increase in the rates charged by the public
utility serving the Building or any increase in taxes based on the amounts
charged by said public utility, since the effective date of the Basement
Electricity Fee then in effect (taking into account any prior adjustments). Upon
any determination of a new Basement Electricity Fee, Owner shall deliver to
Tenant a statement in writing recomputing and adjusting the Basement Electricity
Fee, which statement shall include reasonably sufficient detail to enable Tenant
to verify the determination of the amount of the adjustment referred to therein.
The new Basement Electricity Fee shall take effect on a day designated by Owner
that is not less than thirty (30) days after the date of such statement. The
parties shall cooperate in good faith to resolve any dispute regarding such
adjustment to the Basement Electricity Fee. Notwithstanding the foregoing, each
of Owner and Tenant shall have the right to install (at the sole cost and
expense of the party pursuing such installation) a submeter to measure the use
of electrical energy furnished to the Basement Space, in which event Tenant
shall thereafter pay for electricity in the Basement Space in the manner set
forth in Section 39C(i) instead of through the Basement Electricity Fee.
               D. Owner will provide a basic electric capacity of six (6) watts
(demand load) per rentable square foot in the Office Space, exclusive of the
floor air conditioning units servicing the Demised Premises as of the
Commencement Date (such units and any replacements thereof, the “HVAC System”),
and shall furnish electric capacity to the HVAC System.
               E. If either the quantity or character of electrical service is
changed by the public utility corporation supplying electrical service to the
Building, or is no longer available or suitable for Tenant’s requirements, no
such change, unavailability or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its



--------------------------------------------------------------------------------



 



11

obligations under this Lease, or impose any liability upon Owner or Owner’s
agents unless such change, unavailability or unsuitability (i) renders the
Demised Premises untenantable or not reasonably usable for office use and
(ii) is not due to acts or omissions of Tenant or Tenant’s contractors,
licensees, invitees, agents and employees. Owner shall not be liable in any way
to Tenant for any failure or defect in the supply or character of electric
energy furnished to the Demised Premises unless resulting solely from the
improper or wrongful acts or gross negligence of Owner.
               F. Owner’s failure during the Term to prepare and deliver any
statements or bills under this Article 39, or Owner’s failure to make a demand
under this Article 39 or any other provisions of this Lease, shall not in any
way be deemed to be a waiver of, or cause Owner to forfeit or surrender its
rights to collect, any amount of Additional Rent which may have become due
pursuant to this Article 39 during the Term. Notwithstanding the foregoing, if
Landlord renders a statement under this Article 39 with respect to any period of
electrical use more than twenty-four (24) months after such period (unless
Landlord is first billed for such electrical use thereafter and bills Tenant
therefor within sixty (60) days of Landlord’s receipt of such bill), then Tenant
shall not be obligated to pay amounts in such statement to the extent not
included in a previous statement rendered to Tenant. Except as otherwise set
forth herein, Tenant’s liability for any amounts due under this Article 39 shall
continue unabated during the remainder of the Term and shall survive the
expiration or sooner termination of this Lease.
               G. All determinations under this Article 39 which turn on the
public utility rate shall be based on the rate schedule pursuant to which Owner
purchases electric current for the Building in effect during the period for
which Tenant is billed.
               H. Owner shall furnish and install all replacement lighting
tubes, lamps, bulbs and ballasts required in the Demised Premises, at Tenant’s
reasonable expense, unless Tenant elects to provide its own service using
suppliers and installers approved by Owner, which approval shall not be
unreasonably withheld.
          40. End of Term.
       Article 22 hereof is hereby amended to add the following: If Tenant
remains in possession of all or any portion of the Demised Premises after the
Expiration Date or sooner termination of the Term, then in addition to any other
rights or remedies Owner may have hereunder or at law, and without in any manner
limiting Owner’s right to demonstrate and collect any damages (excluding
consequential damages except as expressly set forth below) suffered by Owner and
arising from Tenant’s failure to surrender the Demised Premises as provided
herein, Tenant shall pay to Owner as damages for each month or portion of a
month during which Tenant holds over in all or any portion of the Demised
Premises after the Expiration Date or sooner termination of this Lease, a sum
equal to one hundred fifty percent (150%) (which percentage shall be increased,
from and after the first thirty (30) days of any holdover, to one hundred
seventy-five percent (175%), and, from and after the first sixty (60) days of
any holdover, to two hundred percent (200%)) of the aggregate of that portion of
the Fixed Annual Rent



--------------------------------------------------------------------------------



 



12

and Additional Rent which was payable under this Lease during the last month of
the Term. Nothing herein contained shall be deemed to permit Tenant to retain
possession of all or any portion of the Demised Premises after the Expiration
Date or sooner termination of this Lease or to limit in any manner Owner’s right
to regain possession of the Demised Premises through summary proceedings, or
otherwise, and no acceptance by Owner of payments from Tenant after the
Expiration Date or sooner termination of the Term shall be deemed to be other
than on account of the amount to be paid by Tenant in accordance with the
provisions of this Article. In addition, if such holdover exceeds thirty
(30) days, Tenant agrees to indemnify and save Owner harmless from all costs,
claims, losses or liability (including consequential damages) resulting from
delay by Tenant in surrendering all or any portion of the Demised Premises,
including, without limitation, any claims made by any succeeding tenant founded
on such delay. The provisions of this Article 40 shall survive the Expiration
Date or sooner termination of the Lease. The preceding shall be deemed to be an
“agreement expressly providing otherwise” within the meaning of Section 232-c of
the Real Property Law of the State of New York.
          41. Condition of Demised Premises.
               A. Supplementing the provisions of Articles 15 and 21 hereof,
Tenant shall take possession of the Demised Premises “AS IS,” it being expressly
agreed that Owner shall have no obligation to alter, improve, decorate or
otherwise prepare the Demised Premises for Tenant’s occupancy other than (a) to
demolish and slab over the staircase between the 8th and 9th floors of the
Building and (b) to remove any friable asbestos and any other asbestos or
asbestos-containing materials required by law to be removed or encapsulated, in
each case to the extent discovered within the Demised Premises provided that
(i) Tenant notifies Owner of such asbestos in writing promptly after the
discovery thereof, (ii) Owner shall not be responsible for removing any floor
tiles containing asbestos, (iii) the discovery of such asbestos did not occur in
connection with the negligence, improper act or omission or violation of this
Lease by Tenant or Tenant’s contractors or subcontractors or any other party
claiming by, through or under Tenant, (iv) such asbestos-containing materials
were not brought in to the Demised Premises by Tenant or any party claiming by,
through or under Tenant and (v) Tenant shall cooperate as reasonably requested
by Owner in connection with such removal (including by vacating such portions of
the Demised Premises as shall be reasonably necessary therefor) (such items of
work to be done by Owner pursuant to such clauses (a) and (b), collectively,
“Owner’s Work”). Owner’s Work shall be done at Owner’s sole cost and expense, in
a good and workerlike manner and in compliance with all applicable Laws, and to
the extent Owner’s Work shall not be completed by the Commencement Date, Owner
and Tenant shall cooperate reasonably and in good faith to coordinate the
performance and completion of Owner’s Work and Tenant’s Changes (as hereinafter
defined) such that one shall not unreasonably delay the other. If Owner’s Work
is not substantially completed on or before the day that is ninety (90) days
after Tenant’s written request to Owner to commence Owner’s Work (subject to
Force Majeure (as hereinafter defined) and delays caused by the improper acts or
omissions of Tenant) (the “Fixed Substantial Completion Date”), then the Rent
Commencement Date shall be



--------------------------------------------------------------------------------



 



13

extended by one (1) day for each day (or portion of a day) from and after the
Fixed Substantial Completion Date through and including the day Owner’s Work is
substantially completed. As used herein, “substantially completed” shall mean
achieving the stage of progress of Owner’s Work as shall not prevent or
materially impair Tenant’s Initial Changes (as hereinafter defined) due to
unfinished aspects of Owner’s Work. Tenant, at its sole cost and expense and in
compliance with all applicable requirements of insurance bodies having
jurisdiction and the provisions of this Lease (including, without limitation,
Articles 3 and 42), may make such Tenant’s Changes in the Demised Premises as
Tenant may consider necessary or desirable to prepare the same for Tenant’s
occupancy.
               B. Notwithstanding anything to the contrary contained in any
other provision of this Lease, in the event that at any time during the Term
(a) Tenant is unable to use or have access to the Demised Premises or any
portion thereof for the ordinary conduct of Tenant’s business solely due to
(I) the failure by Owner to provide repairs, heat, air cooling, water, elevator,
electric and/or other services expressly required to be furnished by Owner under
this Lease, or to comply with Laws expressly required to be complied with by
Owner under this Lease, or (II) Owner’s performance of any alterations,
restorations, work, installations or repair in the Building or the Demised
Premises (other than any such alteration, restoration, work, installation or
repair that Owner performs at Tenant’s request or by reason of Tenant’s failure
to perform such alteration, restoration, work, installation or repair) and any
such condition continues for a period in excess of ten (10) consecutive days
(or, if such condition is the result of Force Majeure, thirty (30) consecutive
Business Days) after Tenant gives a notice to Owner (the “Abatement Notice”)
stating that Tenant’s inability to use the Demised Premises or such portion
thereof is solely due to such condition, (b) neither Tenant nor any party
claiming by, through or under Tenant actually uses or occupies the Demised
Premises or such portion thereof during such period, and (c) such condition has
not resulted from a casualty or condemnation or from the default, negligence or
willful misconduct of Tenant, Tenant’s agents or employees or any subtenant or
other occupant of the Demised Premises, then Fixed Annual Rent and Additional
Rent under Article 38 shall be abated as to the Demised Premises or affected
portion (pro rata according to the proportion of the rentable square footage of
the Demised Premises so affected) on a per diem basis for the period commencing
on the eleventh (11th) day (or thirty-first (31st) Business Day, in the case of
Force Majeure) after Tenant gives the Abatement Notice, and ending on the
earlier of (i) the date Tenant or any party claiming by, through or under Tenant
reoccupies the Demised Premises or such portion thereof for the ordinary conduct
of its business, or (ii) the date on which such condition is substantially
remedied such the Demised Premises can be reoccupied for the ordinary conduct of
business. As used herein, “Force Majeure” shall mean strike, lockouts or other
labor or industrial troubles, governmental pre-emption in connection with a
national emergency, any enforcement or adoption of a Law in connection with an
emergency or other catastrophic event, conditions of supply or demand that are
affected by declared war or other national, state or municipal emergency, fire
or other casualty, such as (by way of example) civil disturbance, acts of the
public enemy, riot, sabotage, blockade, embargo, explosion or any other cause
beyond a party’s reasonable control, whether or not similar to any of the



--------------------------------------------------------------------------------



 



14

causes hereinabove stated. Notwithstanding the foregoing, a party’s failure to
make a payment of money, or any other event that derives from such party’s lack
of funds, shall not constitute a “Force Majeure” event for purposes hereof.
          42. Tenant’s Changes.
               A. Tenant, at its sole cost and expense (but subject to
Section 42F), shall cause any permitted alterations, decorations, installations,
additions or improvements in or about the Demised Premises (“Tenant’s Changes”),
including any changes which Tenant intends to make on or before the Commencement
Date, to be performed in a good and workerlike manner and in compliance with all
applicable legal and other requirements of insurance bodies having jurisdiction
over the Building, the provisions of Article 3 hereof and this Article 42 and in
such manner as not to interfere with, delay, or impose any additional expense
upon Owner in the maintenance or operation of the Building or the performance of
Owner’s Work. Tenant, at its expense, and with diligence and dispatch, but in
any event within thirty (30) days after the receipt of notice thereof, shall
procure the cancellation or discharge of all notices of violation arising from
or otherwise connected with Tenant’s Changes which shall be issued by the
Department of Buildings or any other public authority having or asserting
jurisdiction over the Building; provided, however, that if the same cannot be
reasonably cancelled or discharged within such thirty (30) day period, then
Tenant shall not be in default of such requirement so long as Tenant commences
diligent efforts to cancel or discharge the same within such thirty (30) day
period and causes the same to be removed as promptly as reasonably practicable.
Owner shall promptly forward notice of any such violations to Tenant received by
Owner.
               B. Supplementing the provisions of Article 3 hereof, prior to
making any proposed Tenant’s Changes, Tenant, at Tenant’s expense, (a) shall
submit to Owner and shall obtain Owner’s approval (not to be unreasonably
withheld, delayed or conditioned) of detailed plans and specifications
(including scaled layout, architectural, mechanical and structural drawings) in
three (3) hard copies and diskette form (except in the case of Tenant’s Changes
that are purely cosmetic or decorative, do not affect the mechanical,
electrical, plumbing, sanitary or other service systems of the Building and do
not require filing of any plans with any governmental agency (collectively,
“Cosmetic Changes”)), (b) shall obtain all permits, approvals and certifications
required by any governmental authorities having jurisdiction (Owner hereby
agreeing to execute such documents and applications as may be reasonably
required to obtain the same, provided same is at no cost or obligation to
Owner), and (c) shall furnish to Owner duplicate original policies or
certificates thereof of worker’s compensation insurance (covering all persons to
be employed by Tenant, and Tenant’s contractors and subcontractors, in
connection with such Tenant’s Changes) and commercial general liability
insurance (including premises operation, bodily injury, personal injury, death,
independent contractors, products and completed operations, broad form
contractual liability and broad form property damage coverages) in such form,
with such companies, for such periods and in such amounts, as Owner may require,
naming Owner and its agents, the other Additional Insureds, each Superior Lessor
(as hereinafter defined) as to which



--------------------------------------------------------------------------------



 



15

Tenant has previously been notified in writing and each Superior Mortgagee (as
hereinafter defined) as to which Tenant has previously been notified in writing,
as additional insureds. Owner, prior to the granting of its consent to any
Tenant’s Changes, may impose such conditions (in addition to those expressly
provided in this Lease) as to such Tenant’s Changes as Owner may reasonably
consider desirable (provided that no supervisory fee or surcharges and no
bonding or other security shall be required for any Alterations). Owner shall
have the right, in its sole discretion, to withhold consent to any Tenant’s
Changes which would physically affect any part of the Building outside of the
Demised Premises (other than standard connections to tap-in points, points of
entry and roof rights granted to Tenant in this Lease, as to which Owner shall
exercise reasonable discretion), would in Owner’s reasonable judgment materially
and adversely affect the proper functioning of any of the mechanical,
electrical, plumbing, sanitary or other service systems of the Building, or
would require filing of any plans with any governmental agency (unless Tenant
shall reimburse Owner for the cost of any such filing). Tenant shall reimburse
Owner for any actual, reasonable out-of-pocket third party costs incurred by
Owner in connection with any Tenant’s Changes, including, without limitation,
costs incurred in connection with Owner’s review and/or approval of Tenant’s
plans and specifications for any Tenant’s Changes. Owner shall provide Tenant
with copies of supporting documentation for any such payments required by Owner
from Tenant, promptly after Tenant’s request therefor. In the event Tenant shall
employ any contractor to do any work in the Demised Premises permitted by this
Lease, such contractor and any subcontractor shall agree to employ only such
labor as will not result in jurisdictional disputes or strikes or result in
causing disharmony with other workers employed at the Building. Owner and Tenant
shall attempt (and shall endeavor to cause all affected parties to attempt) to
resolve promptly any labor disputes in a commercially reasonable manner. In the
event of any such dispute, strike or disharmony, Tenant, upon the demand of
Owner, shall cause all contractors, subcontractors, mechanics or laborers
causing same to vacate the Building immediately. Tenant shall inform Owner in
writing of the names of any contractor or subcontractor(s) Tenant proposes to
use in the Demised Premises at least fifteen (15) days prior to the beginning of
work by such contractor or subcontractor and Owner shall have the right to
approve any such contractor(s) or subcontractor(s) in Owner’s reasonable
discretion (subject to Section 42D). Subject to the foregoing provisions of this
Section 42B, Tenant shall be permitted to use non-union labor in the Demised
Premises.
               C. Notwithstanding anything contained in this Article 42 or
Article 3 to the contrary, Owner’s consent shall not be required with respect to
Tenant’s Changes which (i) do not materially and adversely affect any part of
the Building other than the Demised Premises and the building systems
exclusively serving the Premises (the “Premises Systems”) or require any
alterations, installations, improvements, additions or other physical changes to
be performed in or made to any portion of the Building other than the Demised
Premises and the Premises Systems, (ii) do not affect in any material and
adverse respect the proper functioning of any other mechanical, electrical,
plumbing, sanitary or other service systems of the Building, (iii) do not affect
the structure of the Building, (iv) do not involve a perforation to a floor slab
of the Premises, (v) do not violate or otherwise require an amendment to the
certificate of



--------------------------------------------------------------------------------



 



16

occupancy for the Building, (vi) are not reasonably expected to have a cost for
labor and materials of more than One Hundred Thousand Dollars ($100,000.00),
either individually or in the aggregate with other reasonably related Tenant’s
Changes constructed within any twelve (12) month period as part of the same
project (other than for Cosmetic Changes, as to which no such dollar amount
shall apply) and (vii) are performed by union labor and in accordance with all
applicable Law. At least five (5) Business Days prior to making any such
Tenant’s Changes, Tenant shall notify Owner thereof and submit to Owner
(x) reasonable evidence that such Tenant’s Changes comply with the provisions of
this Section 42C (including reasonable evidence of the projected project cost,
except with respect to Cosmetic Changes) and (y) detailed plans and
specifications for such Tenant’s Changes to the extent that any governmental
authority requires such plans or specifications or Tenant otherwise prepares
such plans and specifications. Any Tenant’s Changes described in this Section
42C shall otherwise be performed in compliance with the provisions of Article 3
and this Article 42.
               D. With respect to any item requiring Owner’s consent or approval
pursuant to this Article 42, if Owner fails to grant or deny such consent or
approval within ten (10) Business Days after submission (or seven (7) Business
Days in the case of a resubmission), provided such submission complies with the
requirements above, Tenant shall have the right to send Owner a second written
request for consent or approval (a “Second Request”), which shall specifically
identify the item(s) to which such request relates, and set forth in bold
capital letters the following statement: “IF OWNER FAILS TO RESPOND WITHIN THREE
(3) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN OWNER’S CONSENT OR APPROVAL
SHALL BE DEEMED GRANTED.” In the event that Owner fails to grant or deny consent
or approval to a Second Request within three (3) Business Days after receipt
thereof by Owner, the item(s) for which the Second Request is submitted shall be
deemed to be approved by Owner.
               E. Upon completion of any of Tenant’s Changes, Tenant, at
Tenant’s expense, shall obtain any certificates of final approval of such
Tenant’s Changes required by any governmental authority and shall furnish Owner
with copies thereof, together with the “as-built” plans and specifications for
such Tenant’s Changes (other than Cosmetic Changes), which “as-built” plans
shall be in hard copy and diskette form. All Tenant’s Changes shall be made and
performed substantially in accordance with the plans and specifications therefor
as approved by Owner (if required), all applicable Law and the Rules and
Regulations. All materials and equipment to be incorporated in the Demised
Premises as a result of any Tenant’s Changes shall be of good quality and no
such materials or equipment shall be subject to any lien, encumbrance, chattel
mortgage, title retention or security agreement.
               F. (i) Subject to the terms and conditions set forth below, Owner
shall pay to or on behalf of Tenant up to a maximum amount of Four Million Four
Hundred Eighty Thousand and 00/100 Dollars ($4,480,000.00) (“Owner’s
Contribution”) for costs and expenses incurred by Tenant for goods, materials
and labor in connection with the design, installation and construction of
Tenant’s Changes in connection with



--------------------------------------------------------------------------------



 



17

Tenant’s occupancy of the Demised Premises promptly after the Commencement Date
(“Tenant’s Initial Changes”), provided that Tenant shall have the right to use
up to a maximum of Eight Hundred Ninety-six Thousand and 00/100 Dollars
($896,000.00) of Owner’s Contribution on account of so-called “soft costs” in
connection with Tenant’s Initial Changes, including architectural, engineering,
expediting and other consulting fees, office furniture and all necessary
building department permits and approvals, but in no event shall Owner’s
Contribution be applied to expenditures on personal property not constituting a
permanent leasehold improvement (other than office furniture). Except with
Owner’s prior written approval (not to be unreasonably withheld), Tenant shall
not remove from the Demised Premises any Tenant’s Initial Changes or personalty
made or purchased with Owner’s Contribution unless replaced with property of
equal or greater value to the Tenant’s Initial Changes or personalty removed and
which substituted property will be deemed to have been installed in the Demised
Premises with Owner’s Contribution.
                    (ii) Owner shall disburse from time to time, but not more
often than once in any thirty (30) day period, within ten (10) Business Days
after receipt of Tenant’s requisition therefor, to or on behalf of Tenant and/or
(at Tenant’s request) to its contractor, that portion of Owner’s Contribution
equal to the amount set forth in Tenant’s requisition minus ten percent (10%)
thereof (the “Holdback”); provided, however, that no such disbursement shall be
made (a) if, and for so long as, Tenant shall be in non-monetary default under
this Lease beyond any applicable notice and cure period or in any monetary
default under this Lease and (b) until Owner’s receipt of (i) a requisition
therefor from Tenant, (ii) a certification of performance (AIA G702 REQ form)
from the architect of record and (ii) each of the following:
                         (x) A certificate signed by Tenant and Tenant’s
architect dated not more than ten (10) days prior to such request setting forth
(a) the sum then justly due to contractors, subcontractors, materialmen,
engineers, architects and other persons who have rendered services or furnished
materials in connection with Tenant’s Initial Changes, (b) a brief description
of such services and materials and the amounts paid or to be paid from such
requisition to each of such persons in respect thereof, (c) that to such
architect’s knowledge, the work described in the certificate has been completed
substantially in accordance with the final plans therefor previously approved by
Owner (statement (c) need not be made by Tenant, but rather only by Tenant’s
architect), (d) that to Tenant’s knowledge, there has not been filed with
respect to the Demised Premises or the Building or any part thereof or any
improvements thereon, any vendor’s, mechanic’s, laborer’s, materialmen’s or
other like liens arising out of Tenant’s Initial Changes which has not been
discharged of record and (e) that Tenant has complied with all of the conditions
set forth in this Lease applicable to alterations, including the requirement
that Tenant comply with all applicable legal requirements (statements (d) and
(e) need not be made by Tenant’s architect, but rather only by Tenant). Upon
request of Tenant, Owner shall make payments of Owner’s Contribution directly to
Tenant’s contractors; and



--------------------------------------------------------------------------------



 



18

                         (y) Partial lien waivers, paid receipts or such other
proof of payment as Owner shall reasonably require for all work done and
materials supplied by all trade contractors, subcontractors and materialmen
through the current requisition; it being agreed that Tenant need not have paid
an expense in order to make a requisition therefor, and instead may requisition
an advance from Owner which Tenant then uses to pay such expense;
provided, however, that in no event may any one (1) requisition by Tenant (other
than the final requisition) cover more than twenty-five percent (25%) of Owner’s
Contribution.
                    (iii) Notwithstanding anything in Article 3 or this
Article 42 to the contrary, Owner shall not be required to disburse the Holdback
to Tenant until Owner (a) has received from Tenant’s architect all certificates
of final approval required by any governmental or quasi-governmental body in
respect of Tenant’s Initial Changes and (b) has received final lien waivers,
paid receipts or such other proof of payment as Owner shall reasonably require
for all work done and materials supplied by all trade contractors,
subcontractors and materialmen as part of Tenant’s Initial Changes. In the event
Tenant (i) fails to obtain the certificates, approvals and proof of payment
described above within six (6) months following the date Tenant has commenced
occupancy of the Demised Premises for the conduct of its business, or (ii) fails
to bond or discharge any mechanic’s lien filed against the Demised Premises or
the Building or Owner’s interest therein for work claimed to have been done for
or materials claimed to have been furnished to Tenant in connection with any
portion of Tenant’s Changes within the time period provided therefor in
Article 3 above, then and in either such event, Owner, upon ten (10) days prior
notice to Tenant, shall have the right to hire its own contractors or expediters
to obtain said certificates and/or approvals and/or to obtain such proof of
payment and discharge such lien(s), by filing of the bond required by Law or
otherwise, and, at Owner’s option, to use all or any portion of the Holdback in
its reasonable attempt to do so, and Tenant, upon Owner’s demand, shall
reimburse Owner for all unreimbursed costs so incurred in obtaining said
certificates, approvals and/or proof of payment, and/or in canceling, bonding
and/or discharging such liens, and to the extent Tenant so reimburses Owner the
Holdback amount shall be restored.
                    (iv) Notwithstanding anything to the contrary contained in
this Section 42D, if, at the time any payment by Owner to Tenant of all or any
portion of Owner’s Contribution is required to be made, Tenant is in default in
the payment of Fixed Annual Rent or any item of Additional Rent, Owner may
offset the amount of such arrearages against the payment then due from Owner
hereunder.
                    (v) Notwithstanding anything to the contrary contained in
this Section 42D, Tenant’s right to request, and Owner’s obligation to disburse,
Owner’s Contribution shall expire on the date that is twelve (12) months after
the Rent Commencement Date, except to the extent that Tenant is reasonably
delayed in requesting or obtaining same due to Owner’s wrongful acts or
omissions.
               G. All Tenant’s personalty shall remain the property of Tenant
and upon the Expiration Date, shall be removed from the Demised Premises by
Tenant.



--------------------------------------------------------------------------------



 



19

               H. Any modifications, changes or alterations to the Class E fire
safety system of the Demised Premises (the “Fire Safety System”), including
without limitation, speakers, strobes and pull stations, are deemed to be a
Tenant’s Change. Tenant may use only the contractor or contractors designated by
Owner with respect to any Tenant’s Changes to the Fire Safety System. Subsequent
to any Tenant’s Changes to the Fire Safety System, such system shall be repaired
and maintained only by the contractors designated by Owner from time to time, at
Tenant’s cost.
               I. Tenant shall have the right to install an internal security
system, provided such installation complies in all respects with this
Article 42.
               J. Notwithstanding any provision of this Lease to the contrary,
only such window shades as are supplied or permitted by Owner shall be installed
or used on the exterior windows of the Demised Premises.
               K. Owner shall not unreasonably withhold its approval of Tenant’s
installation of an internal security system in the Demised Premises, provided
same is installed as a Tenant’s Change in accordance with the applicable
provisions of this Article 42.
          43. Subordination and Attornment.
               A. Subject to the further provisions of this Article 43 and to
the terms of any agreement entered into pursuant to this Article 43, this Lease,
and all rights of Tenant hereunder, are and shall be subject and subordinate to
all ground and underlying leases now or hereafter existing (hereinafter
collectively referred to as “Superior Leases” and the holder of the lessor’s
interest therein shall be referred to as a “Superior Lessor”) and to all
mortgages and building loan agreements including, without limitation, leasehold
mortgages and building loan agreements, which may now or hereafter affect the
Land or the Building or a Superior Lease (hereinafter collectively referred to
as “Superior Mortgages” and the holder of the mortgagee’s interest therein shall
be referred to as a “Superior Mortgagee”), to each and every advance made or
hereafter to be made under Superior Mortgages and to all renewals,
modifications, replacements and extensions of Superior Leases and Superior
Mortgages. This Article shall be self-operative and no further instrument of
subordination shall be required in confirmation of such subordination. Tenant
shall promptly execute and deliver in recordable form any instrument that Owner,
the lessor of any Superior Lease or the holder of any Superior Mortgage may
reasonably request to evidence such subordination. Tenant covenants and agrees
(subject to any applicable Non-Disturbance Agreement (as hereinafter defined))
that if by reason of a default under any Superior Mortgage or Superior Lease,
such Superior Mortgage is foreclosed or such Superior Lease and the leasehold
estate of the Owner in the Demised Premises is terminated, then at the election
of the purchaser at the foreclosure sale or the then holder of the reversionary
interest in the Demised Premises:
                    (i) Tenant will attorn and will recognize such purchaser or
holder as the Tenant’s landlord under this Lease, and the holder of such



--------------------------------------------------------------------------------



 



20

Superior Mortgage or the lessor under such Superior Lease shall recognize such
attornment and accept Tenant as a direct tenant upon all of the terms and
provisions of this Lease. Tenant agrees to execute and deliver, at any time and
from time to time, upon the request of Owner, the holder of any Superior
Mortgage or the lessor under any such Superior Lease, any instrument which may
be necessary or appropriate to evidence such attornment, except that such
successor landlord shall not be (a) bound by any prepayment of rent more than
one month in advance except pursuant to the provisions of this Lease, (b) bound
to pay any portion of Owner’s Contribution, (c) bound by any modification of
this Lease made without the consent of such Superior Mortgagee or Superior
Lessor, of whose identity Tenant has received written notice or (d) subject to
any offsets or defenses against or liable for any previous act or omission of
any prior landlord (including Owner) under this Lease, except if such act or
omission continues after the date of such succession and then only for so much
as has accrued subsequent to the date of such succession, or
                    (ii) this Lease will be terminated.
Tenant further waives the provisions of any statute or rule of law now or
hereafter in effect which may give or purport to give Tenant any right of
election to terminate this Lease or to surrender possession of the Demised
Premises in the event any proceeding is brought by (i) the holder of any
Superior Mortgage to foreclose such Mortgage or (ii) by a Superior Lessor under
any Superior Lease to terminate the same, and agrees that this Lease shall not
be affected in any way whatsoever by any such proceeding unless such Superior
Mortgagee or Superior Lessor elects to terminate this Lease.
               B. Notwithstanding anything in Section 43A above to the contrary,
Owner shall use commercially reasonable efforts to obtain for Tenant’s benefit,
from each current and future Superior Lessor and/or Superior Mortgagee, an
agreement (hereinafter, a “Non-Disturbance Agreement”) in favor of Tenant, in
reasonable and customary form, which provides generally that so long as this
Lease shall be in full force and effect (a) Tenant shall not be named or joined
in any action or proceeding to foreclose the Superior Mortgage or terminate the
Superior Lease in question, or to otherwise enforce its rights thereunder,
unless required by law, (b) no such foreclosure or termination, or any action or
proceeding brought in pursuance thereof, shall result in a cancellation or
termination of this Lease, nor shall Tenant’s possession or rights hereunder be
disturbed, by enforcement of any rights given to the holder pursuant to the
terms of such mortgage or lease by law or otherwise, nor by the termination or
expiration of such lease, and this Lease shall continue in full force and
effect, and in any of such events, such holder will accept the attornment by
Tenant to such holder, and (c) if any such Superior Mortgagee or Superior Lessor
shall become the owner of Owner’s interest in the Building, this Lease shall
continue in full force and effect as a direct lease between Tenant and the then
owner of Owner’s interest in the Building, upon all of the terms, provisions,
conditions and obligations of this Lease, except that such successor landlord
shall not be (i) bound by any prepayment of rent more than one month in advance,
except to the extent that (x) such prepayment was expressly required under this
Lease or (y) such Superior Mortgagee or Superior Lessor has actually received
such prepayment, (ii) bound

 



--------------------------------------------------------------------------------



 



21
by any modification of this Lease made without the consent of such Superior
Mortgagee or Superior Lessor, of whose identity Tenant has received written
notice or (iii) subject to any offsets or defenses against or liable for any
previous act or omission of any prior landlord (including Owner) under this
Lease, except if such act or omission continues after the date of such
succession and then only for so much as has accrued subsequent to the date of
such succession. Tenant shall promptly execute and deliver any such
Non-Disturbance Agreement described above reasonably requested by Owner, a
Superior Lessor or Superior Mortgagee. The failure of Owner to obtain a
Non-Disturbance Agreement from any Superior Lessor or Superior Mortgagee shall
not constitute a default by Owner hereunder, so long as Owner shall have made
commercially reasonable efforts to obtain the same as required by this
Section 43B.
          C. If, in connection with the procurement, continuation or renewal of
any financing for which the Land or the Building or the interest of the lessee
under a Superior Lease represents collateral in whole or in part, any
institutional lender shall request reasonable modifications of this Lease as a
condition of such financing, Tenant will not withhold or delay its consent
thereto and shall execute and deliver without charge such conforming documents
therefor as such institutional lender may reasonably require, provided that such
modifications do not increase the obligations of Tenant under this Lease (other
than to a merely administrative or de minimis extent) or adversely affect any
rights of Tenant under the Lease (other than to a merely administrative or de
minimis extent).
          D. Supplementing Section 43 A and Section 43B above, Owner represents
that, as of the date hereof, (i) there is no Superior Lessor and (ii) the only
Superior Mortgagee is LaSalle Bank National Association, as Trustee for the
Registered Holders of Bank of America Commercial Mortgage Inc. Commercial
Mortgage Pass-through Certificates, Series 2005-5.
     44. Insurance.
          A. Tenant shall obtain and keep in full force and effect at all times
during the Term, at Tenant’s sole cost and expense, (i) insurance against loss
or damage by fire and other casualty to all betterments and improvements
(including Tenant’s Changes) and all personal property of Tenant in the Demised
Premises, under then available standard forms of “all-risk” insurance policies,
in an amount equal to one hundred percent (100%) of the replacement value
thereof, with commercially reasonable deductible(s), (ii) commercial general
liability insurance with a broad form liability endorsement including coverage
for contractual liability, (iii) worker’s compensation insurance as required by
law and (iv) business income (interruption) insurance in an amount (x) until the
Rent Commencement Date, not less than Two Million Dollars ($2,000,000) and (y)
from and after the Rent Commencement Date, not less than twelve (12) months of
Fixed Annual Rent and Additional Rent under Article 38. Said commercial general
liability insurance shall provide coverage on an occurrence basis with a minimum
limit of liability of (x) $10,000,000 per occurrence for bodily injury
(including death), whether involving one or more persons and (y) $10,000,000 per



--------------------------------------------------------------------------------



 



22

occurrence in respect of property damage, is to be written without a policy
annual aggregate limit of liability (unless umbrella coverage is in place), and
without the inclusion of any defense costs within the limit of liability, and
shall name the Additional Insureds as additional insureds against any claims.
All of the aforesaid insurance coverage shall be written in form reasonably
satisfactory to Owner by one or more good and solvent insurance companies of
recognized standing admitted to do business in the State of New York, determined
by A.M. Best Co., Inc., or any successor thereto, to have a rating of at least
“A-” and a financial size of at least “Class XI.” Tenant shall pay all premiums
and charges therefor and upon failure to do so after ten (10) days prior written
notice, Owner may, but shall not be obligated to, make such payments, in which
event Tenant agrees to pay the amount thereof to Owner within twenty (20) days
after demand, as Additional Rent. A duplicate original insurance policy or
appropriate certificate evidencing the aforesaid insurance coverage shall be
delivered to Owner together with any endorsements thereto, on the Commencement
Date and thereafter renewals or replacements thereof shall be delivered to Owner
at least thirty (30) days prior to the expiration of any expiring policy. Such
insurance policy or certificate shall contain a provision that no act or
omission of Tenant will affect or limit the obligation of the insurance company
to pay the amount of any loss sustained and that the insurance afforded
thereunder shall not be canceled, nonrenewed, or coverage thereunder reduced
except upon thirty (30) days’ prior written notice to Owner (or ten (10) days’
prior written to Owner in the case of cancellation by reason of non-payment of
premiums). Such insurance policy shall also specifically provide coverage for
Tenant’s indemnification and hold harmless obligations set forth in Article 45
hereof. Any certificate delivered to Owner shall also specifically reflect
coverage of Tenant’s aforementioned indemnification obligation. The proceeds of
policies providing “all risk” property insurance for Tenant’s property,
betterments and improvements shall be payable to Tenant. In the event Tenant
shall fail to obtain such insurance after ten (10) days’ prior written notice,
Owner may, but shall not be obligated to, obtain the same, in which event the
reasonable amount of the premium paid shall be paid by Tenant to Owner within
twenty (20) days after demand as Additional Rent. The insurance limits described
herein for liability coverage may be achieved using umbrella coverage reasonably
approved by Owner. The insurance required hereunder may be carried under blanket
policies covering the Demised Premises and other locations of Tenant, so long as
such blanket policies otherwise comply with the provisions of this Lease and
allocate to the Demised Premises the specified coverage, without possibility of
reduction or coinsurance by reason of, or because of damage to, any other
properties named therein. Notwithstanding any provision of this Article 44 to
the contrary, Owner shall also have the right, at any time and from time to time
during the Term on not less than thirty (30) days’ prior written notice to
Tenant, to require that Tenant increase the amounts and/or kinds of coverage
required to be maintained under this Article 44 to the amounts and/or kinds of
coverages then required generally by other landlords of office space in
comparable buildings in midtown Manhattan.
          B. Each party agrees to use commercially reasonable efforts to include
in each of its policies insuring against loss, damage or destruction by fire, a
waiver of the insurer’s right of subrogation against the other party in
connection with any



--------------------------------------------------------------------------------



 



23

loss or damage covered by any such policy or permission to release third parties
from liability resulting from such casualties. If such waiver or permission
shall not be, or shall cease to be, obtainable without additional charge or at
all, the insured party shall promptly so notify the other party. In any case in
which such waiver or permission shall cease to be obtainable without additional
charge, if the other party shall so elect and shall pay the insurer’s additional
charge therefor, such waiver or permission shall be included in the policy.
          C. Each party hereby releases the other party, its partners, members,
officers, agents and employees with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party, its partners,
members, officers, agents or employees for loss, damage or destruction with
respect to its property (including rental value or business interruption)
occurring during the Term but only if and to the extent to which (assuming no
deductibles) such party is covered under a policy of insurance containing a
waiver of subrogation provision or permission as provided in Article 9 hereof or
this Article 44 or would be insured if it complied with its obligations under
this Article. If notwithstanding the recovery of insurance proceeds by either
party for loss, damage or destruction of its property (or rental value or
business interruption) the other party is liable to the first party with respect
thereto or is obligated under this Lease to make replacement, repair or
restoration, then provided the first party’s right of full recovery under its
insurance policies is not thereby prejudiced or otherwise adversely affected,
the amount of the net proceeds of the first party’s insurance against such loss,
damage or destruction shall be offset against the second party’s liability to
the first party therefor, or shall be made available to the second party to pay
for replacement, repair or restoration, as the case may be.
          D. The waiver of subrogation or permission referred to in Sections B
and C of this Article shall extend to the partners, members, agents and
employees of each party and, in the case of Tenant, shall also extend to all
other permitted occupants of the Demised Premises, but only if and to the extent
that such waiver or permission can be obtained without additional charge (unless
such party shall pay such charge). Nothing contained in this Article shall be
deemed to relieve either party from any duty imposed elsewhere in this Lease to
repair, restore or rebuild or to nullify any abatement of Fixed Annual Rent
provided for elsewhere in this Lease.
          E. Any employee of the Building to whom property shall be entrusted by
or on behalf of Tenant shall be deemed to be acting as Tenant’s agent with
respect to such property and neither Owner nor its agents shall be liable for
any damage to such property nor for the loss of or damage to any property of
Tenant by theft or otherwise.
          F. Notwithstanding anything in Sections 9(b) and (c) of this Lease to
the contrary, Owner’s obligation to repair and restore the Demised Premises
following a fire or other casualty shall mean and be limited to the mechanical
systems and structural elements of the Building and the outer walls and windows,
ceilings and floors of the Demised Premises, it being understood that (i) Tenant
alone shall be



--------------------------------------------------------------------------------



 



24

required to repair and restore all betterments and improvements (including
Tenant’s Changes) and all personal property of Tenant in the Demised Premises,
with reasonable dispatch after any casualty, and (ii) any abatement of Fixed
Annual Rent and Additional Rent provided for in this Lease following a casualty
affecting the Demised Premises shall continue only until such time as Owner
shall have repaired and restored the foregoing elements of the Demised Premises
for which Owner is responsible to the limited extent hereinabove set forth.
          G. Owner, at its sole cost and expense, shall obtain and maintain in
effect as long as this Lease remains in effect, property insurance insuring the
Building (but not Tenant’s property) against those risks then generally
encompassed in an “all risk” policy and providing for the payment of full
replacement cost in the event of a casualty to the Building, with commercially
reasonable deductibles.
          H. For avoidance of doubt, in the event of any conflict between the
terms of this Article 44 and the terms of Article 9, the terms of this
Article 44 shall govern and control.
     45. Indemnification.
          A. Subject to the applicable provisions of Sections 9 and 44 hereof,
Tenant shall indemnify and save harmless Owner and Owner’s partners, members,
officers, agents and employees and, at Owner’s option, defend Owner and/or
Owner’s partners, members, officers, agents and employees against and from
(i) any and all claims against Owner or its partners, members, officers, agents
or employees directly or indirectly of whatever nature arising wholly or in part
from any act, omission or negligence of any of Tenant, any subtenant or Tenant’s
or any subtenant’s licensees, agents, servants, contractors, officers,
employees, invitees or visitors; (ii) all claims against Owner or its partners,
members, officers, agents or employees arising directly or indirectly from any
accident, injury or damage whatsoever caused to any person or to the property of
any person and occurring during the term of this Lease in or about the Demised
Premises, or occurring outside of the Demised Premises but anywhere within or
about the Land or the Building, where such accident, injury or damage results or
is claimed to have resulted wholly or in part from any act, omission or
negligence of any of Tenant, any subtenant or Tenant’s or any subtenant’s
licensees, agents, servants, contractors, officers, employees, invitees or
visitors (provided that, in the case of an omission, a duty to act existed at
law or under this Lease); (iii) any breach, violation or non-performance of any
covenant, condition or agreement in this Lease set forth and contained on the
part of Tenant to be fulfilled, kept, observed and performed; and (iv) any cost,
liability or responsibility for the payment of any sales tax with respect to any
installations, furniture, furnishings, fixtures or other improvements located,
installed or constructed in the Demised Premises, or the filing of any tax
return in connection therewith (although Owner agrees to execute any such return
if required by law) regardless of whether such tax is imposed upon Owner or
Tenant. This indemnity and hold harmless agreement shall include indemnity from
and against any and all liability, fines, suits, demands, costs, damages and
expenses of any kind or nature (including



--------------------------------------------------------------------------------



 



25

without limitation reasonable attorney’s and other professional fees and
disbursements) incurred in or in connection with any such claims (including any
settlement thereof) or proceeding brought thereon, and the defense thereof but
specifically excludes any claims attributable wholly or in part from the
negligence or willful misconduct of Owner, or its partners, members, officers,
agents or employees.
          B. Owner shall indemnify and save harmless Tenant and Tenant’s
partners, members, officers, agents and employees and, at Tenant’s option,
defend Tenant and/or Tenant’s partners, members, officers, agents and employees
against and from (i) any and all claims against Tenant or its partners, members,
officers, agents or employees directly or indirectly of whatever nature arising
wholly or in part from any gross negligence or willful misconduct of Owner, its
contractors, licensees, agents, servants, officers, employees or invitees or
(ii) any breach, violation or non-performance of any covenant, condition or
agreement in this Lease expressly set forth and contained on the part of Owner
to be fulfilled, kept, observed and performed. This indemnity and hold harmless
agreement shall include indemnity from and against any and all liability, fines,
suits, demands, costs, damages and expenses of any kind or nature (including
without limitation attorney’s and other professional fees and disbursements)
incurred in or in connection with any such claims (including any settlement
thereof) or proceeding brought thereon, and the defense thereof but specifically
excludes any claims attributable wholly or in part from the negligence or
willful misconduct of Tenant, or its partners, members, officers, agents or
employees.
          C. In case of any action or proceeding is brought by reason of any
claim for which indemnification is provided pursuant to this Lease, the
indemnifying party (upon notice from the indemnified party) shall at the
indemnifying party’s expense resist or defend such action or proceeding by
counsel approved by the indemnified party in writing (such approval not to be
unreasonably withheld, and with the indemnifying party’s insurer’s counsel being
approved except in case of conflict).
          D. The provisions of this Article 45 shall survive the expiration or
termination of this Lease. Nothing contained in this Article 45 shall entitle
Owner or Tenant to consequential, punitive, special or indirect damages or lost
profits.
     46. Additional Rent; Late Charges; Rent Credit.
          A. As used in this Lease, “Additional Rent” (whether capitalized or
not) shall be and consist of all sums of money, costs, expenses, or charges of
any kind or amount whatsoever (other than Fixed Annual Rent) which become due
and payable by Tenant to Owner pursuant to this Lease. Except as otherwise
expressly provided in this Lease with respect to the timing for specific
payments of items of Additional Rent, Additional Rent shall be due and payable
within thirty (30) days after Tenant’s receipt of an invoice therefor. If Tenant
fails to pay any Additional Rent, Owner shall have the same rights and remedies
under this Lease as in the case of non-payment of Fixed Annual Rent.



--------------------------------------------------------------------------------



 



26

          B. In every case in which Tenant is required by the terms of this
Lease to pay to Owner a sum of money and payment is not made (i) within five (5)
days after the same becomes due in the case of Fixed Annual Rent or payments
under Article 38 or (ii) on the date the same becomes due in the case of any
other amounts due under this Lease, Tenant shall pay to Owner interest on the
amount outstanding from the date it initially becomes due until it is paid at an
annual rate which shall be four (4) percentage points in excess of the prime or
base rate set by the New York City office of Citibank, N.A. or any successor
thereof, but in no event more than the highest rate of interest which at such
time shall be permitted under the laws of the State of New York (hereinafter,
the “Default Rate”). The foregoing provision for such payments shall not be
construed to extend the date for payment of any sums required to be paid by
Tenant hereunder or to relieve Tenant of its obligations to pay all such sums at
the time or times herein stipulated and, accordingly, notwithstanding the
imposition of such payments, Tenant shall be in default under this Lease if any
or all payments required to be made by Tenant are not made at the time herein
stipulated, and neither the demand for, nor collection by Owner of, such
payments shall be construed as a curing of such default on the part of Tenant.
          C. Notwithstanding anything to the contrary set forth elsewhere in
this Lease, provided that at the time of application no monetary default and no
material non-monetary default on the part of Tenant shall have occurred and be
continuing beyond applicable notice and cure periods, Owner will allow Tenant a
credit against the Fixed Annual Rent with respect to the Office Space (but not
against any other amounts payable under this Lease), in the aggregate amount of
Two Million Three Hundred Eighty Thousand and 00/100 Dollars ($2,380,000.00)
(the “Credit”), to be applied at the rate of One Hundred Ninety-eight Thousand
Three Hundred Thirty-three and 33/100 Dollars ($198,333.33) per month until the
Credit shall have been fully liquidated.
     47. Signage.
          Tenant shall have the right (at Tenant’s sole cost and expense) to
install an identification sign in the 7th and 8th floor elevator lobbies, of a
size and appearance reasonably satisfactory to Owner.
     48. Assignment, Mortgaging, Subletting, etc.
          A. Except as otherwise expressly provided in this Article 48, neither
this Lease nor any part hereof nor the interest of Tenant hereunder or in any
sublease or the rentals thereunder, shall, by operation of law or otherwise, be
assigned, mortgaged, pledged, encumbered or otherwise transferred by Tenant,
Tenant’s legal representatives or successors in interest and neither the Demised
Premises nor any part thereof shall be encumbered in any manner by reason of any
act or omission on the part of Tenant or anyone claiming under or through Tenant
or shall be sublet or be used, occupied or utilized for desk space or for
mailing privileges by anyone other than Tenant, without the prior consent of
Owner in each instance. For purposes of this Article 48, (i)



--------------------------------------------------------------------------------



 



27

the issuance of interests in Tenant or any subtenant (whether stock, partnership
interest or otherwise) to any person or group of related persons, whether in a
single transaction or a series of related or unrelated transactions, in such
quantities that after such issuance such person or group shall have control (as
defined in Section 48C) of Tenant or such subtenant, shall be deemed an
assignment of this Lease or such sublease, as the case may be, if such issuance
of interests is intended to circumvent the restrictions on assignment and
subletting set forth herein and does not have a valid primary independent
business purpose, (ii) a transfer of more than 50% in interest of Tenant or any
subtenant (whether stock, partnership interest or otherwise) by any party or
parties in interest whether in a single transaction or a series of related or
unrelated transactions shall be deemed an assignment of this Lease, or such
sublease, as the case may be, if such transfer is intended to circumvent the
restriction on assignment and subletting set forth herein and does not have a
valid primary independent business purpose except that the transfer of the
outstanding capital stock of any corporate Tenant, or subtenant, by persons or
parties (other than persons or parties owning 5% or more of the voting stock of
such corporation) through the “over-the-counter” market or any recognized
national securities exchange, shall not be included in the calculation of such
50%, (iii) a “take-over agreement” pursuant to which any person or persons shall
agree to assume the obligations of Tenant hereunder in consideration of Tenant
(or any affiliate of Tenant) leasing space in another building, shall be deemed
an assignment of this Lease, (iv) any person or legal representative of Tenant,
to whom Tenant’s interest under this Lease passes by operation of law, or
otherwise, shall be bound by the provisions of this Article 48, and (v) any
modification or amendment of a sublease that changes a material term thereof, or
any extension or assignment of a sublease, shall each be deemed a sublease. Any
assignment, sublease, mortgage, pledge, encumbrance or transfer by Tenant in
contravention of this Article 48 shall be void. Notwithstanding the generality
of the foregoing, no assignment of a sublease or sub-subletting in violation of
this Section 48A shall be a default under this Lease so long as Tenant has
commenced and is diligently pursuing commercially reasonable steps (at Tenant’s
sole cost and expense) to enforce the terms of this Section 48A against the
subtenant.
          B. If this Lease shall be assigned, whether or not in violation of the
terms of this Lease, Owner may collect rent from the assignee. If the Demised
Premises or any part thereof shall be sublet or shall be used or occupied by
anybody other than Tenant, whether or not in violation of this Lease, Owner may,
after default by Tenant and expiration of Tenant’s time to cure such default, if
any, collect rent from the subtenant or occupant. In either event Owner may
apply the net amount collected to the Fixed Annual Rent and Additional Rent
herein reserved. The consent by Owner to an assignment, transfer, encumbering or
subletting pursuant to any provision of this Lease shall not in any way be
considered to relieve Tenant from obtaining the express prior consent of Owner
to any other or further assignment, transfer, encumbering or subletting if same
is required hereunder. References in this Lease to use or occupancy by anyone
other than Tenant shall not be construed as limited to subtenants and those
claiming under or through subtenants, but as including also licensees and others
claiming under Tenant, immediately or remotely. The listing of any name other
than that of Tenant on any door of the Demised Premises or on any directory or
in any elevator in the Building,



--------------------------------------------------------------------------------



 



28

or otherwise, shall not operate to vest in the person so named any right or
interest in this Lease or the Demised Premises, or be deemed to constitute or
serve as a substitute for, any consent of Owner required under this Article, and
it is understood that any such listing (in the absence of such consent) shall
constitute a privilege extended by Owner, revocable at Owner’s will by notice to
Tenant. Tenant agrees to pay to or reimburse Owner for all actual, reasonable
out-of-pocket third party costs which may be incurred by Owner in connection
with any proposed assignment of this Lease or any proposed subletting of the
Demised Premises or any part thereof, including reasonable attorneys’ fees and
disbursements and, if applicable, the cost of making investigations as to the
acceptability of a proposed subtenant or assignee. Neither any assignment of
this Lease nor any subletting, occupancy or use of the Demised Premises or any
part thereof by any person other than Tenant, nor any collection of rent by
Owner from any person other than Tenant, nor any application of any such rent as
provided in this Article, nor a direct dealing by Owner with any subtenant,
occupant or assignee, shall under any circumstances be deemed a waiver of any of
the provisions of this Article or, except as set forth in this Article 48,
relieve, impair, release or discharge Tenant of its obligations fully to perform
the terms of this Lease on Tenant’s part to be performed and Tenant shall remain
fully and primarily liable therefor.
          C. Tenant may, without Owner’s consent and without complying with
Section 48F or Section 48G, permit any corporations or other business entities
which control, are controlled by, or are under common control with Tenant (each
herein referred to as a “related entity”) to use or sublet all or part of the
Demised Premises for any of the purposes permitted to Tenant, or Tenant may
assign this Lease to a related entity without Owner’s consent, subject in each
case however to compliance with Tenant’s obligations under this Lease and
provided that (i) Tenant shall not then be in default in the performance of any
of its obligations under this Lease beyond applicable periods of notice and
grace, (ii) prior to such use, subletting or assignment Tenant furnishes Owner
with the name of any such related entity, together with a certification of
Tenant, and such other proof as Owner may reasonably request, that such user,
sublessee or assignee is a related entity of Tenant, (iii) such use, subletting
or assignment has a valid primary independent business purpose and is not
intended to circumvent the restrictions on assignment and subletting set forth
herein and (iv) the term of any such use or subletting shall terminate if at any
time the sublessee shall no longer be a related entity. Such use, subletting or
assignment shall not relieve, release, impair or discharge any of Tenant’s
obligations hereunder. For the purposes hereof, “control” shall be deemed to
mean ownership of not less than fifty percent (50%) of all of the voting stock
of such corporation or not less than fifty percent (50%) of all of the legal and
equitable interest in any other business entities.
          D. Tenant may, without Owner’s consent and without complying with
Section 48F or Section 48G, assign or transfer its entire interest in this Lease
and the leasehold estate hereby created to a successor entity of Tenant (as
hereinafter defined), provided that Tenant shall not then be in default in the
performance of any of its obligations under this Lease beyond applicable periods
of notice and grace. A “successor entity”, as used in this Section, shall mean
(i) an entity into which or with



--------------------------------------------------------------------------------



 



29

which Tenant, its successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions for the merger or consolidation
of business or governmental entities, provided that by operation of law or by
effective provisions contained in the instruments of merger or consolidation the
obligations of the Tenant under this Lease are assumed by the entity surviving
such merger or consolidation, (ii) an entity acquiring this Lease and the estate
hereby granted and substantial other property and assets of Tenant, its
corporate successors or assigns, and assuming substantial other liabilities of
Tenant, its successors and assigns, including all obligations under this Lease,
or (iii) any entity that purchases all or substantially all of the issued and
outstanding shares of Tenant, or (iv) any successor to a successor entity
becoming such by either of the methods described in subdivisions (i), (ii) and
(iii) above, provided that, (a) such merger or consolidation, or such
acquisition and assumption, or such purchase, as the case may be, is not
principally for the purpose of transferring the leasehold estate created hereby,
and (b) immediately after giving effect to any such merger or consolidation, or
such acquisition and assumption, or such purchase, as the case may be, the
entity surviving such merger or created by such consolidation or acquiring such
shares or assets and assuming such liabilities, as the case may be, shall have a
net worth (excluding goodwill), as determined in accordance with generally
accepted accounting principles and certified to Owner by a reputable
nationally-recognized independent certified public accounting firm having no
less than twenty (20) partners, at least equal to those of Tenant immediately
prior to such transaction. In addition, any entity that is then the Tenant may
“go public” without same being deemed an assignment of this Lease.
          E. No assignment made pursuant to Section 48D and no assignment
otherwise consented to by Owner shall be valid unless, within twenty (20) days
after the execution thereof, Tenant shall deliver to Owner a duplicate original
instrument of assignment and assumption in form and substance reasonably
satisfactory to Owner, duly executed by Tenant, and by the assignee, in which
such assignee shall assume performance of all terms of this Lease on Tenant’s
part to be performed.
          F. (i) Notwithstanding anything contained in Sections 48A and 48B to
the contrary, but subject to the rights of Tenant under Section 48C and 48D, in
the event that at any time Tenant desires to sublet all or any part of the
Demised Premises or to assign its interest in this Lease, Tenant:
               (a) shall submit to Owner (x) in the case of a sublease, the name
and address of the proposed subtenant and a reasonably detailed description of
such person’s business (but if such subtenant has not yet been identified,
Tenant shall submit such name, address and description to Owner promptly after
such identification) and (y) in the case of an assignment, the name and address
of the proposed assignee, a reasonably detailed description of such person’s
business, reasonably detailed business and financial references for such person
(including its most recent balance sheet and income statements certified by its
chief financial officer or a certified public accountant) and any other business
information reasonably requested by Owner (but if such assignee has not yet been



--------------------------------------------------------------------------------



 



30

identified, Tenant shall submit such name, address, description and references
to Owner promptly after such identification);
               (b) shall submit to Owner (1) either (x) a term sheet setting
forth all the proposed terms of the proposed sublease or assignment, it being
understood that Tenant may deliver such term sheet to Owner in advance of having
identified a potential assignee or subtenant or (y) a conformed or photostatic
copy of the proposed assignment or sublease, the effective date of which shall
be at least thirty (30) days after the date of the giving of such notice and
which shall be conditioned on Owner’s consent thereto, and (2) an agreement by
Tenant to indemnify Owner against liability resulting from any claims that may
be made against Owner by the proposed assignee or sublessee or by any brokers or
other persons claiming a commission or similar compensation in connection with
the proposed assignment or sublease, to the extent such claims are arising from
the actions of Tenant;
               (c) in the case of a proposed sublease that (whether individually
or together with any other subleases then in effect or submitted to Owner for
Owner’s consent) demises more than fifty percent (50%) of the Demised Premises
(except if such subletting is permitted without Owner’s consent pursuant to
Section 48C), shall be deemed to have granted Owner the option, to be exercised
within thirty (30) days after receipt of all items to be submitted by Tenant
pursuant to this Section 48F(i) (other than, if applicable, the name, address,
description and references that Tenant is permitted, pursuant to
Section 48F(i)(a), to submit after the initial submission of information), to
terminate this Lease with respect to the space that is the subject of such
proposed sublease upon the terms and conditions hereinafter set forth (provided
that if Owner shall elect to terminate this Lease pursuant to this clause (c),
then Tenant shall have the right, not later than five (5) Business Days after
Owner’s termination notice, to retract its request for consent and this Lease
shall continue in full force and effect);
               (d) in the case of a proposed assignment of this Lease (except if
such assignment is permitted without Owner’s consent pursuant to Section 48C or
48D), shall be deemed to have granted Owner the option, to be exercised within
thirty (30) days after receipt of all items to be submitted by Tenant pursuant
to this Section 48F(i) (other than, if applicable, the name, address,
description and references that Tenant is permitted, pursuant to
Section 48F(i)(a), to submit after the initial submission of information), to
terminate this Lease upon the terms and conditions hereinafter set forth
(provided that if Owner shall elect to terminate this Lease pursuant to this
clause (d), then Tenant shall have the right, not later than five (5) Business
Days after Owner’s termination notice, to retract its request for consent and
this Lease shall continue in full force and effect); and



--------------------------------------------------------------------------------



 



31

               (e) shall not offer such space for assignment or subletting to
anyone other than the proposed assignee or subtenant (unless no such proposed
assignee or subtenant was identified and Tenant delivered a term sheet to Owner
in advance of having identified a potential assignee or subtenant pursuant to
Section 48F(i)(b)) until after thirty (30) days have elapsed after receipt by
Owner of all items to be submitted by Tenant pursuant to this Section 48F(i).
               (iii) If Owner shall exercise an option to terminate this Lease
in whole or in part (as applicable) pursuant to subsections (c) or (d) of
Section 48F(i), such termination shall be effective as of the date specified in
said notice (“termination date”) which shall be not earlier than one (1) day
before the effective date of the proposed assignment or subletting nor later
than ten (10) days after said proposed effective date. Tenant shall then vacate
and surrender the part of the Demised Premises proposed to be sublet (in the
case of a proposed sublease) or the entire Demised Premises (in the case of a
proposed assignment), on or before the termination date and the Term of this
Lease as to the part of the Demised Premises thereof proposed to be sublet (in
the case of a proposed sublease) or as to the entire Demised Premises (in the
case of a proposed assignment) shall end on the termination date as if that date
were the Expiration Date. Owner shall be free to, and shall have no liability to
Tenant if Owner should, lease the part of the Demised Premises proposed to be
sublet or the entire Demised Premises, as the case may be, to Tenant’s
prospective assignee or subtenant. If a part of the Demised Premises is
surrendered to Owner pursuant hereto, Owner, at Tenant’s sole cost and expense,
shall make such alterations as may be reasonably required physically to separate
such surrendered space from the remainder of the Demised Premises and shall
repair or restore to tenantable condition any part of the remainder of the
Demised Premises which is physically affected by such separation (in each case,
in compliance with all laws and ordinances and all requirements of mortgagees
and insurance carriers); if necessary, Tenant shall afford Owner and its agents,
tenants, under tenants or licensees reasonably appropriate means of ingress and
egress to and from such surrendered space; and Owner and Tenant shall execute
and deliver a supplementary agreement modifying this Lease, as of the day
following such surrender, by eliminating such surrendered space from the Demised
Premises, equitably reducing the rent allocable to the remaining portion of the
Demised Premises and appropriately modifying the other terms of this Lease to
reflect the elimination of such surrendered space from the Demised Premises.
Failure by either party to execute such an agreement shall not affect the
foregoing provisions of this subsection 48F(ii).
               (iv) In the event that Tenant shall have requested Owner’s
consent to any such subletting or assignment and shall have submitted to Owner
all items required by Section 48F(i), and Owner does not exercise its option to
terminate this Lease, in whole or in part (as applicable), as referred to in
Section 48F(i), or if Owner does not have such termination option, Owner’s
consent to any such subletting or assignment, as the case may be, shall be
granted or denied within thirty (30) days after Owner’s receipt from Tenant of
all items to be submitted by Tenant pursuant to Section 48F(i) (other than, if
applicable, the name, address, description and references that Tenant is
permitted, pursuant to Section 48F(i)(a), to submit after the initial submission
of



--------------------------------------------------------------------------------



 



32

information) and shall not be unreasonably withheld, provided that all of the
following conditions have been satisfied:
               (a) In the reasonable judgment of Owner the proposed subtenant or
assignee, as the case may be, is of a business character, and the proposed
assignee has a financial worth, such as is in keeping with the standards of
Owner for the Building, and the nature of the proposed subtenant’s or assignee’s
business is in keeping with the character of the Building and its tenancies;
               (b) The purposes for which the proposed subtenant or assignee
intends to use the Demised Premises or the applicable portion thereof are uses
expressly permitted by and not prohibited by this Lease or by any other lease in
the Building;
               (c) Tenant shall not have publicly advertised all or any part of
the proposed premises for subletting or assignment, whether through a broker,
agent, representative or otherwise, at a rental rate less than the rent at which
Owner is then offering to lease comparable space in the Building; however,
Tenant may negotiate and consummate a sublease or assignment at a lesser rate of
rent (conditional on Owner’s consent);
               (d) The proposed occupancy shall not materially increase the
office cleaning requirements or impose a material extra burden upon the Building
equipment or building services beyond in each case the requirements of Tenant;
               (e) Any such subletting will result in there being no more than
two (2) subtenants, in addition to Tenant and Tenant’s related corporations, on
any single floor of the Demised Premises;
               (f) The proposed sublease or assignment shall prohibit any
further assignment or subletting without Owner’s consent (which consent shall
not be required if this Article states that such consent would not be required
if such sublease or assignment were with respect to this Lease, and which
consent shall not be unreasonably withheld if this Article states that such
consent would not be unreasonably withheld if such sublease or assignment were
with respect to this Lease) and without a true copy thereof having been
submitted to Owner;
               (g) The proposed sublease shall be expressly subject and
subordinate to all of the terms of this Lease;
               (h) Tenant shall not be in default beyond applicable notice and
grace periods in the performance of any of its monetary or material non-monetary
obligations under this lease at the time Owner’s consent to



--------------------------------------------------------------------------------



 



33

such subletting or assignment is requested or at the commencement of the term of
any proposed sublease or upon the effective date of any such assignment;
               (i) Tenant shall reimburse Owner for any reasonable out-of-pocket
third party costs that may be incurred by Owner in connection with said sublease
or assignment as set forth in Section 48B;
               (j) The proposed subtenant or assignee shall not be entitled,
directly or indirectly, to diplomatic or sovereign immunity and shall be subject
to the service of process in, and the jurisdiction of the courts of, New York
State;
               (k) The proposed subtenant or assignee shall not be party who is
negotiating or within the four (4) months immediately preceding Tenant’s request
for Owner’s consent, has negotiated, with Owner or Owner’s agent (either
directly or through a broker) for the rental of any space in the Building,
unless Owner does not then have comparable space available for the proposed
subtenant or assignee;
               (l) The term of any proposed sublease shall not be less than the
shorter of (x) twelve (12) months or (y) substantially all the remainder of the
Term;
               (m) Tenant or the subtenant, at its sole cost and expense,
(x) shall provide to the subleased premises an independent means of access to
and from the elevators and/or staircase on the floor as shall be necessary to
comply with all applicable legal requirements and insurance requirements, and
(y) shall be responsible for making any alterations to the Demised Premises to
comply with the ADA as may be required as a result of such subletting; and
               (n) In the case of any proposed sublease for which Tenant has
submitted a term sheet pursuant to Section 48F(i)(b)(l)(x), such sublease is
entered into within six (6) months after such submission on substantially the
same terms as set forth in such term sheet (provided that the net effective
rental in such sublease shall be no less than ninety-three percent (93%) of the
net effective rental set forth in such term sheet).
               (v) [Intentionally omitted.]
               (vi) With respect to each and every sublease or assignment
authorized by the provisions of this Section, it is further agreed and
understood between Owner and Tenant as follows:
               (a) No subletting shall be for a term ending later than one day
prior to the Expiration Date and that part, if any, of the proposed term of any
sublease or any renewal or extension thereof which shall extend



--------------------------------------------------------------------------------



 



34

beyond a date one day prior to the Expiration Date or the sooner termination of
the Term shall be a nullity; and
               (b) There shall be delivered to Owner, within twenty (20) days
after the effective date of the assignment or commencement of the term of the
proposed sublease, as the case may be, notice of such commencement, in the case
of a sublease, or notice of the effectiveness of such assignment, in the case of
an assignment.
               (vii) In the event that (a) Owner fails to exercise any of its
options under Section 48F(i) and 48F(ii) and consents to the proposed sublease
or assignment and (b) the assignment or sublease to which Owner shall have
consented does not become effective on or before the date which is ninety
(90) days after the effective date set forth in the conformed or photostatic
copy thereof furnished to Owner pursuant to Section 48F(i)(b), then Tenant shall
again comply with all of the provisions and conditions of this Article 48 before
assigning this Lease or subletting all or any part of the Demised Premises.
          G. Notwithstanding anything to the contrary contained herein, if Owner
shall consent to any assignment or subletting and Tenant shall either
(i) receive any consideration from its assignee for the assignment of this
Lease, Tenant shall pay over to Owner fifty percent (50%) of such consideration
(including, without limitation, sums designated by the assignee as paid for the
purchase of Tenant’s property in the Demised Premises, including Tenant’s
alterations less the then net unamortized or undepreciated cost thereof
determined on the basis of Tenant’s federal income tax returns, or, if Tenant
does not file such returns, on the same basis as carried on Tenant’s books) as
shall exceed the reasonable brokerage commissions, free rent, tenant improvement
costs and attorneys’ fees and disbursements actually incurred by Tenant for such
assignment or (ii) sublet the Demised Premises or any portion thereof to anyone
for rents, additional charges or other consideration (including, without
limitation, sums designated by the subtenant as paid for the purchase of
Tenant’s property in the Demised Premises, including Tenant’s alterations less
the then net unamortized or undepreciated cost thereof determined on the basis
of Tenant’s federal income tax returns or, if Tenant does not file such returns,
on the same basis as carried on Tenant’s books) which for any period shall
exceed the rents payable for the subleased space under this Lease for the same
period, Tenant shall pay Owner, as Additional Rent, fifty percent (50%) of such
excess less reasonable brokerage commissions, free rent, tenant improvement
costs and attorneys’ fees and disbursements actually incurred by Tenant for such
subletting, which shall be recouped from the first revenues received. All sums
payable to Owner pursuant to clause (i) of this Section 48G shall be paid on the
effective date of such assignment and all sums payable to Owner pursuant to
clause (ii) of this Section 48G shall be paid on the date or dates such sums are
paid to Tenant.
          H. If Owner shall recover or come into possession of the Demised
Premises before the Expiration Date, Owner shall have the right, at its option,
to take over any and all subleases of the Demised Premises or any part thereof
made by



--------------------------------------------------------------------------------



 



35

Tenant and to succeed to all the rights of said subleases or such of them as it
may elect to take over. Tenant hereby expressly assigns and transfers to Owner
such of the subleases as Owner may elect to take over at the time of such
recovery of possession, such assignment and transfer not to be effective until
the termination of this Lease or reentry by Owner hereunder or if Owner shall
otherwise succeed to Tenant’s estate in the Demised Premises, at which time
Tenant shall upon request of Owner, execute, acknowledge and deliver to Owner
such further assignments and transfers as may be necessary to vest in Owner the
then existing subleases. Every sublease hereunder is subject to the condition
that by its acceptance of and entry into a sublease, each subtenant thereunder
shall be deemed conclusively to have thereby agreed from and after the
termination of this Lease or reentry by Owner hereunder or if Owner shall
otherwise succeed to Tenant’s estate in the Demised Premises, that such
subtenant shall waive any right to surrender possession or to terminate the
sublease and, at Owner’s election, such subtenant shall be bound to Owner for
the balance of the term of such sublease and shall attorn to and recognize
Owner, as its Owner, under all of the then executory terms of such sublease,
except that Owner shall not (i) be liable for any previous act, omission or
negligence of Tenant under such sublease, (ii) be subject to any counterclaim,
defense or offset which theretofore accrued to such subtenant against Tenant,
(iii) be bound by any previous modification or amendment of such sublease or by
any previous prepayment of more than one month’s rent and additional rent which
shall be payable as provided in the sublease, unless such modification or
prepayment shall have been approved in writing by Owner, (iv) be obligated to
repair the subleased space or the Building or any part thereof, in the event of
total or substantial total damage beyond such repair as can reasonably be
accomplished from the net proceeds of insurance actually made available to
Owner, (v) be obligated to repair the subleased space or the Building or any
part thereof, in the event of partial condemnation beyond such repair as can
reasonably be accomplished from the net proceeds of any award actually made
available to Owner as consequential damages allocable to the part of the
subleased space or the Building not taken or (vi) be obligated to perform any
work in the subleased space or the Building or to prepare them for occupancy
beyond Owner’s obligations under this Lease, and the subtenant shall execute and
deliver to Owner any instruments Owner may reasonably request to evidence and
confirm such attornment. If Owner so elects to have such subtenant attorn to
Owner, Tenant shall deliver to Owner any security deposit which Tenant is then
holding under such sublease and such subtenant shall reimburse Owner for any
costs that may be incurred by Owner in connection with such attornment,
including reasonable attorneys’ fees and disbursements and the cost of making
investigations as to the acceptability of such subtenant. Each subtenant or
licensee of Tenant shall be deemed automatically upon, and as a condition of
occupying or using the Demised Premises or any part thereof, to have given a
waiver of the type described in, and to the extent and upon the conditions set
forth in, Article 9(f).
          I. If, at any time after the Tenant named herein may have assigned its
interest in this Lease, this Lease shall be disaffirmed or rejected in any
proceeding of the types described in Article 16 or in any similar proceeding, or
in the event of termination of this Lease by reason of any such proceeding or by
reason of lapse of time following notice of termination given pursuant to
Article 16 based upon any of



--------------------------------------------------------------------------------



 



36

the conditions of limitation set forth in said subdivisions, then (except to the
extent the Tenant named herein has been expressly released from liability
hereunder) the Tenant named herein upon request of Owner given within thirty
(30) days after such disaffirmance, rejection or termination (and actual notice
thereof to Owner in the event of a disaffirmance or rejection or in the event of
termination other than by act of Owner), shall (i) pay to Owner all Fixed Annual
Rent, Additional Rent and other charges due and owing by the assignee to Owner
under this Lease to and including the date of such disaffirmance, rejection or
termination, and (ii) as “tenant,” enter into a new lease with Owner of the
Demised Premises for a term commencing on the effective date of such
disaffirmance, rejection or termination and ending on the Expiration Date,
unless sooner terminated as in such lease provided at the same Fixed Annual Rent
and upon the then executory terms, covenants and conditions as are contained
this Lease, except that (a) the rights of Tenant named herein under the new
lease shall be subject to the possessory rights of the assignee under this Lease
and the possessory rights of any persons claiming through or under such assignee
or by virtue of any statute or of any order of any court, (b) such new lease
shall require all defaults existing under this Lease to be cured by Tenant named
herein with due diligence, and (c) such new lease shall require Tenant named
herein to pay all additional rent which, had this Lease not been so disaffirmed,
rejected or terminated, would have become due under the provisions of this Lease
after the date of such disaffirmance, rejection or termination with respect to
any period prior thereto at the time same would have been paid. In the event
Tenant named herein shall default for a period of ten (10) days after Owner’s
request in its obligations to enter into said new lease then, in addition to all
other rights and remedies by reason of such default, either at law or in equity,
Owner shall have the same rights and remedies against Tenant named herein as if
it had entered into such new lease and such new lease had thereafter been
terminated as at the commencement date thereof by reason of the default
thereunder of Tenant named herein.
          J. Tenant shall indemnify and hold harmless Owner of and from any and
all loss, costs, damage or expense (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by Owner by reason of any claim of
or liability to any real estate broker or other finder for a commission which
may be due or payable on account of any proposed assignment or subletting.
     49. Services.
          A. HVAC. (i) Owner shall provide heating, ventilation and air
conditioning to the Demised Premises during Business Hours through the HVAC
System. The proper performance of the HVAC System is based upon a design to
maintain interior conditions of 72 - 77 degrees Fahrenheit in the cooling season
and 66 - 74 degrees Fahrenheit in the heating system, and to provide fresh air
in a quantity not less than .14 (14/100) cubic feet per minute per square foot
of floor area provided that in any given room the occupancy does not exceed one
(1) person for each one hundred (100) square feet of usable area. Owner shall
not be responsible if the normal operation of such systems shall fail to provide
conditioned or heated air at reasonable temperatures, pressures or degrees of
humidity or in reasonable volumes or velocities in any portions of



--------------------------------------------------------------------------------



 



37

the Demised Premises (a) which shall have an electrical load in excess of 4.5
watts per square foot of usable area for all purposes (including lighting and
power), or which shall have a human occupancy factor in excess of one (1) person
per one hundred (100) square feet of usable area or (b) if Tenant fails to abide
by any of the provisions of this Article 49.
          (ii) Use of the Demised Premises, or any part thereof, in a manner
exceeding the design conditions (including occupancy and connected electrical
load) for air conditioning service in the Demised Premises, or the use of
computer or data processing machines (other than desktop or personal computers
or similar equipment), may require changes in the air conditioning system
servicing the Demised Premises. Such changes so occasioned shall be made by
Tenant, at its expense, as Tenant’s Changes pursuant to Article 3 and
Article 42.
          (iii) Owner shall be responsible for the maintenance of the HVAC
System and replacing the same at the end of each such unit’s useful life in
accordance with generally accepted accounting principles (GAAP), consistently
applied, or at such earlier time as the same shall require replacement in
accordance with customary and prudent building management.
          (iv) Tenant agrees to keep and cause to be kept closed all windows in
the Demised Premises whenever the air cooling system is in operation and Tenant
at all times agrees to cooperate fully with Owner and to abide by all reasonable
regulations and requirements which Owner may prescribe for the proper
functioning and protection of its air conditioning system and Tenant agrees to
keep the blinds closed at the appropriate times of day. Subject to the express
provisions of this Lease governing Owner’s access rights in and to the Demised
Premises, Owner shall have free access to any and all mechanical installations
of Owner in the Demised Premises, including but not limited to air conditioning,
fan ventilating and machine room and electrical closets. Tenant agrees that
there shall be no construction or partitions or other obstructions which might
interfere with Owner’s free access thereto, or interfere with the moving of
Owner’s equipment to and from the enclosures containing said installations.
Tenant agrees that neither Tenant, its agents, employees or contractors shall at
any time enter the said enclosures or adjust, touch or otherwise in any manner
tamper with Owner’s mechanical installations.
          (v) If Tenant shall have installed a supplemental cooling system to
service the Premises, then said system shall be maintained in accordance with
the terms and conditions set forth in Article 42 and at the sole cost and
expense of Tenant, and Tenant shall pay to Owner, as Additional Rent, a per ton
hook-up fee at Owner’s then-prevailing building standard charge therefor. In
connection with any such system, Owner shall make available twenty-five
(25) tons of condenser water per floor, on a 24/7 basis, and Owner’s condenser
water system shall provide for wintertime waterside economizer operation.



--------------------------------------------------------------------------------



 



38

          (vi) So long as the same is at no cost to Owner (other than through
the Owner’s Contribution) and does not materially adversely affect the operation
of the HVAC System, the operation of any Building system or the Building, upon
prior written notice to Owner Tenant shall have the right (a) to retrofit the
HVAC System with variable speed controls for the fans to have VAV operation and
(b) to install louvers, dampers and controls as may be required to provide
adequate ventilation air to the Demised Premises.
          B. Access / Elevators.
          (i) Tenant shall have access to the Demised Premises seven (7) days a
week, twenty-four (24) hours a day, three hundred sixty-five (365) days a year,
subject to Owner’s reasonable rules regarding identification for access.
          (ii) Upon reasonable prior notice to Owner, Tenant shall have
reasonable access to any and all installations or equipment of Tenant in the
Building outside of the Demised Premises, including but not limited to the
mechanical/electrical rooms on the 7th and 8th floors and any of Tenant’s
telecommunications lines. All such access shall be made in a manner reasonably
intended to minimize inconvenience to Owner, the Building and any other tenants
or occupants of the Building, and that complies with then-existing security and
safety policies. Tenant agrees that none of Tenant, its agents, employees or
contractors shall at any time enter adjust, touch or otherwise in any manner
tamper with Owner’s installations or property, and Tenant shall be responsible,
at Tenant’s cost and expense, for avoiding and promptly remedying any and all
damage resulting from or in connection with any access under this
Section 49B(ii).
          (iii) Owner shall provide automatic operator-less passenger elevator
service to the Office Space between the hours of 7:00 a.m. and 7:00 p.m. on
Business Days. At all other times, at least one (1) elevator shall be in
operation. Tenant understands that during construction, move-in and move-out
times and in the event of other long usage periods, Tenant may be required to
use the freight elevator before or after Business Hours. The use of freight
elevator service during Business Hours is without additional charge, on a
first-come first-served basis.
          C. Overtime Periods.
          (i) The Fixed Annual Rent does not reflect or include any charge to
Tenant for the furnishing of any necessary freight elevator facilities or
heating, ventilation and/or air-conditioning (“HVAC”) to the Demised Premises
during periods (“Overtime Periods”) other than (a) during Business Hours, when
seasonally required in respect of HVAC, and (b) from 9:00 a.m. to 12:00 noon and
1:00 p.m. to 5:00 p.m. in respect of freight elevator facilities. Accordingly,
if Owner furnishes any such freight elevator facilities or HVAC to the Premises
at the request of Tenant during Overtime Periods, Tenant shall pay Additional
Rent to Owner for such services (except as otherwise provided in Section 49C(ii)
below with respect to overtime HVAC), within thirty (30) days after demand, at
Owner’s then established reasonable rates for the



--------------------------------------------------------------------------------



 



39

Building (which, as of the date hereof, are set forth in Exhibit E annexed
hereto and made a part hereof, but such charges shall be subject to increase,
from time to time, to reflect any increases in the then established rates
charged by Owner to other tenants of the Building, provided, however that, in
the case of freight elevator charges, such charges shall not exceed Ninety
Dollars ($90.00) per hour (as adjusted by CPI from time to time)). Owner shall
not be required to furnish any such services during any Overtime Periods unless
Tenant shall notify Owner in writing of its requirement for such services prior
to 2:00 p.m. of the day upon which such services are requested or by 2:00 p.m.
of the last preceding Business Day if such Overtime Periods are to occur on a
day other than a Business Day (but Owner will use reasonable efforts to
accommodate Tenant’s requests if made after such time). If Tenant fails to give
Owner such advance notice, then the failure by Owner to furnish or distribute
any such services during such Overtime Periods shall not constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rental, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Owner or its agents by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business or otherwise. Anything hereinabove to the contrary notwithstanding,
Owner will not be required to provide any such services during Overtime Periods
if Tenant is then in monetary default hereunder or in material non-monetary
default hereunder beyond any applicable notice, grace and cure periods.
          (ii) If Tenant shall so request by written notice to Owner on or prior
to November 30 of any calendar year during the Term, then for the following
calendar year Owner shall provide heating, ventilation and air conditioning to
one or both full floors of the Office Space (as directed by Tenant in such
written notice) on a 24/7/365 basis. In consideration therefor, Tenant shall pay
to Owner, as Additional Rent, an annual amount of Fifty Thousand and 00/100
Dollars ($50,000.00) per such floor, payable in equal monthly installments of
$4,166.67 per such floor, commencing on the first day of such 24/7/365 service,
and the overtime charge for HVAC set forth in Section 49C(i) shall no longer
apply. After Tenant has made such request, unless Tenant shall notify Owner to
the contrary by written notice prior to any succeeding November 30, then Tenant
shall be deemed to have requested such 24/7/365 service for the following
calendar year. Any request (or deemed request) by Tenant under this
Section 49C(ii) shall be irrevocable with respect to the applicable calendar
year. The charge set forth in this Section 49C(ii) shall be subject to CPI
Increase on each five (5) year anniversary of the Commencement Date.
          D. Basement Space.
          (i) Tenant shall have one (1) option to lease an additional area of
approximately 2,500 rentable square feet in the basement of the Building,
provided that if Tenant shall so desire to lease such additional space Tenant
shall so notify Owner on or prior to August 30, 2006. If Tenant shall so timely
notify Owner, then this Lease shall be deemed amended as of the date that is
five (5) Business Days after Owner’s receipt of such notice to increase the
Basement Space, for all purposes of this Lease (including without limitation the
Fixed Annual Rent payable therefor pursuant to Section



--------------------------------------------------------------------------------



 



40

37J(ii)), to include space in the basement, designated by Owner in a written
notice to Tenant (which space may or may not be contiguous to the Basement Space
denoted in the preamble to this Lease, and which space shall contain
approximately 2,500 rentable square feet). Promptly thereafter, Owner and Tenant
shall execute and deliver to each other a written agreement to confirm the same
(but failure to execute and deliver such written agreement shall not vitiate the
demise of such space).
          (ii) Notwithstanding any provision of this Lease to the contrary,
Tenant’s occupancy of the Basement Space is subject to the following terms and
conditions: (i) Tenant shall make no alterations, installations, additions or
improvements of any kind in or to the Basement Space without Owner’s consent in
each instance and except as otherwise is in accordance with the provisions of
Article 42, (ii) Tenant shall use the Basement Space exclusively for storage and
for no other purpose, (iii) Tenant shall in no event assign its rights with
respect to the Basement Space or sublease the same or allow the same to be used
by others without the prior written consent of Owner (except that such consent
shall not be required for assignments or subleases undertaken as part of (and to
the assignee or sublessee under) any assignment or sublease not requiring
Owner’s consent pursuant to Article 48 or as to which Owner has provided consent
pursuant to Article 48) and (iv) except for electricity for storage lighting
purposes, Owner shall not be responsible for the rendition or delivery of any
services or utilities to the Basement Space whatsoever, including without
limitation electricity, water, heating, air cooling or cleaning. Tenant shall
have no obligation to make repairs to the Basement Space unless (subject to
Sections 9 and 44) Tenant or Tenant’s employees, contractors, agents, invitees
or other representatives caused such damage.
          E. Directory. Owner, at Tenant’s request, shall maintain listings on
any Building directory of the names of Tenant, permitted assignees or
subtenants, and the names of any of Tenant’s officers and employees, provided,
however, that the aggregate number of names so listed shall not exceed Tenant’s
Proportionate Share of such directory (unless such directory is electronic). The
reasonable charge of Owner for any changes in such listings requested by Tenant
shall be paid by Tenant to Owner promptly after demand.
          F. Standards. Except to the extent that specific standards are set
forth in this Lease, Owner shall operate, manage and maintain the Building, and
provide services (including security) therein at a standard not less than that
generally prevailing in the Building as of the date hereof.
     50. Compliance with Laws.
          Supplementing the provisions of Article 6 hereof, Tenant shall give
prompt notice to Owner of any notice it receives of the violation of any law or
requirement of any public authority with respect to the Demised Premises or the
use or occupation thereof. Tenant shall promptly comply with all present and
future laws, orders and regulations of all state, federal, municipal and local
governments,



--------------------------------------------------------------------------------



 



41

departments, commissions and boards or any direction of any public officer
pursuant to law, and all orders, rules and regulations of the New York Board of
Fire Underwriters or any similar body which shall impose any violation, order or
duty upon Owner or Tenant (any of the foregoing, a “Law”) with respect to the
Demised Premises or any portion thereof, including any objection under the ADA
(in any of which events Tenant shall effect such compliance at Tenant’s sole
cost and expense), except that Tenant shall not be responsible for (i) any
structural alterations required by any Law (other than the ADA) unless required
by Tenant’s particular manner of use (as distinguished from general office use)
or by reason of Tenant’s making any Tenant’s Changes or, subject to Section 9 or
Section 44 hereof, Tenant’s default under this Lease, or (ii) the Building
outside the Demised Premises (in which case, notwithstanding anything herein to
the contrary, Owner shall effect such compliance at Owner’s sole cost and
expense (except that Owner shall effect such compliance at the sole cost and
expense of Tenant if and to the extent the need for such compliance arose out of
Tenant’s particular use or manner of use of the Demised Premises or Tenant’s
particular use or manner of use of the Building outside the Demised Premises)).
     51. Brokerage.
          Each of Owner and Tenant represents and warrants to the other that the
sole brokers with whom it has dealt in connection with this Lease were the
Brokers (as defined in Article 37), whose commission Owner agrees to pay,
pursuant to separate agreement(s). Each of Owner and Tenant does hereby agree to
indemnify and hold the other harmless of and from any and all loss, costs,
damage or expense (including, without limitation, attorneys’ fees and
disbursements) incurred by such other party by reason of any claim of or
liability to any broker other than the Brokers who shall claim to have dealt
with the indemnifying party in connection with the negotiation or consummation
of this Lease.
     52. Miscellaneous.
          A. Tenant shall not at any time prior to or during the Term either
directly or indirectly use any contractors or labor or materials whose use in
Owner’s sole judgment would create or creates any difficulty with other
contractors or labor employed by Tenant or Owner or others in the construction,
maintenance or operation of the Demised Premises or the Building.
          B. If more than one person executes this Lease as Tenant, each of them
understands and hereby agrees that the obligations of each of them under this
Lease are and shall be joint and several, that the term “Tenant” as used in this
Lease shall mean and include each of them jointly and severally and that the act
of or notice from, or notice or refund to, or the signature of any one or more
of them with respect to the tenancy of this Lease, including, but not limited
to, any renewal, extension, expiration, termination or modification of this
Lease shall be binding upon each and all of the persons executing this Lease as
Tenant with the same force and effect as if each and all of



--------------------------------------------------------------------------------



 



42

the persons executing this Lease had so acted or so given or received such
notice or refund or so signed.
          C. Except with respect to the Existing Lease (as hereinafter defined),
as to which the provisions of Article 63 shall apply, (i) this Lease supersedes
all prior leases and agreements between Owner and Tenant with respect to space
at the Building and (ii) all prior conversations or writings between the parties
hereto or their representatives with respect to this Lease or the Demised
Premises are merged herein and extinguished.
          D. Except as otherwise expressly set forth herein, this Lease may not
be extended, renewed, terminated or otherwise modified except by an instrument
in writing signed by the party against whom enforcement of any such modification
is sought.
          E. Wherever in this Lease it is provided that either party shall not
unreasonably withhold consent or approval or shall exercise its judgment
reasonably, and if no specific time period is given, such consent or approval or
exercise of judgment shall also not be unreasonably delayed or conditioned.
          F. This Lease is offered to Tenant for signature with the
understanding that it shall not be binding upon Owner unless and until Owner
shall have executed and unconditionally delivered to Tenant a fully executed
copy of this Lease.
          G. Tenant hereby irrevocably waives any and all right(s) it may have
in connection with any zoning lot merger or transfer or development rights with
respect to the Demised Premises including, without limitation, any rights it may
have to be a party to, to contest, or to execute, any Declaration of
Restrictions (as such term is defined in Section 12-10 of the Zoning Resolution
of the City of New York effective December 15, 1961, as amended) with respect to
the Demised Premises, which would cause the Demised Premises to be merged with
or unmerged from any other zoning lot pursuant to such Zoning Resolution or to
any document of a similar nature and purpose, and Tenant agrees that this Lease
shall be subject and subordinate to any Declaration of Restrictions or any other
document of similar nature and purpose now or hereafter affecting the Land or
the Building. In confirmation of such subordination and waiver, Tenant shall
execute and deliver promptly any certificate or instrument that Owner may
reasonably request.
          H. Nothing contained in Article 17 of the printed form shall be deemed
to require Owner to give the notices therein provided for prior to the
commencement of a summary proceeding for nonpayment of rent or a plenary action
for the recovery of rent on account of any default in the payment of the same,
it being intended that such notices are for the sole purpose of creating a
conditional limitation hereunder pursuant to which this Lease shall terminate
and if Tenant thereafter remains in possession or occupancy, it shall become a
holdover tenant.



--------------------------------------------------------------------------------



 



43

          I. Subject to Section 41B, Owner reserves the right to suspend, delay
or stop any of the services to be furnished and provided by Owner pursuant to
the provisions of this Lease and/or extend the date for the performance by Owner
of any obligation or undertaking provided for herein whenever necessary and for
as long as reasonably required by reason of Force Majeure. Subject to
Section 41B, Owner, from time to time, shall also have the right to interrupt
the level of service provided by the Building systems to the extent reasonably
necessary to accommodate the performance of repairs, additions, alternations,
replacements or improvements that in Owner’s reasonable judgment are desirable
or necessary. Owner shall use diligent efforts to give Tenant reasonable advance
notice of any such interruption or curtailment and schedule any such
interruption or curtailment at times that minimize, to the extent reasonably
practicable, the effect of such interruption or curtailment on or curtailment on
Tenant’s ability to conduct its business in the Demised Premises during Business
Hours.
          J. In the event of a lease termination, default, re-entry or
dispossess by summary proceedings pursuant to Article 17 of the printed form,
the Owner may elect as damages, in lieu of liquidated damages under
Section 18(c), accelerated rent (“Accelerated Rent”), discounted to present
value as provided below:
               (a) Accelerated Rent shall be a sum equal to the aggregate of the
Fixed Annual Rent and the Additional Rent payable hereunder which would have
been payable by Tenant for the period commencing with such earlier termination
of this Lease or the date of any such re-entry, as the case may be, and ending
with the Expiration Date, had this Lease not so terminated or had Owner not so
re-entered the Demised Premises, less the aggregate fair rental value of the
Demised Premises for the same period.
               (b) The Accelerated Rent shall be discounted to the date payable
at an annual interest rate equal to four percent (4%) per annum.
               (c) The amount of Additional Rent payable under clause (i) above
shall be the Additional Rent payable pursuant to this Lease during the twelve
month period immediately preceding the event of default, increased at the rate
of 5% per annum for the balance of the Term.
               (d) If the Demised Premises or any part thereof be relet by Owner
for the unexpired portion of the Term, or any part thereof, before presentation
of proof of such damages to any court, commission or tribunal, the amount of
rent reserved upon such reletting shall, prima facie, be the fair rental value
for the Demised Premises, or part thereof, so relet during the term of the
reletting.
          K. This Lease shall not be modified except by a writing signed by the
party to be charged, and which writing expressly refers to this Lease, nor
(except as otherwise expressly provided herein) may this Lease be cancelled by
Tenant or the Demised Premises surrendered except with the written express
authorization of Owner.



--------------------------------------------------------------------------------



 



44

          L. The Article numbers, captions and table of contents appearing
herein are inserted only as a matter of convenience and are not intended to
define, limit, construe or describe the scope or intent of any Article, nor in
any way affect this Lease.
          M. If any provision of this Lease or the application thereof to any
person or circumstances shall to any extent be held void, unenforceable or
invalid, then the remainder of this Lease or the application of such provisions
to persons or circumstances other than those as to which it is held void,
unenforceable or invalid shall not be affected thereby, and each provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.
          N. Words and phrases in the singular shall be deemed to include the
plural and vice versa, and nouns and pronouns used in any particular gender
shall be deemed to include any other gender.
          O. The rule of “ejusdem generis” shall not be applicable to limit a
general statement following or referable to an enumeration of specific matters
to matters similar to the matters specifically mentioned.
          P. This Lease shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Lease to be
drafted. In the event of any action, suit, dispute or proceeding affecting the
terms of this Lease, no weight shall be given to any deletions or striking out
of any of the terms of this Lease contained in any draft of this Lease and no
such deletion or strike out shall be entered into evidence in any such action,
suit, dispute or proceeding nor given any weight therein.
          Q. Tenant hereby acknowledges that (i) any statement of square footage
set forth in this Lease is intended only as a reasonable approximation thereof
and (ii) no representation is or shall in any way be deemed to have been made by
Owner in this Lease with respect to any such statements.
          R. In the event any payment under this Lease shall be made in the form
of a check from any person, firm or corporation other than the person, firm or
corporation named in this Lease, the acceptance of same by Owner shall not,
under any circumstances, be deemed recognition of a subletting or an assignment
of this Lease, regardless of the number of times that such payment shall be made
by such other person, firm or corporation.
          S. In the event of a breach or threatened breach by Tenant of any of
the covenants or provisions of this Lease, Owner shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
re-entry, summary proceedings and other remedies were not herein provided for.
Mention in this Lease of any particular remedy shall not preclude Owner or
Tenant from any other remedy, at law or in equity. Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future laws in the event of Tenant’s being evicted or

 



--------------------------------------------------------------------------------



 



45
dispossessed, or in the event of Owner’s obtaining possession of the Demised
Premises by reason of Tenant’s violation of the provision of this Lease. Tenant
further agrees that it shall not interpose any counterclaim or counterclaims in
a summary proceeding or in any other action or proceeding to evict the Tenant or
otherwise recover possession of the Demised Premises and Tenant hereby waives
the right to interpose any counterclaim or counterclaims in any such
proceeding(s) except for statutory mandatory counterclaims.
          53. Estoppel Certificates.
               A. Tenant shall, without charge, at any time and from time to
time, within ten (10) Business Days after request by Owner, the lessor under any
Superior Lease and/or the holder of a Superior Mortgage, as the case may be,
execute, acknowledge and deliver to Owner or any other person, firm or
corporation reasonably specified by Owner, a written instrument (an “Estoppel
Certificate”) in the form attached hereto as Exhibit C (with such changes as are
reasonably necessary to make the provisions thereof true), having attached
thereto a copy of this Lease and all amendments hereto, if any, or such other
form as may be reasonably requested by Owner, the lessor under any such Superior
Lease and/or the holder of any such Superior Mortgage.
               B. Owner shall, without charge, at any time and from time to
time, within ten (10) Business Days after request by Tenant, execute,
acknowledge and deliver to Tenant such estoppel certificate regarding this Lease
as may be reasonably requested by Tenant.
          54. Legal Rent Restrictions.
               If any of the rents payable under the terms of this Lease shall
be or become uncollectible, reduced or required to be refunded because of any
applicable law, ordinance, order, rule, requirement or regulation, Tenant shall
enter into such agreement(s) and take such other steps (without additional
expense to Tenant) as Owner may request and as may be legally permissible to
permit Owner to collect the maximum rents which from time to time during the
continuance of such legal rent restriction may be legally permissible (and not
in excess of the amounts reserved therefor under this Lease). Upon the
termination of such legal rent restriction, (a) the rents shall become and
thereafter be payable in accordance with the amounts reserved herein for the
periods following such termination and (b) Tenant shall pay to Owner, to the
maximum extent legally permissible, an amount equal to (i) the rents which would
have been paid pursuant to this Lease but for such legal rent restriction less
(ii) the rents paid by Tenant during the period such legal rent restriction was
in effect.
          55. Right to Cure Defaults.
               If Tenant shall fail to comply fully with any of its obligations
under this Lease (including, without limitation, its obligations to make
repairs, maintain public liability and other insurance and comply with all legal
requirements), Owner, without thereby waiving such default and without liability
to Tenant, may, but shall not be obligated to, perform the same for the account
and at the expense of Tenant without



--------------------------------------------------------------------------------



 



46

notice in case of emergency and upon five (5) days’ prior notice in all other
cases. Owner may enter the Demised Premises at any time to cure any default.
Bills for expenses incurred by Owner in connection with any such performance or
involved in collecting or endeavoring to collect rent or enforcing or
endeavoring to enforce any rights against Tenant under or in connection with
this Lease or pursuant to law, including any costs, expense and disbursement
involved in instituting and prosecuting summary proceedings, as well as bills
for any property, material, labor or services provided, furnished or rendered,
including reasonable attorneys’ fees and disbursements, together with interest
on the amount of such costs, expenses and disbursements at the Default Rate,
shall be paid by Tenant as Additional Rent upon demand.
          56. Consents.
               Wherever in this Lease Owner’s consent or approval is required
and Owner agrees that such consent or approval shall not be unreasonably
withheld, if Owner shall refuse such consent or approval Tenant in no event
shall be entitled to and shall not make any claim, and Tenant hereby waives any
claim, for money damages (nor shall Tenant claim any money damages by way of
set-off, counterclaim or defense) based upon any assertion by Tenant that Owner
unreasonably withheld or unreasonably delayed its consent or approval. Tenant’s
sole remedy in such circumstance shall be an action or proceeding to enforce any
such provision by way of specific performance, injunction or declaratory
judgment (except that Tenant shall be entitled to recover its actual reasonable
out-of-pocket legal fees from Owner if it is finally judicially determined that
Owner withheld or delayed its consent or approval in bad faith).
          57. Cleaning.
               A. During the Term, Owner, at no additional charge to Tenant,
shall provide janitorial and cleaning services to the Office Space substantially
in accordance with the Cleaning Specifications set forth in Exhibit B annexed
hereto and made a part hereof. Owner shall not be required to provide janitorial
or cleaning services to the Basement Space.
               B. Owner reserves the right to charge Tenant for the cost of
removal of any of Tenant’s refuse and rubbish in excess of that typically
resulting from ordinary office use (including, but not limited to, wooden or
metal packaging materials) from the Building.
               C. If Owner permits Tenant to store, prepare, serve or consume
food or beverages in the Demised Premises other than in ordinary pantry use,
Tenant, at Tenant’s expense, shall cause all portions of the Demised Premises
used for such storage, preparation, service or consumption of food or beverages
to be cleaned daily in a manner reasonably satisfactory to Owner, and to be
exterminated against infestation by vermin, roaches or rodents regularly and, in
addition, whenever there shall be evidence of any infestation. Any cleaning of
the Demised Premises by Tenant, whether required by Owner or otherwise, shall be
by Tenant’s own employees or by a



--------------------------------------------------------------------------------



 



47

contractor approved by Owner (not to be unreasonably withheld) in writing, and
shall be at Tenant’s expense without any credit against Fixed Annual Rent or
Additional Rent or contribution by Owner.
               D. Tenant acknowledges and is aware that any cleaning services
required to be furnished by Owner pursuant to this Lease may be furnished by a
contractor or contractors employed by Owner and agrees that Owner shall not be
deemed in default of any of its obligations under this Article 57 unless such
default shall continue for an unreasonable period of time after notice from
Tenant to Owner setting forth the specific nature of such default.
          58. Notices.
               Except as otherwise expressly provided in this Lease, every
notice, demand, consent, approval, request or other communication (collectively,
“notices”) which may be or is required to be given under this Lease or by law
shall be in writing and shall be personally delivered by hand, sent by United
States certified or registered mail, postage prepaid, return receipt requested,
or sent by nationally-recognized overnight courier service, and shall be
addressed:
                    (ii) If intended for Owner, to Owner’s address set forth on
the cover page hereof (or to such other address or addresses as may from time to
time hereafter be designated by Owner by like notice) with a copy to Owner’s
attorney at the following address:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attn: Allen M. Wieder, Esq.
Ref.: 15537-006
                    (iii) If intended for Tenant, to Tenant’s address set forth
on the cover page hereof until the date that Tenant occupies the Demised
Premises for the conduct of its business, and thereafter at the Demised Premises
(or to such other address or addresses as may from time to time hereafter be
designated by Tenant by like notice) with a copy to Tenant’s attorney at the
following address:
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Scott I. Schneider, Esq.
               B. Except as otherwise provided herein, all such notices shall be
deemed to have been served or delivered on the date when personal delivery is
made or refused, or on the next Business Day if sent by nationally-recognized
overnight courier service, or three (3) Business Days after being deposited in
the United States mail. A notice given by counsel for Owner shall be deemed a
valid notice if addressed and sent in



--------------------------------------------------------------------------------



 



48

accordance with the provisions of this Article. Each of the parties hereto
waives personal or any other service other than as provided for in this Article.
Notwithstanding the foregoing, either party hereto may give the other party oral
notice of the need for emergency repairs.
          59. Security Deposit.
               A. Supplementing Article 34, Tenant shall, immediately upon the
execution of this Lease, deliver to Owner as and for the security described in
such Article 34 and in this Article 59 (the “Security Deposit”) an irrevocable
letter of credit (the “Letter of Credit”) issued or confirmed by (x) JPMorgan
Chase Bank, N.A., (y) another bank that is a member of the Clearing House
Association or (z) another commercial bank acceptable to Owner in Owner’s
reasonable discretion, and in substantially the form of the letter of credit
annexed hereto as Exhibit D, in the amount of One Million Six Hundred Eighty
Thousand and 00/100 Dollars ($1,680,000.00) (which amount shall be subject to
Section 59B). The Letter of Credit shall (i) initially expire not less than one
(1) year from the date of issuance thereof, (ii) provide for automatic renewals
for periods of not less than one (1) year unless notice of non-renewal is given
to Owner at least sixty (60) days prior to the expiration date thereof, and
(iii) have a final expiration date not less than four (4) months after the
Expiration Date. Tenant shall pay to Owner, on demand and as Additional Rent
hereunder, all fees and charges paid by Owner to the bank issuing the Letter of
Credit in connection with the transfer of same to any future owner of the
Building or of the lessee’s interest under any Superior Lease. In the event of a
default by Tenant in the performance of any of the terms, provisions and
conditions of this Lease which continues beyond applicable periods of notice and
grace, Owner shall be permitted to draw down any portion or the entire amount of
the Letter of Credit and apply the proceeds or any part thereof in accordance
with Article 34 of this Lease and retain the balance for the Security Deposit.
Owner shall also have the right to draw down any portion or the entire amount of
the Letter of Credit if Owner receives notice that the date of expiration will
not be extended by the issuing bank and if a replacement letter of credit
meeting the requirements of this Article is not delivered by Tenant within ten
(10) Business Days thereafter, and may retain the proceeds as and for the
Security Deposit. If Owner draws down any portion of the whole amount of the
Letter of Credit for the payment of any Fixed Annual Rent, Additional Rent or
any other sums as to which Tenant is in default, or for any sum that Owner may
expend or be required to expend by reason of any default by Tenant (including,
without limitation, any damage or deficiency accrued before or after summary
proceedings or other re-entry by Owner) as provided in this Lease, Tenant shall
deliver to Owner, within seven (7) Business Days after Owner’s demand, a
replacement Letter of Credit in the amount of the Security Deposit and otherwise
complying with the requirements of this Article 59 or an amendment to the
existing Letter of Credit reinstating same to the amount required hereby.
Tenant’s failure to comply with the provisions of this Article 59 on a timely
basis will entitle Owner to exercise all the same remedies as are available to
Owner in the event of a default by Tenant in the payment of Fixed Annual Rent.



--------------------------------------------------------------------------------



 



49

               B. Notwithstanding any provision of Article 34 or this Article 59
to the contrary, Tenant will be permitted to reduce the amount of the Security
Deposit to (i) One Million Two Hundred Sixty Thousand and 00/00 Dollars
($1,260,000.00) on or after July 1, 2009, (ii) to Eight Hundred Forty Thousand
and 00/100 Dollars ($840,000.00) on or after July 1, 2012 and (iii) to Five
Hundred Sixty Thousand and 00/100 Dollars ($560,000.00) on or after July 1,
2015; provided, however, that no such reduction in the Security Deposit shall be
permitted if (x) on the date of the requested reduction any monetary default or
material non-monetary default shall exist, (y) more than twice in the preceding
twenty-four (24) months Owner shall have validly given Tenant written notice of
default by Tenant in the payment of Fixed Annual Rent or of Additional Rent due
under Section 38 or (z) Owner shall have previously drawn any portion of the
Letter of Credit in accordance with the provisions of this Article 59 other than
due to non-extension thereof by the issuing bank. Upon any such reduction, Owner
will accept a replacement Letter of Credit in the reduced amount in exchange for
the existing Letter of Credit, or, at the sole cost and expense of Tenant, will
consent to an amendment of the Letter of Credit reducing the amount thereof to
the proper reduced amount.
          60. Options to Extend Term.
               A. (i) Subject to the provisions of Sections 60E and 60I hereof,
Tenant shall have the right to extend the term of this Lease, with respect to
(at Tenant’s election) (x) the entire Demised Premises or (y) a portion of the
Demised Premises consisting of one or more contiguous whole floors, for one
(1) additional term of five (5) years (the “Extension Term”), commencing on the
day immediately following the Expiration Date (the “Extension Term Commencement
Date”) and ending on the day preceding the fifth (5th) anniversary of such
Extension Term Commencement Date, provided that:
                    (a) Tenant shall give Owner written notice (hereinafter
called the “Extension Notice”) of its election to extend the term of this Lease
for an Extension Term at least twelve (12) months (but no more than twenty-four
(24) months) prior to the then-applicable Expiration Date;
                    (b) The Extension Notice states Tenant’s irrevocable
election of clause (x) or clause (y) above (but in no event any partial floors)
and whether Tenant elects to include the Basement Space;
                    (c) Tenant is not in default under this Lease beyond the
expiration of applicable notice and cure periods as of the time of the giving of
the Extension Notice; and
                    (d) As of the Extension Term Commencement Date, the Tenant
named herein or a related corporation or successor corporation thereof shall be
the “Tenant” under this Lease and no portion of the Demised Premises for which
the extension is elected shall be sublet (except to a related corporation or
successor corporation of the Tenant named herein).



--------------------------------------------------------------------------------



 



50

                    (ii) The Fixed Annual Rent payable by Tenant to Owner during
the Extension Term (the “Extension Term Fixed Rent”) shall be equal to
ninety-five percent (95%) of the fair market rent for the applicable portion of
the Demised Premises, determined as of the date occurring six (6) months prior
to the Extension Term Commencement Date. The Extension Term Fixed Rent shall be
determined initially by Owner in a notice to Tenant (herein called “Owner’s Rent
Notice”), which notice shall contain Owner’s determination of the Extension Term
Fixed Rent, and which notice shall be delivered to Tenant not later than sixty
(60) days after Tenant’s giving of the Extension Notice.
                    (iii) In determining the Extension Term Fixed Rent (as well
as for purposes of computing the amounts payable by Tenant under Article 38
during the Extension Term), Owner, Tenant and any arbitrator shall assume or
take into consideration as appropriate all of the following: (A) Owner and
Tenant are typically and similarly motivated; (B) Owner and Tenant are well
informed and well advised and each is acting in what it considers its own best
interest; (C) no time will be necessary for exposure of the applicable portion
of the Demised Premises on the open market or for possible vacancy before the
same is relet; (D) the rent is unaffected by special financing amounts and/or
terms, or unusual services, fees, costs or credits in connection with the
leasing transaction; (E) the applicable portion of the Demised Premises is fit
for immediate occupancy and use “as is” and require no additional work or
contribution by Owner; (F) in the event the Demised Premises have been destroyed
or damaged by fire or other casualty, they have been fully restored to the
extent required under this Lease; (G) that the applicable portion of the Demised
Premises is to be let with vacant possession and subject to the provisions of
this Lease (including without limitation, that the Base Real Estate Taxes and
Base Wage Rate are the same as that set forth in Article 38 of the Lease),
except that Tenant’s Percentage shall be appropriately adjusted to reflect the
portion of the Demised Premises to be demised during the Extension Term;
(H) market rents then being charged for comparable space in other similar office
buildings in the same area; (I) that there will be no work allowance or other
work concession, all as more particularly provided in Section 60D; and (J) all
other relevant factors.
               B. (i) If Tenant fails to dispute the amount of the Extension
Term Fixed Rent specified in Owner’s Rent Notice within forty-five (45) days
after the giving of such notice, time being deemed of the essence, then Owner’s
determination of Extension Term Fixed Rent set forth in Owner’s Rent Notice
shall be conclusive. If Tenant shall duly and properly dispute the amount of the
fair market rent specified in Owner’s Rent Notice by notice delivered to Owner
(the “Notice of Dispute”) not later than forty-five (45) days after the giving
to Tenant of Owner’s Rent Notice, then Owner and Tenant shall endeavor in good
faith to agree as to the amount of the Extension Term Fixed Rent during the
thirty (30) day period following the giving of Tenant’s Notice of Dispute. In
the event that Owner and Tenant cannot agree as to such amount within such
thirty (30) day period, then Owner or Tenant may initiate the arbitration
process provided for herein by giving notice to that effect to the other (such
initiating party hereinafter called the “Initiating Party”) and specifying in
such notice the name and address of the arbitrator designated by the Initiating
Party to act on its behalf. Within



--------------------------------------------------------------------------------



 



51

twenty (20) days after the designation of the arbitrator by the Initiating
Party, the other party hereto shall give notice to the Initiating Party
specifying the name and address of the arbitrator designated to act on its
behalf. If the other party fails to notify the Initiating Party of the
appointment of its arbitrator within such twenty (20) day period, the
appointment of the second arbitrator shall be made in the same manner as
hereinafter provided for the appointment of a third arbitrator in the case where
the two arbitrators appointed hereunder are unable to agree upon such
appointment. The two arbitrators so chosen shall meet within ten (10) days after
the second arbitrator is appointed and if, within thirty (30) days after the
second arbitrator is appointed, the two arbitrators shall not agree upon a
determination in accordance with Section 60B(iii) they shall together appoint a
third arbitrator (which third arbitrator shall not have been employed by either
party or their affiliates during the period of two (2) years prior to the date
of the arbitration proceeding). If said two arbitrators cannot agree upon the
appointment of a third arbitrator within ten (10) days after the expiration of
such thirty (30) day period, the third arbitrator shall be selected by the
parties themselves if they can agree thereon within a further period often
(10) days. If the parties do not so agree, then either party, on behalf of both
and on notice to the other, may request such appointment by the American
Arbitration Association (or any successor organization) in accordance with its
then prevailing rules. If the American Arbitration Association shall fail to
appoint said third arbitrator within fifteen (15) days after such request is
made, then either party may apply, on notice to the other, to the Supreme Court,
New York County, New York (or any other court having jurisdiction and exercising
functions similar to those now exercised by the foregoing court) for the
appointment of such third arbitrator. Upon the appointment of the third
arbitrator, the arbitrators shall give written notice thereof to Owner and
Tenant.
                    (ii) Each of the arbitrators selected as herein provided
shall have at least ten (10) years experience in the leasing and renting of
first class office buildings in the Borough of Manhattan. Each party shall pay
the fees and expenses of the arbitrator appointed by or for such party. The fees
and expenses of the third arbitrator and all other expenses (not including the
attorneys’ fees, witness fees and similar expenses of the parties which shall be
borne separately by each of the parties) of the arbitration shall be borne
equally by the parties hereto.
                    (iii) Within five (5) days after receiving notice of the
appointment of the third arbitrator, each of Owner and Tenant shall submit to
the arbitrators its written proposal of the Extension Term Fixed Rent (it being
agreed that Owner’s submission may be more than, equal to or less than the
amount set forth in Owner’s Rent Notice). Each arbitrator shall render its
decision as to the Extension Term Fixed Rent (which may be only the proposal
submitted by Owner or the proposal submitted by Tenant, and not any other
amount) within twenty (20) days after the appointment of the third arbitrator
and shall furnish a copy thereof to both Owner and Tenant. The decision of the
majority of the arbitrators shall be conclusively determined to be the Extension
Term Fixed Rent. In rendering such decision and award, the arbitrators shall not
modify the provisions of this Lease (including, without limitation, the
provisions of Section 60A(iii)). The decision and award of the arbitrators shall
be in writing and be final and conclusive on all parties and counterpart copies
thereof shall be



--------------------------------------------------------------------------------



 



52

delivered to each of said parties. Judgment in any court of competent
jurisdiction may be had on the decision and award of the arbitrators so
rendered.
               C. In the event Owner or Tenant initiates the arbitration process
pursuant to Section 60B hereof and as of the applicable Extension Term
Commencement Date the amount of the Extension Term Fixed Rent has not been
determined, Tenant shall pay the amount of the Extension Term Fixed Rent
originally set forth in Owner’s Rent Notice to Tenant, and promptly after such
determination has been made, an appropriate retroactive adjustment, if
necessary, shall be made as of the Extension Term Commencement Date.
               D. Except as provided in Section 60A hereof, Tenant’s occupancy
of the applicable portion of the Demised Premises during the Extension Term
shall be on the same terms and conditions as were in effect as of the day prior
to the Extension Term Commencement Date, provided, however, that (a) Tenant
shall have no right to extend the term of this Lease beyond the day preceding
the twenty (20) year anniversary of the Commencement Date, (b) Tenant shall not
be entitled to any free rent or concessions with respect to any Extension Term
(but such fact shall be considered in connection with the fair market rent
determination) and (c) Owner shall not be required to perform any work or
furnish any materials to prepare the Demised Premises for Tenant’s occupancy
during any Extension Term (but such fact shall be considered in connection with
the determination of Extension Term Fixed Rent).
               E. If Tenant does not send an Extension Notice when and as
required pursuant to the provisions of Section 60A hereof, this Article 60 shall
have no further force or effect and shall be deemed deleted from this Lease.
Time is of the essence as to the date for the giving of the Extension Notice.
The termination of this Lease shall also terminate and render void any option or
right on Tenant’s part to extend the term of this Lease, whether or not such
option or right shall have theretofore been exercised.
               F. If Tenant exercises its right to extend the term of this Lease
for the Extension Term pursuant to this Article 60, then from and after the
commencement of the Extension Term the term “Expiration Date” shall be deemed to
be extended to the last day of the Extension Term, the term “the Term” and the
phrases “the term of this Lease” or “the term hereof” as used in this Lease,
shall be construed to include the Extension Term, the term “Demised Premises”
shall be construed to include only the portion of the Demised Premises elected
by Tenant in the Extension Notice and, if less than that originally demised
hereunder, the term “Tenant’s Percentage” shall be appropriately adjusted.
               G. If this Lease is renewed for the Extension Term, then, at the
request of either party, each of Owner and Tenant agrees within ten (10) days
after such request is made, to execute, acknowledge and deliver to the other an
instrument in form and substance reasonably satisfactory thereto, confirming
(i) the Extension Term Fixed Rent payable under this Lease pursuant to this
Article 60, unless the Extension Term Fixed Rent is then being determined in
accordance with the provisions of this Article 60,



--------------------------------------------------------------------------------



 



53

in which case each of Owner and Tenant agrees to execute, acknowledge and
deliver a separate instrument confirming the Extension Term Fixed Rent as
finally determined, (ii) the expiration date of the Extension Term, (iii) the
portion of the Demised Premises demised during the Extension Term and the
applicable new Tenant’s Percentage and (iv) the other modifications, if any,
provided for in this Article 60, but no such instrument shall be required in
order to make the provisions hereof effective.
               H. Tenant covenants and agrees that upon exercising the Extension
Term it will identify the Brokers, and only the Brokers, as its brokers for the
Extension Term. The Brokers are intended to be third party beneficiaries of this
Section 60H.
               I. Notwithstanding any provision of this Article 60 to the
contrary, if at any time prior to the delivery by Tenant to Owner of the
Extension Notice Owner shall in good faith notify Tenant in writing that Owner
intends to demolish the Building between the fifteen (15) and twenty (20) year
anniversaries of the Commencement Date, then from and after receipt of such
notice Tenant shall have no rights to extend the Term pursuant to this
Article 60.
          61. Right of First Offer and Expansion Option.
               A. Owner agrees that, provided that Tenant is not then in
monetary default or material non-monetary default under this Lease beyond the
expiration of applicable notice and cure periods, prior to making an offer to
any Person other than Tenant for the leasing for commercial occupancy of (i) any
whole or partial floor of the Building contiguous to the then-existing Demised
Premises at any time during the Term or (ii) the entire rentable space of one
(1) whole floor of the Building not contiguous to the then-existing Demised
Premises at any time between March 1, 2008 and June 30, 2017, Owner will first
offer to Tenant the right to lease such space (the “Additional Space”) as set
forth in this Article 61 (such offer, the “First Offer”). Notwithstanding the
generality of the foregoing, Owner and Tenant hereby expressly acknowledge and
agree that the right being granted to Tenant in this Article 61 shall not apply
to any offer by Owner (x) to renew or extend the lease of, or enter into a new
or replacement lease with, any tenant (on the date hereof or at any time in the
future) of all or any portion of the Additional Space (whether or not such
renewal or extension is provided for in the then-existing lease of such tenant),
(y) to any tenant in the Building which on the date of this Lease has a right of
first offer or right of first refusal with respect to, or has an option to lease
any portion of, such Additional Space or (z) to lease any whole floor of the
Buildings not contiguous to the then-existing Demised Premises after the first
First Offer is made by Owner under clause 61 A(ii) above. The Fixed Annual Rent
payable by Tenant to Owner with respect to the Additional Space (the “Additional
Space Fixed Rent”) shall be equal to the fair market rent therefor determined as
of the date occurring six (6) months prior to the Additional Space Commencement
Date (as hereinafter defined), and shall otherwise be determined in the same
manner as that set forth in Article 60 for determining the Extension Term Fixed
Rent (including, without limitation, the arbitration process specified therein
and Tenant’s obligation to pay



--------------------------------------------------------------------------------



 



54

an amount equal to Owner’s determination of the Additional Space Fixed Rent
until a final determination thereof (subject to an appropriate retroactive
adjustment, if necessary)).
               B. The First Offer shall be made, if and when applicable, by
Owner notifying Tenant of the availability of the Additional Space prior to
entering into binding negotiations with a third party in connection with the
leasing thereof, which notice (the “Offer Notice”) shall state the rentable
square footage of the Additional Space to be demised, the estimated date upon
which such Additional Space will be ready for occupancy (the “Additional Space
Commencement Date”) and Owner’s determination of Additional Space Fixed Rent.
Notwithstanding anything herein to the contrary, the Additional Space
Commencement Date for any Additional Space to be demised pursuant to clause
(ii) of Section 61A shall in no event be less than one hundred (180) days after
the date of the Offer Notice with respect thereto. Within ten (10) Business Days
after the giving to Tenant of the Offer Notice, Tenant shall either (i) accept
the First Offer by written notice to such effect given to Owner within such ten
(10) Business Day period (“Tenant’s Acceptance Notice”), or (ii) waive any right
to lease such Additional Space (subject to Section 61E), and Tenant’s failure
duly to respond in writing within such ten (10) Business Day period shall be
deemed a waiver of any rights to lease the Additional Space. Any exercise by
Tenant of its option to lease the Additional Space shall be subject to the
further limitation that Tenant shall have no right to exercise its option to
lease less than the entirety of the Additional Space offered. Time shall be of
the essence with respect to the delivery of Tenant’s Acceptance Notice to
Owner’s First Offer within the ten (10) Business Day period above provided.
               C. If Tenant shall duly deliver Tenant’s Acceptance Notice as
aforesaid, Tenant shall accept the Additional Space to be demised on the
Additional Space Commencement Date, upon all of the terms and conditions of this
Lease, except as the same have been modified pursuant to this Article 61 with
respect to the Additional Space. As soon as is practicable following the
Additional Space Commencement Date, Owner and Tenant each agree to execute and
deliver to the other an amendment to this Lease specifying the changes to this
Lease required by Tenant’s exercise of the First Offer but the obligation of
Tenant to make payment to Owner for and on account of the Additional Space and
to comply with all of the obligations of Tenant hereunder with respect thereto
shall be and remain in effect notwithstanding any delay or failure to execute
and deliver such agreement.
               D. If Owner is unable to give possession of the Additional Space
to be demised pursuant to the Offer Notice on the Additional Space Commencement
Date because of the holding over or retention of possession of any tenant,
undertenant or occupant or for any other reason, Owner shall have no liability
therefor and the validity of this Lease and the demise of the Additional Space
shall not be impaired under such circumstances, nor shall the same be construed
in any way to extend the term of this Lease or the term of Tenant’s occupancy of
the Additional Space, but (i) the rent payable for such Additional Space shall
be fully abated (provided Tenant is not responsible for the inability to obtain
possession) until the date on which such Additional



--------------------------------------------------------------------------------



 



55

Space is available for Tenant’s occupancy and (ii) if Owner has not delivered
possession of such Additional Space to Tenant on or before the date that is one
hundred eighty (180) days after the Additional Space Commencement Date, then
Tenant shall have the option to cancel Tenant’s acceptance of the First Offer
upon thirty (30) days prior written notice to Owner given at any time prior to
such delivery unless Owner shall have delivered possession to Tenant on or
before the expiration of such thirty (30) day period. The provisions of this
Article are intended to constitute “an express provision to the contrary” within
the meaning of Section 223-a of the New York Real Property Law.
               E. If Tenant waives or is deemed to have waived (through failure
to respond within the required time period) Tenant’s rights with respect to the
Additional Space as set forth in this Article 61 or, in the event Tenant shall
have exercised its right and Tenant shall not have executed an amendment to this
Lease as aforesaid within thirty (30) days after the date of Tenant’s delivery
of Tenant’s Acceptance Notice, then and in either such event, Owner shall be
free to lease the Additional Space to others on generally comparable terms
(except that the base rental rate may be as much as seven percent (7%) lower
than that contained in the Offer Notice, taking into account any free rent, any
landlord’s contributions and the base years for real estate taxes and operating
expense escalations), in whole or in part or in conjunction with other space and
Owner shall have no further obligations to Tenant under this Article 61. If
Tenant so waives or is deemed to have waived any rights to lease the Additional
Space, Tenant, upon Owner’s request, shall confirm such fact in writing to Owner
as soon as practicable. Notwithstanding that Tenant has terminated, waived or is
deemed to have waived any rights to lease Additional Space, the applicable
provisions of Section 61A shall again apply to any subsequent offers by Owner to
lease the same Additional Space for commercial occupancy (i) after the
expiration or termination of any lease for such Additional Space entered into
with another party pursuant to this Section 61E, (ii) after the date that is two
hundred seventy (270) days after the date of such termination, waiver or deemed
waiver or (iii) with a base rental rate more than seven percent (7%) lower than
that contained in the Offer Notice.
               F. If Tenant exercises the option to lease Additional Space, then
(upon Tenant’s reasonable request therefor) Owner shall use commercially
reasonable efforts to reconfigure (or, at Owner’s option, to permit Tenant to
reconfigure) the building systems to the extent reasonably possible to enable
the building systems that serve the Additional Space to integrate with the
building systems that serve the other portions of Demised Premises; provided,
however, that Owner shall not have any obligation to use such reasonable efforts
to reconfigure (or permit Tenant to reconfigure) building systems to the extent
that such reconfiguration has a material and adverse effect on such building
systems. Any work under this Section 61F shall comply with all applicable
provisions of this Lease. Tenant shall reimburse Owner for any actual third
party out-of-pocket costs that Owner incurs under this Section 61F, within
thirty (30) days after Owner’s request therefor (together with reasonable
supporting documentation for such costs).
          62. Riser, Shaft and Conduit Space; Roof Premises.



--------------------------------------------------------------------------------



 



56

               A. Owner shall continue to make available to Tenant during the
Term the riser, shaft and conduit space currently used by Tenant with respect to
the Office Space pursuant to the Existing Lease.
               B. (i) Owner hereby leases to Tenant, without charge, one hundred
(100) square feet of space on the rooftop of the Building, as shown on Exhibit F
attached hereto and hereby made a part hereof (the “Roof Premises”). Owner
hereby agrees to cooperate with any request of Tenant to relocate the Roof
Premises to another portion of the roof, at Tenant’s sole cost and expense, so
long as such replacement space is available and is of comparable size, does not
interfere with any other party’s use and occupancy of its premises or any other
portion of the roof and does not interfere with any Building system.
                    (ii) Tenant shall use the Roof Premises only for the
installation, operation and maintenance of telecommunications equipment,
associated antennae, base stations, dishes, switches, power supplies, batteries
and accessories (the “Installation”). The Installation or other property
attached to or otherwise brought onto the Roof Premises shall at all times
remain Tenant’s personal property and are not considered fixtures. Tenant, at
its sole cost and expense, shall be responsible for obtaining electrical service
for the Installation from the utility company servicing the Building and shall
pay for such electricity, on a submetered basis, in accordance with the
applicable provisions of this Lease. Tenant shall be responsible, at its own
cost and expense, to install and maintain any submeters necessary for the
metering of the electric consumption of the Installation. Owner, at Tenant’s
sole cost and expense, shall make available to Tenant the panel boards, feeders,
conduits and risers in the Building as may be necessary in order to bring
electric energy to the Installation.
                    (iii) Any placement of the Installation on the Roof Premises
shall be deemed to be a Tenant’s Change and shall be subject to all applicable
provisions of this Lease. Tenant shall be responsible for obtaining and
maintaining, at Tenant’s expense, any local, state, and federal licenses,
permits and any other approvals which may be required to allow Tenant to use the
Roof Premises and the Installations (and Owner shall cooperate therewith, so
long as Tenant reimburses Owner for Owner’s actual, reasonable third-party
out-of-pocket costs in connection therewith). Tenant shall employ due diligence
to obtain and maintain said approvals within a timely manner.
                    (iv) Landlord agrees to provide Tenant, Tenant’s employees
and authorized agents, at reasonable times and on reasonable notice (which may
be oral), access to the Roof Premises.
                    (v) The Installation may be removed by Tenant at any time
during the Term, and, in such event, Tenant shall be responsible, at its sole
cost and expense, to repair any damage to the Roof Premises resulting from
Tenant’s removal of the Installation. Furthermore, Tenant shall repair any
damage to the Roof Premises



--------------------------------------------------------------------------------



 



57

caused by Tenant or the Installation during the Term, ordinary wear and tear and
damage from the elements excepted, and said obligation shall survive the
expiration or sooner termination of the Lease.
                    (vi) In the event that Landlord elects, in its sole
discretion, to construct additional floors to the Building above the Roof
Premises, Landlord shall provide Tenant with comparable square footage on the
new roof of the Building (the “New Roof Premises”) promptly following the
completion of any such addition and Tenant may, at its sole cost and expense,
move the Installation to the New Roof Premises. If Tenant shall fail to so move
the Installation, Tenant’s right to lease the New Roof Premises shall be deemed
waived. Landlord shall not be responsible or liable in any manner whatsoever,
for any costs, damages, abatements and/or set-offs (including, without
limitation, due to lost profits) due to, or otherwise as a consequence of, an
interruption in the use and occupancy of the Roof Premises during such
construction period or the New Roof Premises not being adequate for Tenant’s
uses.
                    (vii) Tenant agrees not to cause any unreasonable
interference to the telecommunication operation of Landlord or any other tenants
or service providers in the Building. Tenant shall operate the Installation in
compliance with all applicable Federal Communications Commission
(FCC) regulations. If Tenant shall fail to comply with the provisions of this
Section 62B(vii) promptly after notice, Owner shall have the right to remove the
Installation, and Tenant shall promptly after demand reimburse Owner for the
actual and reasonable out-of-pocket third party costs incurred in connection
therewith.
                    (viii) Notwithstanding any provision in this Lease to the
contrary, Tenant may not sublet or assign any portion of the Roof Premises
(except in connection with an assignment of this Lease in accordance with the
terms hereof) without the prior written consent of Owner, which consent may be
withheld by Owner in its sole discretion.
          63. Termination of Existing Lease.
               A. Owner and Tenant are parties to that certain Agreement of
Lease dated as of December 12, 1996 initially between F.S. Realty Corporation,
as landlord, and GT Interactive Software Corp., as tenant, as amended by that
certain First Amendment of Lease dated as of July 1, 1997, with respect to the
7th, 8th and 9th floors of the Building (the “Existing Lease”). Notwithstanding
any provision of the Existing Lease to the contrary:

  (i)   the Existing Lease shall terminate with respect to the 7th and 8th
floors of the Building as of June 30, 2006;



--------------------------------------------------------------------------------



 



58

  (ii)   the Existing Lease shall terminate with respect to that portion of the
9th floor of the Building depicted on Exhibit G attached hereto (the “Midtown
Equities Space”) as of June 30, 2006;     (iii)   the Existing Lease will
terminate with respect to the portion of the 9th floor of the Building other
than the Midtown Equities Space (the “9th Floor Remainder Space”) as of the date
(the “9th Floor Termination Date”) that is the earlier of (x) June 30, 2007 and
(y) a date designated by Tenant upon not less than ninety (90) days’ prior
written notice to Owner;     (iv)   from and after July 1, 2006, fixed rent
(inclusive of electricity charges) for the 9th Floor Remainder Space under the
Existing Lease shall be (x) $4,062.50 per month for the period from and after
July 1, 2006 through and including December 31, 2006 and (y) $46,562.50 per
month for the period from and after January 1, 2007 through and including the
9th Floor Termination Date (ratably determined for any partial month);     (v)  
no Electrical Charge shall be due under the Existing Lease for the 9th Floor
Remainder Space for the period from and after July 1, 2006;     (vi)   no
additional rent shall be payable under Article 4 of the Existing Lease for the
9th Floor Remainder Space for the period from and after July 1, 2006 through and
including December 31, 2006;     (vii)   so long as Midtown Equities Sublease
(as hereinafter defined) is still in effect, the subtenant thereunder is not in
default in performance or observance of any terms, covenants, provisions or
conditions thereunder on its part to be performed or observed beyond the
expiration of any applicable notice and/or cure period, Tenant assigns all of
Tenant’s right, title and interest in and to the Midtown Equities Sublease (from
and after July 1, 2006) to Owner by assignment document in form and substance
reasonably acceptable to Owner, and such subtenant attorns to and recognizes
Owner as the sublandlord thereunder, from and after July 1, 2006 Owner will
recognize such subtenant under all of the then-executory terms of such sublease
and will not disturb such subtenant in its possession of the Midtown Equities
Space, except that Owner shall not (i) be liable for any previous act, omission
or negligence of Tenant under such sublease, (ii) be subject to any
counterclaim, defense or offset which theretofore accrued to such subtenant
against Tenant or (iii) be bound by any previous modification or amendment of
such sublease or by any previous prepayment of more than one month’s rent and
additional rent which shall be payable as provided in the sublease, unless such
modification or prepayment shall have been approved in writing by Owner; and    
(viii)   notwithstanding the termination of the Existing Lease with respect to
the Midtown Equities Space and the assignment of Tenant’s interest in the



--------------------------------------------------------------------------------



 



59

      Midtown Equities Sublease, each as described above, for so long as the
Existing Lease shall be in effect with respect to the 9th Floor Remainder Space,
Tenant shall remain solely responsible for Section 27 of the Midtown Equities
Sublease and Tenant shall continue to provide the subtenant with unrestricted
access to the main elevator bank on the 9th floor of the Building.

               B. Tenant shall not be obligated to comply with the provisions of
Article 28 of the Existing Lease with respect to the 9th Floor Remainder Space,
but upon the 9th Floor Termination Date, Tenant shall quit and surrender the 9th
Floor Remainder Space in full compliance with all applicable provisions of the
Existing Lease (including, without limitation, Sections 28(a) and 28(b) thereof)
as if the 9th Floor Termination Date were the expiration date initially set
forth in the Existing Lease.
               C. Tenant hereby represents and warrants to Owner that attached
hereto as Exhibit H is a true, correct and complete copy of the sublease for the
Midtown Equities Space and any and all amendments thereto (the “Midtown Equities
Sublease”).
               D. Owner agrees to cooperate with Tenant, as reasonably requested
and at no unreimbursed cost to Owner, in segregating the service provided by the
drycoolers on the 9th floor roof of the Building between the Demised Premises
and the Midtown Equities Space and the 9th Floor Remainder Space, as applicable,
and in continuing Tenant’s rights to use, maintain and access such drycoolers as
reasonably necessary to service the Demised Premises (subject to the applicable
provisions of this Lease).
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------



 



60

          IN WITNESS WHEREOF the parties hereto have duly executed this Lease as
of the day and year first above written.

              OWNER:   FIFTH AND 38TH LLC, a Delaware limited liability company
 
           
 
  By:   /s/ Michael Green    
 
           
 
      Name: Michael Green    
 
      Title: President    
 
            TENANT:   ATARI, INC.
 
           
 
  By:   /s/ Bruno Bonnell    
 
           
 
      Name: Bruno Bonnell    
 
      Title: Chairman, CEO & Chief Creative Officer    
 
                Taxpayer Identification Number: 13-3689915

 